Exhibit 10.1

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

CREDIT AGREEMENT

 

Dated as of March 21, 2017

 

among

 

CERTAIN SUBSIDIARIES OF RUSH ENTERPRISES, INC.,

each as a Borrower,

 

rush enterprises, inc.,

as Borrower Agent and a Guarantor,

 

EACH OTHER GUARANTOR FROM TIME TO TIME PARTY HERETO,

 

CERTAIN FINANCIAL INSTITUTIONS,

as Lenders,

 

and

 

BMO HARRIS BANK N.A.,

as Administrative Agent, Letter of Credit Issuer and Swing Line Lender

 

 

 

 

BMO Capital Markets,

as Arranger and Book Runner

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  

 
 

--------------------------------------------------------------------------------

 

  

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 

 

 

1.01

Defined Terms

 1

     

1.02

Other Interpretive Provisions

 41

     

1.03

GAAP 

 41

     

1.04

Uniform Commercial Code

 42

     

1.05 

Rounding

 42

     

1.06

Times of Day 

 42

     

1.07

Letter of Credit Amounts

 42

 

 

 

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

 

 

 

2.01 

Loan Commitments

 42

     

2.02

Borrowings, Conversions and Continuations of Loans  

 44

     

2.03 

Letters of Credit 

 45

     

2.04 

Swing Line Loans 

 52

     

2.05

Repayment of Loans  

 54

     

2.06

Prepayments 

 54

     

2.07

Termination or Reduction of Commitments

 56

     

2.08

Interest  

 56

     

2.09

Fees

 57

     

2.10

Computation of Interest and Fees 

 58

     

2.11

Evidence of Debt

 58

     

2.12

Payments Generally; the Administrative Agent’s Clawback

 59

     

2.13

Sharing of Payments by Lenders

 60

     

2.14

Settlement Among Lenders

 61

     

2.15

Nature and Extent of Each Borrower’s Liability 

 62

     

2.16 

Cash Collateral 

 64

     

2.17

Defaulting Lenders 

 65

     

2.18 

Increase in Revolving Credit Commitments 

 67

      ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY       3.01 Taxes 69    
  3.02 Illegality 72       3.03 Inability to Determine Rates  73       3.04
Increased Costs; Reserves on LIBOR Loans 73       3.05 Compensation for Losses 
75

  

 
i

--------------------------------------------------------------------------------

 

 

3.06 Mitigation Obligations; Replacement of Lenders 75       3.07 Survival 75  
    ARTICLE IV SECURITY AND ADMINISTRATION OF COLLATERAL       4.01 Security 76
      4.02 Collateral Administration  76       4.03 After Acquired Property;
Further Assurances 77       4.04 Cash Management 78       ARTICLE V CONDITIONS
PRECEDENT TO CREDIT EXTENSIONS       5.01 Conditions of Initial Credit Extension
80       5.02 Conditions to all Credit Extensions 82       ARTICLE VI
REPRESENTATIONS AND WARRANTIES       6.01  Corporate Existence; Compliance with
Law; Line of Business 83       6.02 Loan 83       6.03 Ownership of Group
Members 84       6.04  Financial Statements 84       6.05 Material Adverse
Effect 84       6.06 Solvency  84       6.07 Litigation 84       6.08  Taxes 84
      6.09 Margin Regulations 85       6.10 No Burdensome Obligations; No
Defaults 85       6.11  Investment Company Act; Public Utility Holding Company
Act 85       6.12 Full Disclosure  85       6.13  Anti-Terrorism Laws and
Foreign Asset Control Regulations 85       6.14  Collateral 86       ARTICLE VII
AFFIRMATIVE COVENANTS       7.01  Financial Statements; Other Information 87    
  7.02 Other Events 89       7.03 Copies of Notices and Reports 90       7.04
Other Information 90       7.05 Maintenance of Corporate Existence 90       7.06
Compliance with Laws, Etc. 90

  

 
ii

--------------------------------------------------------------------------------

 

 

7.07  Payment of Obligations 91       7.08 Maintenance of Property  91      
7.09 Maintenance of Insurance  91       7.10 Keeping of Books  91       7.11
Access to Books and Property  92       7.12  Use of Proceeds 92       7.13
Future Borrowers 93      

ARTICLE VIII

NEGATIVE COVENANTS

      8.01 Indebtedness 93       8.02 Liens 95       8.03 Investments  97      
8.04 Fundamental Changes  97       8.05 Dispositions 97       8.06  Restricted
Payments 99       8.07 Change in Nature of Business  99       8.08 Transactions
with Affiliates 99       8.09 Prepayment of Indebtedness; Amendments to
Indebtedness 100       8.10 Modification of Certain Documents; Change in Name,
Jurisdiction of Organization, Location, Etc. 100       8.11 Accounting Changes;
Fiscal Year 100       8.12  Margin Regulations  101       8.13 Financial
Covenants 101       8.14  Anti-Money Laundering and Terrorism Laws and
Regulations  101       8.15 Economic Sanctions Laws and Regulations 102      
8.16 Burdensome Agreements 102      

ARTICLE IX

EVENTS OF DEFAULT AND REMEDIES

      9.01 Events of Default 102       9.02 Remedies Upon Event of Default 105  
    9.03 Application of Funds  105      

ARTICLE X

ADMINISTRATIVE AGENT

      10.01 Appointment and Authority  107       10.02 Rights as a Lender  107  
    10.03 Exculpatory Provisions  107

  

 
iii

--------------------------------------------------------------------------------

 

 

10.04 Reliance by the Administrative Agent 108       10.05  Delegation of Duties
108       10.06  Resignation of the Administrative Agent 109       10.07
Non-Reliance on the Administrative Agent and Other Lenders  109       10.08 No
Other Duties, Etc 109       10.09  The Administrative Agent May File Proofs of
Claim 110       10.10 Collateral Matters 110       10.11  Other Collateral
Matters 111       10.12 Credit Product Providers and Credit Product Arrangements
111      

ARTICLE XI

MISCELLANEOUS

      11.01 Amendments, Etc  112       11.02 Notices; Effectiveness; Electronic
Communication 115       11.03 No Waiver; Cumulative Remedies 117       11.04
Expenses; Indemnity; Damage Waiver 118       11.05 Marshalling; Payments Set
Aside 120       11.06 Successors and Assigns 120       11.07 Treatment of
Certain Information; Confidentiality 123       11.08 Right of Setoff  124      
11.09 Interest Rate Limitation 125       11.10  Counterparts; Integration;
Effectiveness   125       11.11 Survival  125       11.12 Severability 126      
11.13 Replacement of Lenders 126       11.14 Governing Law; Jurisdiction; Etc
126       11.15 Waiver of Jury Trial   127       11.16  Electronic Execution of
Assignments and Certain Other Documents  128       11.17 USA PATRIOT Act Notice
128       11.18 No Advisory or Fiduciary Responsibility 128       11.19
Attachments 128       11.20  Acknowledgement and Consent to Bail-In of EEA
Financial Institutions 129       ARTICLE XII
CONTINUING GUARANTY       12.01 Guarantee of the Obligations 129

  

 
iv

--------------------------------------------------------------------------------

 

 

12.02 Rights of Lenders 129       12.03 Certain Waivers  130       12.04
Obligations Independent 130       12.05 Subrogation 130       12.06 
Termination; Reinstatement 130       12.07 Subordination 130       12.08 Stay of
Acceleration 131       12.09  Condition of Borrowers 131       12.10  Keepwell
131       12.11 Limitation  131       SIGNATURES  

 

 
v

--------------------------------------------------------------------------------

 







SCHEDULES

     

1.01

Immaterial Subsidiaries

2.01

Commitments and Applicable Percentages

5.01

Good Standing and Foreign Qualification Jurisdictions

6.02(a)

Consents and Approvals

6.03

Group Members

8.01

Existing Indebtedness

8.02

Existing Liens

8.03

Existing Investments

11.02

Administrative Agent’s Office; Certain Addresses for Notices

 

EXHIBITS

  Form of

A

Committed Loan Notice

B

Revolving Credit Loan Note

C

Swing Line Loan Notice

D

Compliance Certificate

E

Security Agreement

F

Borrowing Base Certificate

G

Joinder Agreement (Additional Commitment Lender)

H

Assignment and Assumption

  

 
vi

--------------------------------------------------------------------------------

 

  

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (this “Agreement”) is entered into as of March 21, 2017,
among Rush Truck Centers of Alabama, Inc., Rush Truck Centers of Arizona, Inc.,
Rush Truck Centers of California, Inc., Rush Medium Duty Truck Centers of
Colorado, Inc., Rush Truck Centers of Colorado, Inc., Rush Truck Centers of
Florida, Inc., Rush Truck Centers of Georgia, Inc., Rush Truck Centers of New
Mexico, Inc., Rush Truck Centers of Oklahoma, Inc., Rush Truck Centers of
Tennessee, Inc., Rush Truck Centers of North Carolina, Inc., Rush Truck Centers
of Idaho, Inc., Rush Truck Centers of Utah, Inc., Rush Truck Centers of Ohio,
Inc., Rush Truck Centers of Kansas, Inc., Rush Truck Centers of Missouri, Inc.,
Rush Truck Centers of Virginia Inc., Rush Truck Centers of Indiana Inc., Rush
Truck Centers of Illinois Inc., Rush Truck Centers of Nevada, Inc., Rush Truck
Centers of Kentucky, Inc., RIG TOUGH, INC., LOS CUERNOS, INC., AIRUSH, INC.,
RUSH TRUCK LEASING, INC. AND RUSH ADMINISTRATIVE SERVICES, INC., each a Delaware
corporation, Rush Truck Centers of Texas, L.P., a Texas limited partnership
(collectively, the “Initial Borrowers” and, together with each other Person that
executes a joinder agreement and becomes a “Borrower” hereunder, collectively,
the “Borrowers” and each individually, a “Borrower”), Rush Enterprises, Inc., a
Texas corporation (“Holdings”), EACH OTHER GUARANTOR FROM TIME TO TIME PARTY
HERETO, EACH LENDER FROM TIME TO TIME PARTY HERETO (collectively, the “Lenders”
and individually, a “Lender”), and BMO HARRIS BANK N.A., as Administrative
Agent, Swing Line Lender and Letter of Credit Issuer.

 

Preliminary Statements

 

A.         The Borrowers have requested that Lenders, the Swing Line Lender and
the Letter of Credit Issuer provide certain credit facilities to the Borrowers
to finance their mutual and collective business enterprise.

 

B.          Lenders are willing to provide the credit facilities on the terms
and conditions set forth in this Agreement.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 

1.01     Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“Account” means “accounts” as defined in the UCC.

 

“Account Debtor” means any Person who is or may become obligated under or on
account of any Account, Contractual Obligation, Chattel Paper or General
Intangible.

 

“ACH” means automated clearing house transfers.

 

“Acquisition” means the acquisition of (a) a controlling equity or other
ownership interest in another Person, whether by purchase of such equity or
other ownership interest or upon exercise of an option or warrant for, or
conversion of securities into, such equity or other ownership interest, or (b)
assets of another Person which constitute all or substantially all of the assets
of such Person or of a line or lines of business conducted by such Person.

 

 
1

--------------------------------------------------------------------------------

 

  

“Additional Commitment Lender” has the meaning specified in Section 2.18(c).

 

“Administrative Agent” means BMO Harris Bank N.A., in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
Agent and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, each officer, director, general
partner or joint-venturer of such Person and any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person; provided, however, that no Credit Party shall be an Affiliate of any
Borrower. For purpose of this definition, “control” means the possession of
either (a) the power to vote, or the beneficial ownership of, 10% or more of the
Voting Stock of such Person or (b) the power to direct or cause the direction of
the management and policies of such Person, whether by contract or otherwise.

 

“Agent Indemnitee” has the meaning specified in Section 11.04(c).

 

“Agent Indemnitee Liabilities” has the meaning specified in Section 11.04(c).

 

“Aggregate Revolving Credit Commitments” means, as at any date of determination
thereof, the sum of all Revolving Credit Commitments of all Lenders at such
date.

 

“Agreement” means this Credit Agreement.

 

“Allocable Amount” has the meaning specified in Section 2.15(c)(ii).

 

“Anti-Corruption Laws” shall have the meaning specified in Section 6.13.

 

“Anti-Money Laundering Laws” shall have the meaning specified in Section 8.14.

 

“Applicable Margin” means with respect to any Type of Loan, the percentages per
annum set forth below, as based upon the Average Total Revolving Credit
Outstandings for the immediately preceding Fiscal Quarter:

 

Level

Average Total Revolving

Credit Outstandings (as a

percentage of Aggregate

Revolving Credit

Commitments)

LIBOR

Revolving

Credit Loans

Base Rate

Revolving

Credit Loans

I

< 66.67%

1.50%

0.50%

II

> 66.67%

1.65%

0.65%

  

 
2

--------------------------------------------------------------------------------

 

 

From the Closing Date until March 31, 2017, margins shall be determined as if
Level I were applicable. Thereafter, any increase or decrease in the Applicable
Margin resulting from a change in Average Total Revolving Credit Outstandings
shall become effective as of the first day of each Fiscal Quarter, based upon
Average Total Revolving Credit Outstandings for the immediately preceding Fiscal
Quarter.

 

“Applicable Percentage” means, with respect to any Revolving Credit Lender at
any time, the percentage (carried out to the ninth decimal place) of the
Revolving Credit Facility represented by the amount of the Revolving Credit
Commitment of such Revolving Credit Lender at such time; provided that if the
Aggregate Revolving Credit Commitments have been terminated at such time, then
the Applicable Percentage of each Revolving Credit Lender shall be the
Applicable Percentage of such Revolving Credit Lender immediately prior to such
termination and after giving effect to any subsequent assignments. The initial
Applicable Percentage of each Lender is set forth opposite the name of such
Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to which
such Lender becomes a party hereto, as applicable.

 

“Appropriate Lender” means, at any time, (a) with respect to the Revolving
Credit Facility, a Lender that has a Commitment with respect to the Revolving
Credit Facility or holds a Loan under the Revolving Credit Facility at such
time, (b) with respect to the Letter of Credit Sublimit, (i) the Letter of
Credit Issuer and (ii) if any Letters of Credit have been issued, the Revolving
Credit Lenders and (c) with respect to the Swing Line Sublimit, (i) the Swing
Line Lender and (ii) if any Swing Line Loans are outstanding, the Revolving
Credit Lenders.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arranger” means BMO Capital.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit H or any other form approved by the
Administrative Agent.

 

“Assumed Indebtedness” means Indebtedness of a Person which is (a) in existence
at the time such Person becomes a Subsidiary or (b) assumed in connection with
an Investment in or Acquisition of such Person, and which, in each case, (i) has
not been incurred or created in connection with, or in anticipation or
contemplation of, such Person becoming a Subsidiary, (ii) only such Person (or
its Subsidiaries so acquired) are obligors with respect to such Indebtedness,
(iii) such Indebtedness is not a revolving loan facility and (iv) such
Indebtedness is not secured by any Liens on working capital assets.

 

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

 

“Availability” means the lesser of:

 

(a)         the Aggregate Revolving Credit Commitments minus the Line Reserve
minus Total Revolving Credit Outstandings; and

 

(b)         the Borrowing Base minus Total Revolving Credit Outstandings.

 

In calculating Availability at any time and for any purpose under this
Agreement, the Borrower Agent, on behalf of the Borrowers, shall certify to the
Administrative Agent that all accounts payable and Taxes, other than those being
Properly Contested, are being paid on a timely basis and consistent with past
practices (absent which the Administrative Agent may, subject to the proviso in
the last sentence of Section 2.01(a), establish a Reserve therefor).

 

 
3

--------------------------------------------------------------------------------

 

  

“Availability Period” means the period from the Closing Date to the Revolving
Credit Termination Date.

 

“Availability Reserves” means, without duplication of any other Reserves or
items that are otherwise addressed or excluded through eligibility criteria,
such reserves as the Administrative Agent from time to time determines in its
Credit Judgment as being appropriate (a) to reflect the impediments to the
Administrative Agent’s ability to realize upon the Collateral consisting of
Eligible Parts Inventory or Eligible Company Vehicles, (b) to reflect sums that
any Loan Party may be required to pay under any Section of this Agreement or any
other Loan Document (including taxes, assessments, insurance premiums, or, in
the case of leased assets, rents or other amounts payable under such leases) and
has failed to pay, (c) to reflect amounts for which claims may be reasonably
expected to be asserted against the Collateral, the Administrative Agent or the
Lenders or (d) to reflect criteria, events, conditions, contingencies or risks
which adversely affect any component of the Borrowing Base, or the assets,
business, financial performance or financial condition of any Loan Party.
Without limiting the generality of the foregoing, Availability Reserves may
include (but are not limited to) reserves based on: (i) Rent and Charge
Reserves; (ii) outstanding Taxes and other governmental charges, including,
without limitation, ad valorem, real estate, personal property, sales, and other
Taxes which might have priority over the interests of the Administrative Agent
in the Collateral; (iii) salaries, wages and benefits due to employees of any
Loan Party (including amounts for employee wage claims for earned wages,
vacation pay, health care reimbursements and other amounts due under Wisconsin
wage lien law, Wis. Stat 109.01, et seq., or any similar state or local law);
(iv) any liabilities that are or may become secured by Liens on the Collateral
(including Permitted Liens) which might have priority over the Liens or
interests of the Administrative Agent in the Collateral; (v) Credit Product
Reserves; and (vi) reserves with respect to the salability of Eligible Parts
Inventory or which reflect such other factors as affect the market value of the
Eligible Parts Inventory, including obsolescence, seasonality, Shrink, vendor
chargebacks, imbalance, change in Inventory character, composition or mix,
markdowns and out of date and/or expired Inventory.

 

“Average Availability” means for any period, the average daily amount of
Availability during such period.

 

“Average Total Revolving Credit Outstandings” means, for any period, the average
daily amount of Total Revolving Credit Outstandings during such period.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” means Title 11 of the United States Code.

 

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the rate of interest announced by BMO from time to time as its
prime rate for such day (with any change in such rate announced by BMO taking
effect at the opening of business on the day specified in the public
announcement of such change); (b) the Federal Funds Rate for such day, plus
0.50%; or (c) the LIBOR Rate then in effect plus 1.00%.

 

 
4

--------------------------------------------------------------------------------

 

  

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Base Rate Revolving Credit Loan” means a Revolving Credit Loan that is a Base
Rate Loan.

 

“Blocked Person” shall have the meaning specified in Section 6.13.

 

“BMO” means BMO Harris Bank N.A.

 

“BMO Capital” means BMO Capital Markets.

 

“Borrower Agent” has the meaning specified in Section 2.15(f).

 

“Borrowers” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 7.01.

 

“Borrowing” means any of (a) a Revolving Credit Borrowing or (b) a Swing Line
Borrowing, as the context may require.

 

“Borrowing Base” means, at any time of calculation, an amount up to:

 

(a)     the Cost of Eligible Parts Inventory subject to a Repurchase Agreement
multiplied by 85%; plus

 

(b)     the Cost of Eligible Parts Inventory not subject to a Repurchase
Agreement multiplied by 60%; plus

 

(c)     the least of (i) the net book value of Eligible Company Vehicles
multiplied by 85%, (ii) the NOLV of Eligible Company Vehicles multiplied by 85%
and (iii) $25,000,000; minus

 

(d)     the amount of all Availability Reserves.

 

The term “Borrowing Base” and the calculation thereof shall not include any
assets or property acquired in an Acquisition or otherwise outside the Ordinary
Course of Business unless (x) if so required by the Administrative Agent, the
Administrative Agent has conducted Field Exams and appraisals reasonably
required by it (with results reasonably satisfactory to the Administrative
Agent) and (y) the Person owning such assets or property shall be a (directly or
indirectly) wholly-owned Domestic Subsidiary of Holdings and have become a
Borrower.

 

“Borrowing Base Certificate” means a certificate, in the form of Exhibit F
hereto and otherwise reasonably satisfactory to Administrative Agent, by which
Borrowers certify calculation of the Borrowing Base.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any interest rate settings as to a LIBOR Loan, any fundings,
disbursements, settlements and payments in respect of any such LIBOR Loan, or
any other dealings to be carried out pursuant to this Agreement in respect of
any such LIBOR Loan, means any such day that is also a London Banking Day.

 

 
5

--------------------------------------------------------------------------------

 

  

“Capital Expenditures” means, for any Person for any period, the aggregate of
all expenditures, whether or not made through the incurrence of Indebtedness, by
such Person and its Subsidiaries during such period for the acquisition, leasing
(pursuant to a Capital Lease), construction, replacement, repair, substitution
or improvement of fixed or capital assets or additions to equipment, in each
case required to be capitalized under GAAP on a Consolidated balance sheet of
such Person, excluding interest capitalized during construction.

 

“Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, any property (whether real, personal or
mixed) by such Person as lessee that has been or should be accounted for as a
capital lease on a balance sheet of such Person prepared in accordance with
GAAP.

 

“Capitalized Lease Obligations” means, at any time, with respect to any Capital
Lease, any lease entered into as part of any Sale and Leaseback Transaction of
any Person or any synthetic lease, the amount of all obligations of such Person
that is (or that would be, if such synthetic lease or other lease were accounted
for as a Capital Lease) capitalized on a balance sheet of such Person prepared
in accordance with GAAP.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, (a) for the benefit of one or more of the Letter of Credit
Issuer or the Revolving Credit Lenders, as collateral for Letter of Credit
Obligations or obligations of the Revolving Credit Lenders to fund
participations in respect of Letter of Credit Obligations, cash or deposit
account balances or, if the Administrative Agent and the Letter of Credit Issuer
shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the Letter of Credit Issuer or (b) for the benefit of
the Administrative Agent, as collateral for Protective Advances or Swing Line
Loans that have not been refunded by the Revolving Credit Lenders, cash or
deposit account balances or, if the Administrative Agent shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to the Administrative Agent or (c) for the benefit of
the Credit Parties during the continuance of an Event of Default or in
connection with the Payment in Full of the Obligations, as collateral for any
Obligations that are due or may become due, cash or deposit account balances or,
if the Administrative Agent shall agree in its sole discretion, other credit
support, in each case pursuant to documentation in form and substance
satisfactory to the Administrative Agent. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

 

“Cash Equivalents” means any of the following types of property, to the extent
owned by Holdings or any of its Subsidiaries free and clear of all Liens (other
than Liens created under the Security Instruments):

 

(a)        cash, denominated in Dollars;

 

(b)       readily marketable direct obligations of the government of the United
States or any agency or instrumentality thereof, or obligations the timely
payment of principal and interest on which are fully and unconditionally
guaranteed by the government of the United States or any state or municipality
thereof, in each case so long as such obligation has an investment grade rating
by S&P and Moody’s;

 

(c)        commercial paper rated at least P-1 (or the then equivalent grade) by
Moody’s and A-1 (or the then equivalent grade) by S&P, or carrying an equivalent
rating by a nationally recognized rating agency if at any time neither Moody’s
nor S&P shall be rating such obligations;

 

 
6

--------------------------------------------------------------------------------

 

  

(d)       insured certificates of deposit or bankers’ acceptances of, or time
deposits with, any Lender or any commercial bank that (i) is a member of the
Federal Reserve System, (ii) issues (or the parent of which issues) commercial
paper rated as described in clause (c) above, (iii) is organized under the laws
of the United States or of any state thereof and (iv) has combined capital and
surplus of at least $500,000,000;

 

(e)        readily marketable general obligations of any corporation organized
under the laws of any state of the United States of America, payable in the
United States of America, expressed to mature not later than twelve months
following the date of issuance thereof and rated A or better by S&P or A3 or
better by Moody’s;

 

(f)        readily marketable shares of investment companies or money market
funds that, in each case, invest solely in the foregoing Investments described
in clauses (a) through (e) above; and

 

(g)       in the case of any Subsidiary of Holdings organized or having its
principal place of business outside the United States, investments denominated
in the currency of the jurisdiction in which such Subsidiary is organized or has
its principal place of business which are similar in nature and substantially
the same in term and ratings to the items specified in clauses (a) through (f)
above.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means the occurrence of any of the following: (a) the
acquisition of ownership, directly or indirectly, beneficially or of record, by
any Person or group (within the meaning of the Exchange Act and the rules of the
SEC thereunder as in effect on the Closing Date), other than Permitted
Investors, of Stock representing 35% or more of the aggregate ordinary voting
power represented by the issued and outstanding Stock of Holdings, (b) the
occupation of a majority of the seats on the board of directors of Holdings by
Persons who were not directors on the Closing Date and were neither (i)
nominated by the board of directors of Holdings nor (ii) appointed by directors
so nominated, (c) Holdings ceases, directly or indirectly, to own and control,
beneficially and of record, one hundred percent (100%) of the issued and
outstanding Voting Stock and Stock Equivalents of each Borrower on a fully
diluted basis (as the same may be adjusted for any combination, recapitalization
or reclassification into a greater or smaller number of shares, interests or
other unit of equity security), except where such cessation is the result of a
transaction permitted under the Loan Documents, or (d) any “change of control”
or similar event under the Floor Plan Loan Documents. For purposes of this
definition, “Permitted Investors” shall mean W. Marvin Rush, W.M. “Rusty” Rush,
Robin Rush, Barbara Rush, Michael McRoberts, James Thor, Martin A. Naegelin,
Scott Anderson, Derrek Weaver, Steven Keller, Corey Lowe and Rich Ryan and any
other Person whose Stock is controlled by any one or more of the foregoing.

 

“CISADA” means the Comprehensive Iran Sanctions, Accountability, and Divestment
Act of 2010 (Pub.L. 111–195, 124 Stat. 1312, enacted July 1, 2010; CISADA), as
amended from time to time, and the rules and regulations promulgated thereunder
from time to time in effect. 

 

 
7

--------------------------------------------------------------------------------

 

  

“Closing Date” means the first date all the conditions precedent in Section 5.01
are satisfied or waived in accordance with Section 11.01 (or, in the case of
Section 5.01(b), waived by the Person entitled to receive the applicable
payment).

 

“Closing Date Perfection Certificate” has the meaning specified in Section
5.01(a)(iii).

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means, collectively, certain personal property of the Loan Parties
or any other Person in which the Administrative Agent or any Credit Party is
granted a Lien under any Security Instrument as security for all or any portion
of the Obligations or any other obligation arising under any Loan Document.

 

“Commitment” means the Revolving Credit Commitment.

 

“Commitment Increase” has the meaning specified in Section 2.18(a).

 

“Committed Loan Notice” means a notice of a Borrowing described in Section 2.02,
substantially in the form of Exhibit A.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Company Vehicles” means trucks, trailers, semi-trailers, tractors, vans, cars,
pick-up trucks, other vehicles, chassis and glider kits, wherever located,
together with all attachments, accessories, exchanges and additions thereto
(including replacement parts installed therein or repairs thereto), in each
case, owned and utilized by any Loan Party in the normal course of business and
not constituting Vehicle Inventory.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Concentration Account” has the meaning specified in Section 4.04(b).

 

“Consolidated” means, with respect to any Person, the accounts of such Person
and its Subsidiaries consolidated in accordance with GAAP.

 

“Consolidated Adjusted EBITDAR” means, for any period, (a) the Consolidated Net
Income of Holdings and its Subsidiaries for such period plus (b) the sum of, in
each case to the extent deducted in the calculation of such Consolidated Net
Income but without duplication, (i) any provision for United States federal,
state or local income taxes or other taxes measured by net income, (ii)
Consolidated Interest Expense, (iii) any loss from extraordinary items, (iv) any
depreciation and amortization expense, (v) any aggregate net loss on the Sale of
property (other than Accounts and Inventory) outside the Ordinary Course of
Business, (vi) any other non-cash expenditure, charge or loss for such period
(other than any non-cash expenditure, charge or loss relating to write-offs,
write-downs or reserves with respect to Accounts and Inventory), including the
amount of any compensation deduction as the result of any grant of Stock or
Stock Equivalents to employees, officers, directors or consultants, (vii)
alternative fuel vehicle tax credits earned by Holdings and its Subsidiaries in
respect of such period, and (viii) all rent expense for real property (land and
buildings) of Holdings and its Subsidiaries actually paid or payable in cash by
Holdings and its Subsidiaries in respect of such period, and minus (c) the sum
of, in each case to the extent included in the calculation of such Consolidated
Net Income and without duplication, (i) any credit for United States federal,
state or local income taxes or other taxes measured by net income, (ii) any gain
from extraordinary items, (iii) any aggregate net gain from the Sale of property
(other than Accounts and Inventory) outside the Ordinary Course of Business by
such Person, (iv) any other non-cash gain, including any reversal of a charge
referred to in clause (b)(vi) above by reason of a decrease in the value of any
Stock or Stock Equivalent, and (v) any other cash payment in respect of
expenditures, charges and losses that have been added to Consolidated Adjusted
EBITDAR of such Person pursuant to clause (b)(vi) above in any prior period.

 

 
8

--------------------------------------------------------------------------------

 

  

“Consolidated Fixed Charge Coverage Ratio” means, for any period, the ratio of
(a) Consolidated Adjusted EBITDAR for such period, minus Capital Expenditures of
such Person for such period (excluding Capital Expenditures financed with
Indebtedness or Stock) to (b) the Consolidated Fixed Charges of such Person for
such period.

 

“Consolidated Fixed Charges” means, for any period, the sum, determined on a
Consolidated basis, of (a) the Consolidated Interest Expense of Holdings and its
Subsidiaries actually paid or payable in cash by Holdings and its Subsidiaries
in respect of such period, (b) the aggregate amount of principal payments
(whether scheduled or unscheduled) on Indebtedness of Holdings and its
Subsidiaries actually paid or payable in cash by Holdings and its Subsidiaries
in respect of such period, but excluding (i) any balloon or “lump sum” principal
payments that are re-financed or rolled over with other Indebtedness and (ii) to
the extent excluded from “Consolidated Fixed Charges” under and as defined in
the Floor Plan Credit Agreement, (x) any unscheduled repayments of Floor Plan
Debt to the extent not accompanied by a concomitant reduction in commitments
under the Floor Plan Credit Agreement and (y) any repayments under this
Agreement to the extent not accompanied by a concomitant reduction in Revolving
Credit Commitments, (c) all rent expense for real property (land and buildings)
of Holdings and its Subsidiaries actually paid or payable in cash by Holdings
and its Subsidiaries in respect of such period, (d) the total liability for
United States federal, state and local income taxes and other taxes measured by
net income actually paid or payable in cash by Holdings and its Subsidiaries in
respect of such period and (e) all cash Restricted Payments paid or payable by
Holdings and its Subsidiaries on Stock in respect of such period to Persons
other than Holdings and its Subsidiaries.

 

“Consolidated Interest Expense” means, for any Person for any period,
Consolidated total interest expense of such Person and its Subsidiaries for such
period determined in accordance with GAAP.

 

“Consolidated Leverage Ratio” means, as of any date, the ratio of (a)
Consolidated total liabilities of Holdings and its Subsidiaries determined in
accordance with GAAP as of such date to (b) Consolidated Net Worth as of such
date.

 

“Consolidated Net Income” means, with respect to any Person, for any period, the
Consolidated net income (or loss) of such Person and its Subsidiaries for such
period; provided, however, that the following shall be excluded: (a) the net
income of any other Person in which such Person or one of its Subsidiaries has a
joint interest with a third-party (which interest does not cause the net income
of such other Person to be Consolidated into the net income of such Person),
except to the extent of the amount of dividends or distributions paid to such
Person or Subsidiary, (b) the net income of any Subsidiary of such Person that
is, on the last day of such period, subject to any restriction or limitation on
the payment of dividends or the making of other distributions, to the extent of
such restriction or limitation and (c) the net income of any other Person
arising prior to such other Person becoming a Subsidiary of such Person or
merging or consolidating into such Person or its Subsidiaries.

 

 
9

--------------------------------------------------------------------------------

 

  

“Consolidated Net Worth” means, as of any date, total shareholders' equity of
Holdings as of such date.

 

“Consolidated Tangible Net Worth” means, as of any date, (i) Consolidated Net
Worth, less (ii) the value of all assets of Holdings and its Subsidiaries which
would be classified as intangible assets under generally accepted accounting
principles, including, without limitation, goodwill, licenses, patents,
trademarks, trade names, copyrights, and franchises.

 

“Constituent Documents” means, with respect to any Person, collectively and, in
each case, together with any modification of any term thereof, (a) the articles
of incorporation, certificate of incorporation, constitution or certificate of
formation of such Person, (b) the bylaws, operating agreement or joint venture
agreement of such Person, (c) any other constitutive, organizational or
governing document of such Person, whether or not equivalent, and (d) any other
document setting forth the manner of election or duties of the directors,
officers or managing members of such Person or the designation, amount or
relative rights, limitations and preferences of any Stock of such Person.

 

“Contractual Obligation” means, with respect to any Person, any provision of any
Security issued by such Person or of any document or undertaking (other than a
Loan Document) to which such Person is a party or by which it or any of its
property is bound or to which any of its property is subject.

 

“Control Agreement” means, with respect to any Deposit Account, Securities
Account or Commodity Account, an agreement, in form and substance reasonably
satisfactory to the Administrative Agent, among the Administrative Agent, the
financial institution or other Person at which such account is maintained and
the Loan Party maintaining such account, effective to grant “control” (as
defined under the applicable UCC) over such account to the Administrative Agent.

 

“Controlled Account Bank” means each bank with whom Deposit Accounts are
maintained in which any funds of any of the Loan Parties are concentrated and
with whom a Control Agreement has been, or is required to be, executed in
accordance with the terms hereof.

 

“Controlled Deposit Account” means each Deposit Account (including all funds on
deposit therein) that is the subject of an effective Control Agreement and that
is maintained by any Loan Party with a financial institution approved by the
Administrative Agent (such approval not to be unreasonably withheld, delayed or
conditioned).

 

“Controlled Entity” means any partnership, corporation (including a business
trust and a public benefit corporation), joint stock company, estate,
association, firm, enterprise, trust, limited liability company, unincorporated
association, joint venture or other entity that is controlled (as such term is
used in the definition of “Affiliate”), directly or indirectly, by one or more
Group Members.

 

“Controlled Securities Account” means each securities account or commodity
account (including all financial assets held therein and all certificates and
instruments, if any, representing or evidencing such financial assets) that is
the subject of an effective Control Agreement and that is maintained by any Loan
Party with a securities intermediary or commodity intermediary approved by the
Administrative Agent (such approval not to be unreasonably withheld, delayed or
conditioned).

 

 
10

--------------------------------------------------------------------------------

 

  

“Core Business” means any material line of business conducted by Holdings and
its Subsidiaries as of the Closing Date and any business reasonably related
thereto.

 

“Cost” means (a) with respect to Parts Inventory, the lower of (i) cost (as
reflected in the general ledger of such Person) and (ii) market value, in each
case, determined in accordance with GAAP calculated on a first-in, first-out
basis and in accordance with the Loan Parties’ accounting practices as in effect
on the Closing Date and (b) with respect to Company Vehicles and other property,
the lower of (i) cost (as reflected in the general ledger of such Person) and
(ii) market value, in each case, determined in accordance with GAAP.

 

“Credit Exposure” means, as to any Lender at any time, the aggregate amount of
such Lender’s Revolving Credit Exposure at such time.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) a Letter
of Credit Extension.

 

“Credit Judgment” means, with reference to the Administrative Agent, a
determination made in the good faith exercise of its reasonable (from the
perspective of a secured lender) credit judgment and in accordance with its
regular business practices and policies in effect from time to time that are
generally applicable to asset based credit facilities.

 

“Credit Party” means (a) each Lender, (b) each Credit Product Provider to the
extent it holds Credit Product Obligations and was a Lender or an Affiliate of a
Lender when such Person provided Credit Product Arrangements to any Loan Party
or any Affiliate of a Loan Party, (c) the Administrative Agent, (d) the Letter
of Credit Issuer, (e) the Arranger and (f) the successors and assigns of each of
the foregoing.

 

“Credit Product Arrangements” means, collectively, (a) Swap Contracts between a
Loan Party or an Affiliate of a Loan Party and any Credit Product Provider and
(b) agreements giving rise to Treasury Management and Other Services to or for
the benefit of any Loan Party or an Affiliate of any Loan Party which are
entered into or maintained with a Credit Product Provider and which are not
prohibited by the express terms of the Loan Documents.

 

“Credit Product Indemnitee” has the meaning assigned to such term in
Section 10.12(a).

 

“Credit Product Obligations” means Indebtedness and other obligations of any
Loan Party or an Affiliate of any Loan Party arising under Credit Product
Arrangements and owing to any Credit Product Provider; provided that Credit
Product Obligations shall not include Excluded Swap Obligations.

 

“Credit Product Provider” means (a) BMO or any of its Affiliates; and (b) any
other Person that is a provider under a Credit Product Arrangement and was a
Lender or an Affiliate of a Lender when such Person provided such Credit Product
Arrangement, so long as such provider delivers written notice to the
Administrative Agent, in form and substance satisfactory to the Administrative
Agent, by the later of the Closing Date or 10 days following the entering into
of the applicable Credit Product Arrangement, (i) describing the Credit Product
Arrangement and setting forth the maximum amount thereunder to be secured by the
Collateral and the methodology to be used in calculating such amount and
(ii) agreeing to be bound by Section 10.12.

 

“Credit Product Reserve” means the reserves established by the Administrative
Agent from time to time in its reasonable judgment in respect of secured Credit
Product Obligations in an amount equal to the maximum amount owing thereunder as
specified by the Credit Product Provider in writing to the Administrative Agent
(except in the case where the Credit Product Provider is the Administrative
Agent or its Affiliate), which amount may be increased so long as (a) no Event
of Default exists, (b) no Overadvance would result from establishing a reserve
for such increased amount, and (c) except in the case where the Credit Product
Provider is the Administrative Agent or its Affiliate, written notice thereof is
given from such Credit Product Provider to the Administrative Agent.
Furthermore, it is understood that the amounts so provided by the applicable
Credit Product Provider with respect to Swap Credit Product Obligations may
include a commercially reasonable level of “cushion” to account for normal
short-term market fluctuations.

 

 
11

--------------------------------------------------------------------------------

 

  

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any Event of Default and any event that, with the passing of
time or the giving of notice or both would become an Event of Default.

 

“Default Rate” means (a) with respect to any Base Rate Loan or any other
Obligation (other than an Obligation described in clause (b) or (c) below), an
interest rate equal to (i) the Base Rate plus (ii) the Applicable Margin with
respect to Base Rate Loans plus (iii) 2% per annum, (b) with respect to any
LIBOR Loan, an interest rate equal to (i) the LIBOR Rate plus (ii) the
Applicable Margin with respect to LIBOR Loans plus (iii) 2% per annum and (c)
with respect to Letter of Credit Fees, the Letter of Credit Fee then in effect
plus 2% per annum, in each case to the fullest extent permitted by applicable
Laws.

 

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower Agent in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Letter of Credit
Issuer, the Swing Line Lender or any other Lender any other amount required to
be paid by it hereunder (including, in the case of any Revolving Credit Lender,
in respect of its participations in Letters of Credit or Swing Line Loans)
within two Business Days of the date when due, (b) has notified the Borrower
Agent, the Administrative Agent, the Letter of Credit Issuer or the Swing Line
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower Agent, to
confirm in writing to the Administrative Agent and the Borrower Agent that it
will comply with its prospective funding obligations hereunder (provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause (c)
upon receipt of such written confirmation by the Administrative Agent and the
Borrower Agent), or (d) has, or has a direct or indirect parent company that
has, (i) become the subject of a proceeding under any Debtor Relief Law, (ii)
had appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.17(b)) upon delivery of written notice of such determination by the
Administrative Agent to the Borrower Agent, the Letter of Credit Issuer, the
Swing Line Lender and each other Lender.

 

 
12

--------------------------------------------------------------------------------

 

  

“Disclosure Documents” means, collectively, (a) all confidential information
memoranda and related materials prepared in connection with the syndication of
the credit facilities and (b) all other documents filed by any Group Member with
the SEC.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any casualty or
condemnation) of any property (including any Equity Interest), or part thereof,
by any Person, including any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith.

 

“Disqualified Equity Interest” means any Equity Interest that, by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, on or
prior to the date that is 180 days after the Maturity Date, (b) is convertible
into or exchangeable for debt securities (unless only occurring at the sole
option of the issuer thereof), (c) (i) contains any repurchase obligation that
may come into effect prior to, (ii) requires cash dividend payments (other than
taxes) prior to, or (iii) provides the holders thereof with any rights to
receive any cash upon the occurrence of a change of control or sale of assets
prior to, in each case, the date that is 180 days after the Maturity Date
(excluding any provisions requiring redemption upon a “change of control”, sale
of assets or similar event; provided that such “change of control”, sale of
assets or similar event results in prior Payment in Full and the termination of
this Agreement); provided, however, that (i) with respect to any Equity
Interests issued to any employee or to any plan for the benefit of employees of
Holdings or its Subsidiaries or by any such plan to such employees, such Equity
Interest shall not constitute Disqualified Equity Interests solely because it
may be required to be repurchased by Holdings or one of its Subsidiaries in
order to satisfy applicable statutory or regulatory obligations or as a result
of such employee’s termination, resignation, death or disability and (ii) any
class of Equity Interest of such Person that by its terms authorizes such Person
to satisfy its obligations thereunder by delivery of an Equity Interest that is
not a Disqualified Equity Interest, such Equity Interests shall not be deemed to
be Disqualified Equity Interests and (iii) only the portion of such Equity
Interests which so matures or is so mandatorily redeemable, is so convertible or
exchangeable or is so redeemable at the option of the holder thereof prior to
such date shall be deemed to be Disqualified Equity Interests.

 

“Dollars” and the sign “$” each mean the lawful money of the United States of
America.

 

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.

 

“EDGAR” shall have the meaning set forth in Section 7.01.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

 
13

--------------------------------------------------------------------------------

 

  

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means (a) a Credit Party or any of its Affiliates; (b) an
Approved Fund; and (c) any other Person (other than a natural person) approved
by (i) the Administrative Agent, the Letter of Credit Issuer and the Swing Line
Lender (each such approval not to be unreasonably withheld or delayed), and (ii)
unless an Event of Default has occurred and is continuing, the Borrower Agent
(such approval not to be unreasonably withheld or delayed); provided that,
notwithstanding the foregoing, “Eligible Assignee” shall not include a Loan
Party or any of the Loan Parties’ Affiliates.

 

“Eligible Company Vehicle” means any Company Vehicle owned by a Borrower that is
determined by the Administrative Agent, in its Credit Judgment, to be an
Eligible Company Vehicle. Except as otherwise agreed by the Administrative
Agent, no Company Vehicle shall constitute an Eligible Company Vehicle unless
(i) such Company Vehicle is subject to a valid certificate of title, lawfully
owned by a Borrower and properly registered to such Borrower in one of the
States of the United States of America, (ii) such Company Vehicle is in good
working order, condition and repair (ordinary wear and tear excepted), is used
or usable in the Ordinary Course of Business of a Borrower and is not obsolete,
damaged, defective or otherwise unusable as Collateral for the Obligations,
(iii) such Company Vehicle meets, in all material respects, all applicable
standards of all motor vehicle laws or otherwise established by any Governmental
Authority and is not subject to any licensing or similar requirement that would
limit the right of the Administrative Agent to sell or otherwise dispose of such
Company Vehicle, (iv) the Administrative Agent is satisfied in its Credit
Judgment that all actions necessary or desirable in order to create a perfected
first priority Lien in favor of the Administrative Agent on such Company Vehicle
have been taken other than having the notation of its Lien placed on the
certificates of title of Company Vehicles owned by the Loan Parties on the
Closing Date as provided in the proviso in Section 4.03(c) and (v) in the case
of any Company Vehicle of Rush Truck Leasing, Inc., the Administrative Agent
shall have entered into an intercreditor agreement with Wells Fargo Equipment
Finance, Inc., in form and substance reasonably satisfactory to the
Administrative Agent.

 

“Eligible Parts Inventory” means Parts Inventory of the Borrowers that is
determined by the Administrative Agent, in its Credit Judgment, to be Eligible
Parts Inventory. Except as otherwise agreed by the Administrative Agent, the
following items of Parts Inventory shall not be included in Eligible Parts
Inventory:

 

(a)     Parts Inventory that is not solely owned by a Borrower or a Borrower
does not have good and valid title thereto;

 

(b)     Parts Inventory that does not consist of finished goods;

 

(c)     Parts Inventory that does not comply in all material respects with each
of the covenants, representations and warranties respecting Parts Inventory made
by the Borrowers in the Loan Documents;

 

(d)     Parts Inventory that is leased by a Borrower (whether as lessor or
lessee) or is on consignment from or to a Borrower;

 

 
14

--------------------------------------------------------------------------------

 

  

(e)     Parts Inventory that is not located in the United States of America
(excluding territories or possessions of the United States);

 

(f)     Parts Inventory that is not at a location that is owned by a Borrower,
provided, however, that such Inventory that is located on leased premises or in
the possession of a warehouseman, bailee, processor, repairman, mechanic or
similar other Person in the Ordinary Course of Business shall not be excluded
from Eligible Parts Inventory under this clause (f) prior to the date that is 91
days after the Closing Date or, after such date, so long as the lessor or such
Person possessing such Inventory has delivered a Lien Waiver to the
Administrative Agent or, if elected by the Administrative Agent, an appropriate
Rent and Charges Reserve has been established;

 

(g)     Parts Inventory that is in transit, except between locations of
Borrowers or between locations of Borrowers and processors or vendors in the
Ordinary Course of Business, in each case, with proper documentation;

 

(h)     Parts Inventory (i) that is comprised of goods which (A) are damaged,
defective, “seconds” or otherwise unmerchantable, (B) have been returned or are
to be returned to the vendor, (C) are discontinued products, obsolete or, except
to the extent subject to a Repurchase Agreement, slow moving or (D) subject to
recall or any other notice or (ii) consisting of “core” parts;

 

(i)     Parts Inventory consisting of promotional, marketing, packaging and
shipping materials or supplies used or consumed in the Borrowers’ business and
other similar non-merchandise categories;

 

(j)     Parts Inventory that is not in compliance with all standards imposed by
any Governmental Authority having regulatory authority over such Inventory, its
use or sale;

 

(k)     Parts Inventory that is subject to any warehouse receipt, bill of lading
or negotiable Document that has not been issued to or in the name of the
Administrative Agent;

 

(l)     Parts Inventory consisting of or containing Hazardous Materials;

 

(m)     Parts Inventory that is not subject to a perfected first priority Lien
in favor of the Administrative Agent (subject only to Permitted Liens set forth
in Sections 8.02(c), 8.02(d) and 8.02(o));

 

(n)     Parts Inventory that is not insured in compliance with the provisions of
this Agreement and the other Loan Documents;

 

(o)     Parts Inventory not on a perpetual schedule;

 

(p)     Parts Inventory that consists of bill and hold goods or goods that have
been sold but not yet delivered;

 

(q)     Parts Inventory that is subject to any License or other arrangement that
restricts such Borrowers’ or the Administrative Agent’s right to dispose of such
Inventory, unless (i) Administrative Agent has received an appropriate Lien
Waiver; and (ii) such Borrowers have not received notice of a dispute in respect
of any such License or other arrangement;

 

 
15

--------------------------------------------------------------------------------

 

  

(r)     Parts Inventory acquired from a vendor who has a Lien on any Collateral
under a dealer sales and service agreement or similar agreement, but only to the
extent of the Vendor A/P Ineligible Amount then in effect; or

 

(s)     Parts Inventory of Rush Truck Leasing, Inc., unless and until the
Administrative Agent shall have entered into an intercreditor agreement with
Wells Fargo Equipment Finance, Inc., in form and substance reasonably
satisfactory to the Administrative Agent.

 

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of a Loan Party or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Holdings within the meaning of Section 414(b) or (c)
of the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of Holdings or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(3) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by Holdings or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Pension Plan amendment as a termination under Section 4041 or 4041A of
ERISA; (e) the institution by the PBGC of proceedings to terminate a Pension
Plan; (f) any event or condition which constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (g) the determination that any Pension Plan is considered an
at-risk plan or a plan in endangered or critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA; or
(h) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon Holdings or
any ERISA Affiliate.

 

 
16

--------------------------------------------------------------------------------

 

  

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor thereto), as in
effect from time to time.

 

“Eurocurrency liabilities” has the meaning specified in Section 3.04(e).

 

“Event of Default” has the meaning specified in Section 9.01.

 

“Exchange Act” means the Securities Exchange Act of 1934 and the regulations
promulgated thereunder.

 

“Excluded Accounts” means Deposit Accounts or Securities Accounts, as
applicable, (a) the balance of which consists exclusively of withheld income
taxes and federal, state or local employment taxes, (b) constituting (and the
balance of which consists solely of funds or financial assets set aside in
connection with) payroll accounts, trust accounts, and accounts dedicated to the
payment of accrued employee benefits, medical, dental and employee benefits
claims to employees of any Loan Party, (c) constituting zero balance
disbursement accounts, (d) constituting Deposit Accounts into which no proceeds
of any Collateral are deposited, (e) constituting other accounts maintained in
the Ordinary Course of Business containing cash or Cash Equivalent amounts that
do not exceed at any time $1,000,000 for any such account and $5,000,000 in the
aggregate for all such accounts under this clause (e), and (f) constituting that
certain Securities Account set forth in Section 10 of the Closing Date
Perfection Certificate so long as the value of securities held in such account
does not exceed $7,000,000 at any time.

 

“Excluded Equity Issuance” means the issuance of (a) Equity Interests by
Holdings to management, directors, officers or employees of a Loan Party or any
Subsidiary of a Loan Party under any compensation arrangement, employee stock
option or stock purchase plan or other employee benefits plan in existence from
time to time, and (b) Equity Interests by a direct or indirect wholly-owned
Subsidiary of Holdings to Holdings or another direct or indirect wholly-owned
Subsidiary of Holdings constituting an Investment permitted hereunder.

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Loan Party of, or the grant by such Loan Party of a Lien to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Loan Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Loan Party or the grant
of such Lien becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or Lien is or becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a recipient or required to be withheld or deducted from a payment to a
recipient, (a) Taxes imposed on or measured by net income, overall receipts or
total capital (however denominated), franchise Taxes, and branch profits Taxes
(or other Taxes imposed in lieu of net income taxes), in each case, (i) imposed
as a result of such recipient being organized under the laws of, or having its
principal office or, in the case of any Lender, its Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower Agent under Section 11.13) or (ii) such Lender changes its Lending
Office, except in each case to the extent that, pursuant to Section 3.01(a)(ii)
or (c), amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.

 

 
17

--------------------------------------------------------------------------------

 

  

“Extraordinary Expenses” means all costs, expenses, liabilities or advances that
Administrative Agent may incur or make during a Default or Event of Default, or
during the pendency of a proceeding of any Loan Party under any Debtor Relief
Laws, including those relating to (a) any audit, inspection, repossession,
storage, repair, appraisal, insurance, manufacture, preparation or advertising
for sale, sale, collection, or other preservation of or realization upon any
Collateral; (b) any action, arbitration or other proceeding (whether instituted
by or against Administrative Agent, any Lender, any Loan Party, any
representative of creditors of a Loan Party or any other Person) in any way
relating to any Collateral (including the validity, perfection, priority or
avoidability of Administrative Agent’s Liens with respect to any Collateral),
Loan Documents, Letters of Credit or Obligations, including any lender liability
or other claims; (c) the exercise, protection or enforcement of any rights or
remedies of Administrative Agent in, or the monitoring of, any proceeding
applicable to any Loan Party under any Debtor Relief Laws; (d) settlement or
satisfaction of any taxes, charges or Liens with respect to any Collateral;
(e) any enforcement action; (f) negotiation and documentation of any
modification, waiver, workout, restructuring or forbearance with respect to any
Loan Documents or Obligations; and (g) Protective Advances. Such costs, expenses
and advances include transfer fees, Other Taxes, storage fees, insurance costs,
permit fees, utility reservation and standby fees, legal fees, appraisal fees,
brokers’ fees and commissions, auctioneers’ fees and commissions, accountants’
fees, environmental study fees, wages and salaries paid to employees of any Loan
Party or independent contractors in liquidating any Collateral, and travel
expenses.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into by the United States and a foreign jurisdiction to implement the
information reporting requirements imposed by such Sections of the Code, and any
local law rules, regulations and other practices or guidance issued in
connection to such intergovernmental agreement.

 

“Facility Termination Date” means the date as of which Payment in Full of all
Obligations has occurred.

 

“Fair Market Value” means, with respect to any asset or any group of assets, as
of any date of determination, the value of the consideration obtainable in a
sale of such assets at such date of determination assuming a sale by a willing
seller to a willing purchaser dealing at arm’s length and arranged in an orderly
manner over a reasonable period of time giving regard to the nature and
characteristics of such asset.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to BMO on such
day on such transactions as determined by the Administrative Agent.

 

 
18

--------------------------------------------------------------------------------

 

  

“Federal Reserve Board” means the Board of Governors of the United States
Federal Reserve System and any successor thereto

 

“Fee Letter” means the letter agreement, dated as of the Closing Date among
Holdings, the Administrative Agent and BMO Capital.

 

“Field Exam” means any visit and inspection of the properties, assets and
records of any Loan Party during the term of this Agreement, which shall include
access to such properties, assets and records sufficient to permit the
Administrative Agent or its representatives to examine, audit and make extracts
from any Loan Party’s books and records, make examinations and audits of any
Loan Party’s other financial matters and Collateral as Administrative Agent
deems appropriate in its Credit Judgment, and discussions with its officers,
employees, agents, advisors and independent accountants regarding such Loan
Party’s business, financial condition, assets, prospects and results of
operations.

 

“Financial Statement” means each financial statement delivered pursuant to
Section 6.04 or 7.01.

 

“Fiscal Quarter” means each 3 fiscal month period ending on March 31, June 30,
September 30 or December 31.

 

“Fiscal Year” means the twelve-month period ending on December 31.

 

“Floor Plan Agent” means BMO Harris Bank N.A., in its capacity as administrative
agent and collateral agent under the Floor Plan Credit Agreement.

 

“Floor Plan Credit Agreement” means that certain Third Amended and Restated
Credit Agreement, dated as of July 7, 2016, by and among certain Subsidiaries of
Holdings, as borrowers, Holdings, as the borrower representative, the lenders
from time to time parties thereto and the Floor Plan Agent, as amended,
restated, supplemented or otherwise modified from time to time in accordance
with the terms of the Floor Plan Intercreditor Agreement.

 

“Floor Plan Debt” means the loans and other Indebtedness outstanding under the
Floor Plan Credit Agreement from time to time.

 

“Floor Plan Intercreditor Agreement” means that certain Intercreditor Agreement,
dated as of March 21, 2017, between the Administrative Agent and the Floor Plan
Agent.

 

“Floor Plan Loan Documents” means (a) the Floor Plan Credit Agreement, (b) the
other “Loan Documents” (as defined in the Floor Plan Credit Agreement) and (c)
all other principal documents, if any, evidencing or securing the obligations
thereunder, in each case, as amended, restated, supplemented or otherwise
modified from time to time in accordance with the terms of the Floor Plan
Intercreditor Agreement.

 

 
19

--------------------------------------------------------------------------------

 

  

“Ford Motor Credit Financing” shall mean any financing of Inventory manufactured
by Ford Motor Company obtained by any Borrower from Ford Motor Credit Company
LLC or its Affiliates.

 

“Foreign Activities Laws” has the meaning specified in Section 7.12.

 

“Foreign Lender” means (a) if the applicable Borrower is a U.S. Person, a Lender
that is not a U.S. Person, and (b) if the applicable Borrower is not a U.S.
Person, a Lender that is resident or organized under the laws of a jurisdiction
other than that in which such Borrower is resident for tax purposes.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Credit Lender, (a) with respect to the Letter of Credit Issuer, such
Defaulting Lender’s Applicable Percentage of the outstanding Letter of Credit
Obligations other than Letter of Credit Obligations as to which such Defaulting
Lender’s participation obligation has been reallocated to other Revolving Credit
Lenders or Cash Collateralized in accordance with the terms hereof, (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Revolving Credit
Lenders and (c) with respect to the Administrative Agent, such Defaulting
Lender’s Applicable Percentage of Protective Advances other than Protective
Advances as to which such Defaulting Lender’s participation obligation has been
reallocated to other Revolving Credit Lenders.

 

“Frost Bank Debt” means Indebtedness outstanding in favor of Frost Bank,
formerly known as The Frost National Bank, from time to time.

 

“Frost Bank Subordination Agreement” means that certain Subordination Agreement,
dated as of March 21, 2017, among the Administrative Agent, the Floor Plan Agent
and Frost Bank, formerly known as The Frost National Bank.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time, set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants, in the statements and pronouncements of the
Financial Accounting Standards Board and in such other statements by such other
entity as may be in general use by significant segments of the accounting
profession that are applicable to the circumstances as of the date of
determination. Subject to Section 1.03, all references to “GAAP” shall be to
GAAP applied consistently with the principles used in the preparation of the
Financial Statements described in Section 6.04.

 

“Governmental Authority” means any nation, sovereign or government, any state or
other political subdivision thereof, any agency, authority or instrumentality
thereof and any entity or authority exercising executive, legislative, taxing,
judicial, regulatory or administrative functions of or pertaining to government,
including any central bank, stock exchange, regulatory body, arbitrator, public
sector entity, supra-national entity (including the European Union and the
European Central Bank) and any self-regulatory organization (including the
National Association of Insurance Commissioners).

 

“Group Members” means, collectively, Holdings and its Subsidiaries.

 

 
20

--------------------------------------------------------------------------------

 

  

“Group Members’ Accountants” means Ernst & Young LLP or other
nationally-recognized independent registered certified public accountants
acceptable to the Administrative Agent

 

“Guarantee” means, as applied to any Person, any direct or indirect liability,
contingent or otherwise, of such Person for any Indebtedness, lease, dividend or
other obligation (the “primary obligation”) of another Person (the “primary
obligor”), if the purpose or intent of such Person in incurring such liability,
or the economic effect thereof, is to guarantee such primary obligation or
provide support, assurance or comfort to the holder of such primary obligation
or to protect or indemnify such holder against loss with respect to such primary
obligation, including (a) the direct or indirect guaranty, endorsement (other
than for collection or deposit in the Ordinary Course of Business), co-making,
discounting with recourse or sale with recourse by such Person of any primary
obligation, (b) the incurrence of reimbursement obligations with respect to any
letter of credit or bank guarantee in support of any primary obligation, (c) the
existence of any Lien, or any right, contingent or otherwise, to receive a Lien,
on the property of such Person securing any part of any primary obligation and
(d) any liability of such Person for a primary obligation through any
Contractual Obligation (contingent or otherwise) or other arrangement (i) to
purchase, repurchase or otherwise acquire such primary obligation or any
security therefor or to provide funds for the payment or discharge of such
primary obligation (whether in the form of a loan, advance, stock purchase,
capital contribution or otherwise), (ii) to maintain the solvency, working
capital, equity capital or any balance sheet item, level of income or cash flow,
liquidity or financial condition of any primary obligor, (iii) to make
take-or-pay or similar payments, if required, regardless of non-performance by
any other party to any Contractual Obligation, (iv) to purchase, sell or lease
(as lessor or lessee) any property, or to purchase or sell services, primarily
for the purpose of enabling the primary obligor to satisfy such primary
obligation or to protect the holder of such primary obligation against loss or
(v) to supply funds to or in any other manner invest in, such primary obligor
(including to pay for property or services irrespective of whether such property
is received or such services are rendered); provided, however, that “Guarantee”
shall not include (x) endorsements for collection or deposit in the Ordinary
Course of Business, (y) product warranties given in the Ordinary Course of
Business and (z) guarantees by a Borrower of liabilities and other obligations
of any other Borrower. The outstanding amount of any Guarantee shall equal the
outstanding amount of the primary obligation so guaranteed or otherwise
supported or, if lower, the stated maximum amount for which such Person may be
liable under such Guarantee. The term “Guarantee” as a verb has a corresponding
meaning.

 

“Guaranteed Obligations” has the meaning specified in Section 12.01.

 

“Guarantor” means Holdings and each other Person who executes or becomes a party
to this Agreement as a “Guarantor” or otherwise executes and delivers a
Guarantee of any of the Obligations.

 

“Guarantor Payment” has the meaning specified in Section 2.15(c).

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Holdings” has the meaning specified in the introductory paragraph hereto.

 

 
21

--------------------------------------------------------------------------------

 

  

“Honor Date” has the meaning specified in Section 2.03(c)(i).

 

“IBS Debt” means Indebtedness outstanding under the IBS Factoring Agreements (as
defined in the IBS Intercreditor Agreement) from time to time.

 

“IBS Intercreditor Agreement” means that certain Factoring Intercreditor
Agreement, dated as of March 21, 2017, among the Administrative Agent, the Floor
Plan Agent, the Loan Parties and Interstate Billing Service, Inc.

 

“Immaterial Subsidiaries” means Subsidiaries of Holdings, other than any Loan
Party, that do not own or operate and are not otherwise engaged in truck
dealerships. As of the Closing Date, the Immaterial Subsidiaries are set forth
on Schedule 1.01.

 

“Increase Effective Date” has the meaning specified in Section 2.18(d).

 

“Indebtedness” of any Person means, without duplication, any of the following,
whether or not matured: (a) all indebtedness for borrowed money, (b) all
obligations evidenced by notes, bonds, debentures or similar instruments, (c)
all reimbursement and all obligations with respect to (i) letters of credit,
bank guarantees or bankers’ acceptances or (ii) surety, customs, reclamation or
performance bonds (in each case not related to judgments or litigation) other
than those entered into in the Ordinary Course of Business, (d) all obligations
to pay the deferred purchase price of property or services (other than trade
payables incurred in the Ordinary Course of Business), (e) all obligations
created or arising under any conditional sale or other title retention
agreement, regardless of whether the rights and remedies of the seller or lender
under such agreement in the event of default are limited to repossession or sale
of such property, (f) all Capitalized Lease Obligations, (g) all obligations,
whether or not contingent, to purchase, redeem, retire, defease or otherwise
acquire for value any of its own Stock or Stock Equivalents (or any Stock or
Stock Equivalent of a direct or indirect parent entity thereof) prior to the
date that is 180 days after the Maturity Date, valued at, in the case of
redeemable preferred Stock, the greater of the voluntary liquidation preference
and the involuntary liquidation preference of such Stock plus accrued and unpaid
dividends (excluding any provisions requiring redemption upon a “change of
control”, sale of assets or similar event; provided that such “change of
control”, sale of assets or similar events results in prior Payment in Full and
the termination of this Agreement), (h) all payments that would be required to
be made in respect of any Swap Contract in the event of a termination (including
an early termination) on the date of determination and (i) all Guarantees for
obligations of any other Person constituting Indebtedness of such other Person;
provided, however, that the items in each of clauses (a) through (i) above shall
constitute “Indebtedness” of such Person solely to the extent, directly or
indirectly, (x) such Person is liable for any part of any such item or (y) any
such item is secured by a Lien on such Person’s property.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Indemnitees” has the meaning specified in Section 11.04(b).

 

“Information” has the meaning specified in Section 11.07.

 

“Initial Borrowers” has the meaning specified in the introductory paragraph
hereto.

 

 
22

--------------------------------------------------------------------------------

 

  

“Insolvency Event” means, with respect to any Person:

 

(a)     the commencement of: (i) a voluntary case by such Person under the
Bankruptcy Code or (ii) the seeking of relief by such Person under other Debtor
Relief Laws;

 

(b)     the commencement of an involuntary case or proceeding against such
Person under the Bankruptcy Code or other Debtor Relief Laws and the petition or
other filing is not controverted or dismissed within sixty (60) days after
commencement of the case or proceeding;

 

(c)     a custodian (as defined in the Bankruptcy Code or equal term under any
other Debtor Relief Law, including a receiver, interim receiver, receiver
manager, trustee or monitor) is appointed for, or takes charge of, all or
substantially all of the property of such Person;

 

(d)     such Person commences (including by way of applying for or consenting to
the appointment of, or the taking charge by, a rehabilitator, receiver, interim
receiver, custodian, trustee, monitor, conservator or liquidator (or any equal
term under any other Debtor Relief Laws) (collectively, a “conservator”) of such
Person or all or any substantial portion of its property) any other proceeding
under any reorganization, arrangement, adjustment of debt, relief of debtors,
dissolution, insolvency, liquidation, rehabilitation, conservatorship or similar
law of any jurisdiction whether now or hereafter in effect relating to such
Person;

 

(e)     such Person is adjudicated by a court of competent jurisdiction to be
insolvent or bankrupt;

 

(f)     any order of relief or other order approving any such case or proceeding
referred to in clauses (a)  or (b)  above is entered;

 

(g)     such Person suffers any appointment of any conservator or the like for
it or any substantial part of its property that continues undischarged or
unstayed for a period of sixty (60) days; or

 

(h)     such Person makes a compromise, arrangement or assignment for the
benefit of creditors or generally does not pay its debts as such debts become
due.

 

“Intellectual Property” means all past, present and future: trade secrets,
know-how and other proprietary information; trademarks, uniform resource
locations (URLs), internet domain names, service marks, sound marks, trade
dress, trade names, business names, designs, logos, slogans (and all
translations, adaptations, derivations and combinations of the foregoing)
indicia and other source and/or business identifiers, and the goodwill of the
business relating thereto and all registrations or applications for
registrations which have heretofore been or may hereafter be issued thereon
throughout the world; copyrights (including copyrights for computer programs)
and copyright registrations or applications for registrations which have
heretofore been or may hereafter be issued throughout the world and all tangible
property embodying the copyrights, unpatented inventions (whether or not
patentable); patent applications and patents; industrial design applications and
registered industrial designs; license agreements related to any of the
foregoing and income therefrom; books, records, writings, computer tapes or
disks, flow diagrams, specification sheets, computer software, source codes,
object codes, executable code, data, databases and other physical
manifestations, embodiments or incorporations of any of the foregoing; the right
to sue for all past, present and future infringements of any of the foregoing;
all other intellectual property; and all common law and other rights throughout
the world in and to all of the foregoing.

 

“Interest Payment Date” means, (a) as to any LIBOR Loan, (i) the last day of
each Interest Period applicable to such LIBOR Loan; (ii) any date that such Loan
is prepaid or converted, in whole or in part, and (iii) the Maturity Date; and
(b) as to any Base Rate Loan, (i) the first Business Day of each month, (ii) any
date that such Loan is prepaid or converted, in whole or in part, and (iii) the
Maturity Date; provided, further, that interest accruing at the Default Rate
shall be payable from time to time upon demand of the Administrative Agent.

 

 
23

--------------------------------------------------------------------------------

 

  

“Interest Period” means, as to each LIBOR Loan, the period commencing on the
date such LIBOR Loan is disbursed or converted to or continued as a LIBOR Loan
and ending, in each case, on the first Business Day of the next succeeding
month; provided that no Interest Period shall extend beyond the Maturity Date.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person (including through the
purchase of an option, warrant or convertible or similar type of security),
(b) a loan, advance or capital contribution to, Guarantee or assumption of debt
of, or purchase or other acquisition of any other debt or equity participation
or interest in, another Person, including any partnership or joint venture
interest in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute a business unit. For purposes of compliance with Section 8.03, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment, less all returns of principal or equity thereon (and without
adjustment by reason of the financial condition of such other Person) and shall,
if made by the transfer or exchange of property other than cash, be deemed to
have been made in an original principal or capital amount equal to the Fair
Market Value of such property at the time of such transfer or exchange.

 

“IP Rights” rights of any Person to use any Intellectual Property.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the Letter of Credit Issuer and any Borrower (or any Subsidiary) or in
favor the Letter of Credit Issuer and relating to any such Letter of Credit.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, regulations, ordinances, codes and administrative or
judicial precedents or authorities, including the interpretation or
administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and all applicable
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of law.

 

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Letter of Credit Issuer and the Swing Line
Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower Agent
and the Administrative Agent.

 

“Letter of Credit” means any standby or documentary letter of credit issued by a
Letter of Credit Issuer for the account of a Borrower, or any indemnity,
guarantee, exposure transmittal memorandum or similar form of credit support
issued by the Administrative Agent or a Letter of Credit Issuer for the benefit
of a Borrower.

 

 
24

--------------------------------------------------------------------------------

 

  

“Letter of Credit Advance” means each Revolving Credit Lender’s funding of its
participation in any Letter of Credit Borrowing in accordance with its
Applicable Percentage. All Letter of Credit Advances shall be denominated in
Dollars.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the Letter of Credit Issuer.

 

“Letter of Credit Borrowing” means an extension of credit resulting from a
drawing under any Letter of Credit which has not been reimbursed on the date
when made or refinanced as a Revolving Credit Borrowing.

 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date (or, if such day is not a Business Day, the preceding Business
Day).

 

“Letter of Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the renewal or
increase of the amount thereof.

 

“Letter of Credit Fees” means, collectively or individually as the context may
indicate, the fees with respect to Letters of Credit described in Section
2.09(b).

 

“Letter of Credit Issuer” means each of BMO, in its capacity as an issuer of
Letters of Credit hereunder, or any successor issuer of Letters of Credit
hereunder. If at any time there is more than one Letter of Credit Issuer, all
singular references to the Letter of Credit Issuer shall mean any Letter of
Credit Issuer, either Letter of Credit Issuer, each Letter of Credit Issuer, the
Letter of Credit Issuer that has issued the applicable Letter of Credit, or both
Letter of Credit Issuers, as the context may require.

 

“Letter of Credit Obligations” means, as at any date of determination, (a) the
aggregate undrawn amount of all outstanding Letters of Credit, plus (b) the
aggregate of all Unreimbursed Amounts, including all Letter of Credit
Borrowings, plus (c) the aggregate amount of all accrued and unpaid Letter of
Credit Fees. For purposes of computing the amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.07. For all purposes of this Agreement, if on any date
of determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$10,000,000 and (b) the Aggregate Revolving Credit Commitments. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Revolving
Credit Commitments.

 

“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions, charges, disbursements and expenses, in each case of
any kind or nature (including interest accrued thereon or as a result thereto
and fees, charges and disbursements of financial, legal and other advisors and
consultants), whether joint or several, whether or not indirect, contingent,
consequential, actual, punitive, treble or otherwise.

 

“LIBOR Loan” means a Loan that bears interest at a rate based on the definition
of “LIBOR Rate.”

 

“LIBOR Rate” means, for any Interest Period, the rate per annum equal to (but in
no event less than zero) (i) the ICE Benchmark Administration (or the successor
thereto if the ICE Benchmark Administration is no longer making the LIBOR Rate
available) LIBOR Rate (“ICE LIBOR”), as published by Reuters (or such other
commercially available source providing quotations of ICE LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two London Banking Days prior to the first day of the month in which such
Interest Period commences, for Dollar deposits (for delivery on the first day of
such month) with a term of one month or, (ii) if such rate is not available at
such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the first day
of such month in same day funds in the approximate amount of the LIBOR Loan
being made, continued or converted and with a term of one month would be offered
by such other authoritative source (as is selected by the Administrative Agent
in its sole reasonable discretion) to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
(2) London Banking Days prior to the first day of such month.

 

 
25

--------------------------------------------------------------------------------

 

  

“License” means any license or agreement under which a Loan Party is granted IP
Rights in connection with any manufacture, marketing, distribution or
disposition of Collateral, any use of assets or property or any other conduct of
its business.

 

“Licensor” means any Person from whom a Loan Party obtains IP Rights.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest or other security arrangement and any other preference,
priority or preferential arrangement of any kind or nature whatsoever, including
any conditional sale contract or other title retention agreement, the interest
of a lessor under a Capital Lease and any synthetic or other financing lease
having substantially the same economic effect as any of the foregoing.

 

“Lien Waiver” means an agreement, in form and substance reasonably satisfactory
to the Administrative Agent, by which (a) for any Collateral located on leased
premises or owned premises subject to a mortgage, the lessor or mortgagee, as
applicable, agrees to, among other things, waive or subordinate any Lien it may
have on the Collateral and permit the Administrative Agent to enter upon the
premises and remove the Collateral or to use the premises to store or dispose of
the Collateral; (b) for any Collateral held by a warehouseman, processor,
shipper, customs broker or freight forwarder, such Person waives or subordinates
any Lien it may have on the Collateral, agrees to hold any Documents in its
possession relating to the Collateral as agent for the Administrative Agent, and
agrees to deliver the Collateral to the Administrative Agent upon request; (c)
for any Collateral held by a repairman, mechanic or bailee, such Person
acknowledges the Administrative Agent’s Lien, waives or subordinates any Lien it
may have on the Collateral, and agrees to deliver the Collateral to
Administrative Agent upon request; and (d) for any Collateral subject to a
Licensor’s IP Rights, the Licensor grants to the Administrative Agent the right,
vis-à-vis such Licensor, to enforce the Administrative Agent’s Liens with
respect to the Collateral, including the right to dispose of it with the benefit
of the Intellectual Property, whether or not a default exists under any
applicable License.

 

“Line Reserve” means the sum of (a) the Rent and Charges Reserve; (b) the Credit
Product Reserve; (c) the aggregate amount of liabilities at any time secured by
Liens upon Collateral that are senior to the Administrative Agent’s Liens; (d)
sums that any Loan Party may be required to pay under any Section of this
Agreement or any other Loan Document (including taxes, assessments, insurance
premiums, or, in the case of leased assets, rents or other amounts payable under
such leases) and has failed to pay; and (e) amounts for which claims may be
reasonably expected to be asserted against the Collateral, the Administrative
Agent or the Lenders.

 

“Loan” means an extension of credit under Article II in the form of a Revolving
Credit Loan, a Protective Advance or a Swing Line Loan.

 

 
26

--------------------------------------------------------------------------------

 

  

“Loan Account” has the meaning assigned to such term in Section 2.11(a).

 

“Loan Documents” means this Agreement, each Revolving Credit Loan Note, each
Security Instrument, each Issuer Document, each Borrowing Base Certificate, each
Compliance Certificate, the Floor Plan Intercreditor Agreement, the IBS
Intercreditor Agreement, the Fee Letter, any agreement creating or perfecting
rights in Cash Collateral securing any Obligation hereunder and all other
instruments and documents heretofore or hereafter executed or delivered to or in
favor of any Lender or the Administrative Agent in connection with the Loans
made and transactions contemplated by this Agreement, but excluding, for the
avoidance of doubt, Credit Product Arrangements.

 

“Loan Obligations” means all Obligations other than amounts (including fees)
owing by any Loan Party pursuant to any Credit Product Arrangements.

 

“Loan Party” means each Borrower and each Guarantor.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Material Adverse Effect” means an effect that results in or causes, or could
reasonably be expected to result in or cause, a material adverse change in any
of (a) the condition (financial or otherwise), business, performance, operations
or property of the Group Members, taken as a whole, (b) the ability of any Loan
Party to perform its obligations under any Loan Document and (c) the validity or
enforceability of any Loan Document or the rights and remedies of the
Administrative Agent, the Lenders and the other Credit Parties under any Loan
Document.

 

“Material Third-Party Agreement” means all existing and future agreements
(including any mortgage, deed of trust or similar security document) entered
into between a Loan Party and any landlord, warehouseman, processor, shipper,
bailee or other Person that owns, or has a mortgage or similar lien on, any
premises at which any Collateral with an aggregate value of $100,000 or greater
may be kept or that otherwise may possess any Collateral with an aggregate value
of $100,000 or greater.

 

“Maturity Date” means the earlier of (i) March 21, 2020 and (ii) the date on
which all commitments under the Floor Plan Credit Agreement shall have
terminated, whether as a result of the occurrence of the Commitment Termination
Date (as defined in the Floor Plan Credit Agreement) or otherwise.

 

“Maximum Borrowing Amount” means the lesser of (A) the Aggregate Revolving
Credit Commitments minus the Line Reserves, if any and (B) the Borrowing Base.

 

“Measurement Period” means, at any date of determination, the most recently
completed four (4) consecutive fiscal quarters of Holdings and its Subsidiaries
for which financial statements have or should have been delivered in accordance
with Section 7.01(a) or 7.01(b).

 

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or Deposit Account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 105% of the Fronting Exposure of the Letter of Credit Issuer
with respect to Letters of Credit issued and outstanding at such time plus 105%
of the Fronting Exposure of the Administrative Agent with respect to Protective
Advances outstanding at such time, (b) with respect to Cash Collateral
consisting of cash or Deposit Account balances provided in accordance with the
provisions of Section 2.16(a)(i) or 2.16(a)(ii), an amount equal to 105% of the
Outstanding Amount of all Letter of Credit Obligations, and (c) otherwise, an
amount determined by the Administrative Agent and the Letter of Credit Issuer in
their sole discretion, but in any event not in excess of 105% of the Letter of
Credit Obligations.

 

 
27

--------------------------------------------------------------------------------

 

  

“Minimum Consolidated Net Worth” means, (i) with respect to the Fiscal Quarter
ending on March 31, 2016, $537,244,000 and (ii) with respect to any Fiscal
Quarter ending after March 31, 2016, the sum of (A) the Minimum Consolidated Net
Worth for the immediately preceding Fiscal Quarter plus (B) the greater of (1)
50% of Consolidated Net Income for Holdings and its Subsidiaries with respect to
the current Fiscal Quarter and (2) zero.

 

“Minimum Consolidated Tangible Net Worth” means, (i) with respect to the Fiscal
Quarter ending on March 31, 2016, $355,038,500 and (ii) with respect to any
Fiscal Quarter ending on or after March 31, 2016, the sum of (A) the Minimum
Consolidated Tangible Net Worth for the immediately preceding Fiscal Quarter
plus (B) the greater of (1) 50% of Consolidated Net Income for Holdings and its
Subsidiaries with respect to the current Fiscal Quarter and (2) zero.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(4) of ERISA, to which Holdings or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including any Loan Party or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

 

“Net Cash Proceeds” means with respect to any incurrence or issuance of
Indebtedness or issuance of Equity Interests (other than Excluded Equity
Issuances) by any Loan Party or any Subsidiary following the occurrence and
during the continuance of a Specified Event of Default, the excess, if any, of
(i) the sum of the cash and cash equivalents received in connection with such
incurrence or issuance, as applicable, over (ii) the sum of (A) the reasonable
out-of-pocket expenses incurred by such Loan Party or any Subsidiary in
connection therewith, including any brokerage commissions, underwriting fees and
discount, legal fees, and other similar fees and commissions and (B) taxes paid
or payable to the applicable taxing authorities by the Loan Party or any
Subsidiary in connection with and at the time of such incurrence or issuance, as
applicable.

 

“NOLV” means with respect to the Borrowers’ Company Vehicles, the net orderly
liquidation value of such Company Vehicles (a percentage of the Cost of such
Company Vehicles) that might be realized at an orderly, negotiated sale held
within a reasonable period of time, net of all liquidation expenses, as
determined from time to time by reference to the most recent appraisal received
by the Administrative Agent conducted by an independent appraiser engaged by the
Administrative Agent.

 

“Non-Consenting Lender” has the meaning assigned to such term in Section 11.01.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

 

 
28

--------------------------------------------------------------------------------

 

  

“Obligations” means (a) all amounts owing by any Loan Party to the
Administrative Agent, any Lender or any other Credit Party pursuant to or in
connection with this Agreement or any other Loan Document or otherwise with
respect to any Loan or Letter of Credit, including all Letter of Credit
Obligations, and including all principal, interest (including any interest
accruing after the filing of any petition in bankruptcy or the commencement of
any proceeding under any Debtor Relief Law relating to any Loan Party, or would
accrue but for such filing or commencement, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding),
reimbursement obligations, indemnification and reimbursement payments, fees,
costs and expenses (including all fees, costs and expenses of counsel payable
under Sections 11.04(a) and 11.04(b)) incurred in connection with this Agreement
or any other Loan Document, whether direct or indirect, absolute or contingent,
liquidated or unliquidated, now existing or hereafter arising hereunder or
thereunder, together with all renewals, extensions, modifications or
refinancings thereof and (b) all Credit Product Obligations; provided, that
Obligations of a Loan Party shall not include its Excluded Swap Obligations.

 

“OFAC” has the meaning specified in Section 7.12.

 

“OFAC Listed Person” shall have the meaning specified in Section 6.13.

 

“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. As of the Closing Date, a list of
OFAC Sanctions Programs may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.

 

“Ordinary Course of Business” means the ordinary course of business of Holdings
and its Subsidiaries, consistent with past practices and undertaken in good
faith.

 

“Other Connection Taxes” means, with respect to any recipient, Taxes imposed as
a result of a present or former connection between such recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 11.13).

 

“Outstanding Amount” means (a) with respect to Revolving Credit Loans,
Protective Advances and Swing Line Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any Borrowings and any
prepayments or repayments of Revolving Credit Loans, Protective Advances or
Swing Line Loans occurring on such date; and (b) with respect to any Letter of
Credit Obligations on any date, (i) the aggregate outstanding amount of such
Letter of Credit Obligations on such date after giving effect to any Letter of
Credit Extension occurring on such date and any other changes in the aggregate
amount of the Letter of Credit Obligations as of such date, including as a
result of any reimbursements by the Borrowers of Unreimbursed Amounts and all
Letter of Credit Borrowings on such date.

 

“Overadvance” has the meaning given to such term in Section 2.01(c)(i)(A).

 

 
29

--------------------------------------------------------------------------------

 

  

“Overadvance Loan” means a Revolving Credit Loan (which Loan shall be LIBOR Loan
or, if LIBOR Loans are not available for any reason, a Base Rate Loan) made when
an Overadvance exists or is caused by the funding thereof.

 

“Overnight Rate” means, for any day and from time to time as in effect, the
greater of (a) the Federal Funds Rate and (b) an overnight rate determined by
the Administrative Agent, the Letter of Credit Issuer, or the Swing Line Lender,
as the case may be, in accordance with banking industry rules on interbank
compensation.

 

“PATRIOT Act” means United States Public Law 107-56, Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time, and the
rules and regulations promulgated thereunder from time to time in effect.

 

“Participant” has the meaning assigned to such term in clause (d) of Section
11.06.

 

“Participant Register” has the meaning assigned to such term in clause (d) of
Section 11.06.

 

“Parts Inventory” means Inventory of the Loan Parties consisting of parts and
accessories, excluding, for the avoidance of doubt, any Vehicle Inventory.

 

“Payment Conditions” means, with respect to any Specified Transaction, the
satisfaction of the following conditions:

 

(a)     as of the date of any such Specified Transaction and immediately after
giving effect thereto, no Event of Default has occurred and is continuing;

 

(b)     Average Availability (after giving Pro Forma Effect to such Specified
Transaction both as of such date and during the thirty (30) consecutive day
period immediately preceding the making of such Specified Transaction) shall be
not less than (i) in the case of a Specified Restricted Payment, the greater of
(A) 15.0% of the Aggregate Revolving Credit Commitments and (B) $15,000,000, or
(ii) in the case of a Specified Investment or Specified Debt Payment, the
greater of (A) 12.5% of the Aggregate Revolving Credit Commitments and (B)
$12,500,000, in each case, as of such date;

 

(c)     the Consolidated Fixed Charge Coverage Ratio as of the end of the most
recently ended Measurement Period prior to the making of such Specified
Transaction, calculated on a Pro Forma Basis, shall be equal to or greater than
1.20 to 1.00; provided that the Consolidated Fixed Charge Coverage Ratio test
described in this clause (c) shall not apply if the Average Availability
(calculated in order to give Pro Forma Effect to such Specified Transaction both
as of such date and during the thirty (30) consecutive day period immediately
preceding the making of such Specified Transaction) is not less than (i) in the
case of a Specified Restricted Payment, the greater of (A) 20.0% of the
Aggregate Revolving Credit Commitments and (B) $20,000,000 or (ii) in the case
of a Specified Investment or Specified Debt Payment, the greater of (A) 17.5% of
the Aggregate Revolving Credit Commitments and (B) $17,500,000, in each case, as
of such date; and

 

(d)     the Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower Agent certifying as to compliance with the
preceding clauses and demonstrating (in reasonable detail) the calculations
required thereby.

 

“Payment in Full” means (a) the indefeasible payment in full in cash of all
Obligations (other than contingent indemnification Obligations to the extent no
claim giving rise thereto has been asserted), together with all accrued and
unpaid interest and fees thereon, other than Letter of Credit Obligations that
have been fully Cash Collateralized in an amount equal to 105% of the amount
thereof or as to which other arrangements with respect thereto reasonably
satisfactory to the Administrative Agent and the Letter of Credit Issuer shall
have been made, (b) the Commitments shall have terminated or expired, (c) the
obligations (other than contingent indemnification obligations to the extent no
claim giving rise thereto has been asserted) and liabilities of each other
Borrower under all Credit Product Arrangements shall have been fully, finally
and irrevocably paid and satisfied in full and the Credit Product Arrangements
shall have expired or been terminated, or other arrangements reasonably
satisfactory to the counterparties shall have been made with respect thereto,
and (d) all claims of the Loan Parties against any Credit Party arising on or
before the payment date shall have been released on terms reasonably acceptable
to the Administrative Agent; provided that notwithstanding full payment or Cash
Collateralization of the Obligations as provided herein, the Administrative
Agent shall not be required to terminate its Liens in any Collateral unless,
with respect to any damages the Administrative Agent may reasonably be expected
to incur as a result of the dishonor or return of Payment Items applied to
Obligations, Administrative Agent receives (a) a written agreement, executed by
Borrowers and any Person whose advances are used in whole or in part to satisfy
the Obligations, indemnifying Agent and Lenders from any such damages; or (b)
such Cash Collateral as the Administrative Agent, in its Credit Judgment, deems
necessary to protect against any such damages.

 

 
30

--------------------------------------------------------------------------------

 

  

“Payment Item” means each check, draft or other item of payment payable to a
Borrower constituting proceeds of any Collateral.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by Holdings and any ERISA Affiliate and is either covered by Title IV of ERISA
or is subject to the minimum funding standards under Section 412 of the Code.

 

“Permit” means, with respect to any Person, any permit, approval, authorization,
license, registration, certificate, concession, grant, franchise, variance or
permission from, and any other Contractual Obligations with, any Governmental
Authority, in each case whether or not having the force of law and applicable to
or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

 

“Permitted Acquisition” means any Acquisition by a Loan Party so long as:

 

(h)     the Person to be (or whose assets are to be) acquired does not oppose
such Acquisition and the line or lines of business of the Person to be acquired
constitute Core Businesses;

 

(i)     no Default or Event of Default shall have occurred and be continuing
either immediately prior to or immediately after giving effect to such
Acquisition;

 

(j)     after giving effect to such Acquisition on a Pro Forma Basis and the
costs related thereto (including cash and other property (other than Equity
Interests or options to acquire Equity Interests of any Loan Party) given as
consideration, any Indebtedness incurred, assumed or acquired by any Loan Party
or any Subsidiary in connection with such Acquisition (excluding additional
purchase price amounts in the form of earnouts and other contingent obligations
that are not required under GAAP to be recorded on the balance sheet at the time
of acquisition), and all fees expenses and transaction costs incurred in
connection therewith (collectively, the “Total Acquisition Costs”), (i) Average
Availability shall be not less than the greater of (A) 12.5% of the Aggregate
Revolving Credit Commitments and (B) $12,500,000, in each case, for each day
during the thirty (30) day period prior to such Acquisition and immediately
after giving effect thereto, and (ii) the Consolidated Fixed Charge Coverage
Ratio calculated on a Pro Forma Basis as of the most recently ended Measurement
Period shall be at least 1.20 to 1.00; provided that the Consolidated Fixed
Charge Coverage Ratio test described in this clause (ii) shall not apply if the
Average Availability (after giving effect to such Acquisition on a Pro Forma
Basis and the Total Acquisition Costs) is not less than the greater of (x) 17.5%
of the Aggregate Revolving Credit Commitments and (y) $17,500,000, in each case,
as of the date of such Acquisition;

 

 
31

--------------------------------------------------------------------------------

 

  

(k)     the Borrower Agent shall have furnished to the Administrative Agent at
least five (5) Business Days prior to the date on which any such Acquisition is
to be consummated or such shorter time as Administrative Agent may allow, a
certificate of a Responsible Officer of the Borrower Agent, in form and
substance reasonably satisfactory to the Administrative Agent, (i) certifying
that all of the requirements set forth above will be satisfied on or prior to
the consummation of such Acquisition and (ii) a reasonably detailed calculation
of item (d) above (and such certificate shall be updated as necessary to make it
accurate as of the date the Acquisition is consummated); and

 

(l)     The Borrower Agent shall have furnished the Administrative Agent with
ten (10) days’ prior written notice of such intended Acquisition and shall have
furnished the Administrative Agent with a current draft of the applicable
acquisition documents (and final copies thereof as and when executed), and to
the extent available, appropriate financial statements of the Person which is
the subject of such Acquisition, pro forma projected financial statements for
the twelve (12) month period following such Acquisition after giving effect to
such Acquisition (including balance sheets, cash flows and income statements by
Fiscal Quarter for the acquired Person, individually, and on a Consolidated
basis with all Loan Parties), and, to the extent available, such other
information as the Administrative Agent may reasonably request.

 

“Permitted Liens” has the meaning specified in Section 8.02.

 

“Person” means any individual, partnership, corporation (including a business
trust and a public benefit corporation), joint stock company, estate,
association, firm, enterprise, trust, limited liability company, unincorporated
association, joint venture and any other entity or Governmental Authority.

 

“Plan” means any employee benefit plan within the meaning of Section 3(4) of
ERISA (including a Pension Plan), maintained for employees of Holdings or any
ERISA Affiliate or any such Plan to which Holdings or any ERISA Affiliate is
required to contribute on behalf of any of its employees.

 

“Platform” has the meaning specified in Section 7.01.

 

“Post-Closing Agreement” means that certain Post-Closing Agreement by and
between the Borrower Agent and the Administrative Agent dated as of the Closing
Date with respect to the satisfaction after the Closing Date of certain
collateral matters.

 

“Priority Credit Product Obligations” means Credit Product Obligations owing to
a Credit Product Provider, up to the maximum amount (in the case of any Credit
Product Provider other than BMO and its Affiliates) specified by such provider
in writing to Administrative Agent, which amount may be established or increased
(by further written notice to Administrative Agent from time to time) only as
long as (a) no Default or Event of Default exists and (b) a Credit Product
Reserve has been established for such amount which, together with all other
Priority Credit Product Obligations, would not result in an Overadvance.

 

“Pro Forma Adjustment” means, for the purposes of calculating Consolidated
Adjusted EBITDAR for any Measurement Period, if at any time during such
Measurement Period Holdings or any of its Subsidiaries shall have made a
Permitted Acquisition or Disposition, Consolidated Adjusted EBITDAR for such
Measurement Period shall be calculated after giving pro forma effect thereto as
if any such Permitted Acquisition or Disposition occurred on the first day of
such Measurement Period, including (a) with respect to an any Permitted
Acquisition, inclusion of the actual historical results of operation of such
acquired Person or line of business during such Measurement Period accounted for
in accordance with GAAP and, to the extent applicable, reasonable assumptions
that are specified in detail in the relevant Compliance Certificate, Financial
Statement or other document provided to the Administrative Agent in connection
herewith in accordance with Regulation S-X of the Securities Act of 1933 and (b)
with respect to any Disposition, exclusion of the actual historical results of
operations of the disposed of Person or line of business or assets during such
Measurement Period.

 

 
32

--------------------------------------------------------------------------------

 

  

“Pro Forma Basis,” “Pro Forma Compliance” and “Pro Forma Effect” means, with
respect to compliance with any test, financial ratio or covenant hereunder
required by the terms of this Agreement to be made on a pro forma basis, that
(a) to the extent applicable, the Pro Forma Adjustment shall have been made and,
without duplication, (b) all Specified Pro Forma Transactions that have been
made during the applicable period of measurement or subsequent to such period
and prior to or simultaneously with the event for which the calculation is made
(the period beginning on the first day of such Fiscal Quarter and continuing
until the date of the consummation of such event, the “Reference Period”) shall
be deemed to have occurred as of the first day of the applicable Reference
Period; provided that (i) income statement items (whether positive or negative)
attributable to the property or Person subject to such Specified Pro Forma
Transaction, (A) shall be excluded in the case of a Disposition of all or
substantially all Equity Interests in or assets of any Loan Party or its
Subsidiaries or any division, product line, or facility used for operations of
the Loan Parties or their Subsidiaries, and (B) shall be included in the case of
a Permitted Acquisition or Investment described in the definition of Specified
Pro Forma Transaction, and (ii) all Indebtedness issued, incurred or assumed as
a result of, or to finance, any relevant transactions (other than Indebtedness
under the Loan Documents) or permanently repaid in connection with the relevant
transaction during the Reference Period shall be deemed to have been issued,
incurred, assumed or permanently repaid at the beginning of such Reference
Period (with interest expense of such person attributable to any Indebtedness
for which pro forma effect is being given as provided in preceding clause (ii)
that has a floating or formula rate, shall have an implied rate of interest for
the applicable Reference Period determined by utilizing the rate that is or
would be in effect with respect to such Indebtedness as at the relevant date of
determination); provided, that, the foregoing pro forma adjustments may be
applied to any such test, financial ratio or covenant solely to the extent that
such adjustments are consistent with the definition of Consolidated Adjusted
EBITDAR and the definition of Pro Forma Adjustment.

 

“Properly Contested” means with respect to any obligation of a Loan Party, (a)
the obligation is subject to a bona fide dispute regarding amount or such Loan
Party’s liability to pay; (b) the obligation is being properly contested in good
faith by appropriate proceedings promptly instituted and diligently pursued; (c)
appropriate reserves have been established in accordance with GAAP; (d)
non-payment would not have a Material Adverse Effect, nor result in forfeiture
or sale of any assets of a Loan Party; (e) no Lien is imposed on assets of a
Loan Party, unless bonded and stayed to the reasonable satisfaction of the
Administrative Agent; and (f) if the obligation results from entry of a judgment
or other order, such judgment or order is stayed pending appeal or other
judicial review.

 

“Protective Advance” has the meaning specified in Section 2.01(c)(ii)(A).

 

“Public Lender” has the meaning specified in Section 7.01.

 

“Qualified ECP” means any Loan Party with total assets exceeding $10,000,000, or
that constitutes an “eligible contract participant” under the Commodity Exchange
Act and can cause another Person to qualify as an “eligible contract
participant” under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

 
33

--------------------------------------------------------------------------------

 

  

“Ratable Share” has the meaning specified in Section 2.01(c)(ii)(C).

 

“Real Property” means all land, together with the buildings, structures, parking
areas, and other improvements thereon, now or hereafter owned by any Person,
including all easements, rights-of-way, and similar rights appurtenant thereto
and all leases, tenancies, and occupancies thereof.

 

“Refinancing Conditions” means the following conditions for Refinancing
Indebtedness: (a) it is in an aggregate principal amount that does not exceed
the principal amount of the Indebtedness being extended, renewed or refinanced
plus accrued interest and reasonable fees and expenses incurred in connection
with such refinancing, refunding, renewal or extension; (b) the interest rate
applicable to any such refinancing, refunding, renewing or extending
Indebtedness does not exceed the greater of the (i) interest rate for the
Indebtedness being refinanced, refunded, renewed, or extended and (ii) the
otherwise market rate of interest for such Indebtedness; (c) it has a final
maturity no sooner than and a weighted average life no less than the
Indebtedness being extended, renewed or refinanced; (d) it is subordinated to
the Obligations at least to the same extent as the Indebtedness being extended,
renewed or refinanced; (e) such Refinancing Indebtedness continues to be subject
to substantially the same subordination agreements or subordination terms
applicable to the Indebtedness being extended, renewed or refinanced; (f) no
additional Liens, if any, are granted with respect to such Refinancing
Indebtedness; (g) no additional Person is obligated, primarily or contingently,
on such Refinancing Indebtedness (other than Persons which become Subsidiaries
after the Closing Date and have become Borrowers hereunder and the Borrowers in
existence at the time the Indebtedness being extended, renewed or refinanced was
entered into were obligors in respect of such Indebtedness); and (h) such
Refinancing Indebtedness shall be on other terms no less favorable to the
Administrative Agent and the Lenders, and no more restrictive to the Loan
Parties, than the Indebtedness being extended, renewed or refinanced.

 

“Refinancing Indebtedness” means the Indebtedness that is the result of an
extension, renewal or refinancing of Indebtedness permitted under Section
8.01(b), 8.01(f), 8.01(g), 8.01(h), 8.01(o), 8.01(p), 8.01(q) and 8.01(r) as to
which the Refinancing Conditions are satisfied; provided that the incurrence of
any such Refinancing Indebtedness will be deemed to utilize permitted amounts of
Indebtedness, if any, under each clause thereof.

 

“Register” has the meaning specified in Section 11.06(c).

 

“Related Persons” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor and other consultants and agents of or to such Person or any of
its Affiliates, together with, if such Person is the Administrative Agent, each
other Person or individual designated, nominated or otherwise mandated by or
helping the Administrative Agent pursuant to and in accordance with
Section 10.05 or any comparable provision of any Loan Document.

 

“Rent and Charges Reserve” means the aggregate of (a) all past due rent and
other amounts owing by any Loan Party to any landlord, warehouseman, processor,
repairman, mechanic, bailee, shipper, freight forwarder, broker or other Person
who possesses any Collateral or could assert a Lien on any Collateral; and (b)
from and after the date that is 91 days after the Closing Date, a reserve at
least equal to three months’ rent and other charges that could be payable to any
such Person, unless it has executed a Lien Waiver.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Reporting Trigger Period” means the period (a) commencing on the day that (i)
an Event of Default occurs and is continuing or (ii) Availability is less than
the greater of (x) 20.0%, in the case of Field Exams, and 12.5%, in any other
case, of the Aggregate Revolving Credit Commitments at such time and (y)
$20,000,000, in the case of Field Exams, and $12,500,000, in any other case, and
(b) continuing until the date that during the previous thirty (30) consecutive
days, (i) no Event of Default has existed and (ii) Availability has been greater
than the greater of (x) 20.0%, in the case of Field Exams, and 12.5%, in any
other case, of the Aggregate Revolving Credit Commitments at such time and (y)
$20,000,000, in the case of Field Exams, and $12,500,000, in any other case, at
all times during such period.

 

 
34

--------------------------------------------------------------------------------

 

  

“Repurchase Agreement” means an agreement providing for the buyback or
repurchase of Parts Inventory from any Borrower on terms and conditions
reasonably satisfactory to the Administrative Agent in its Credit Judgment.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, a
Committed Loan Notice, (b) with respect to a Letter of Credit Extension, a
Letter of Credit Application, and (c) with respect to a Swing Line Loan, a Swing
Line Loan Notice.

 

“Required Lenders” means, as of any date of determination, at least two Lenders
holding more than 50% of the Total Credit Exposure of all Lenders. The Total
Credit Exposure of any Defaulting Lender shall be disregarded in determining
Required Lenders at any time.

 

“Requirements of Law” means, with respect to any Person, collectively, the
common law and all federal, state, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of, any Governmental Authority, in each
case whether or not having the force of law and that are applicable to or
binding upon such Person or any of its property or to which such Person or any
of its property is subject.

 

“Reserve” means any reserve constituting all or any portion of the Availability
Reserve or the Line Reserve.

 

“Responsible Officer” means, with respect to any Person, any of the president,
chief executive officer, treasurer, assistant treasurer, controller, managing
member or general partner of such Person but, in any event, with respect to
financial matters, any such officer that is responsible for preparing the
Financial Statements delivered hereunder and, with respect to the documents
delivered pursuant to Section 7.01(d) and documents delivered on the Closing
Date, the secretary or assistant secretary of such Person or any other officer
responsible for maintaining the corporate and similar records of such Person.

 

“Restricted Payment” means (a) for purposes of calculating the Consolidated
Fixed Charge Coverage Ratio, any dividend, return of capital, or distribution in
cash or Stock or Stock Equivalent of Holdings or any of its Subsidiaries, in
each case, now or hereafter outstanding, including with respect to a claim for
rescission of a Sale of such Stock or Stock Equivalent, but excluding, to the
extent excluded from “Restricted Payments” under and as defined in the Floor
Plan Credit Agreement, any repurchase of Stock of Holdings or any of its
Subsidiaries for cash, and (b) for all other purposes under this Agreement, (i)
any dividend or other distribution (whether in cash, securities or other
property) with respect to any capital stock or other Equity Interest of Holdings
or any Subsidiary or (ii) any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such capital stock or other Equity Interest, or on account of any return of
capital to Holdings’ or any Subsidiary’s stockholders, partners or members (or
the equivalent Person thereof).

 

 
35

--------------------------------------------------------------------------------

 

  

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type made by each of the Revolving Credit
Lenders pursuant to Section 2.01(a).

 

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrowers pursuant to
Section 2.01(a), (b) purchase participations in Letter of Credit Obligations,
and (c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Revolving Credit Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

 

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Credit Loans and such
Lender’s participation in L/C Obligations, Swing Line Loans and Protective
Advances at such time.

 

“Revolving Credit Facility” means the facility described in Sections 2.01(a),
2.03 and 2.04 providing for Revolving Credit Loans, Letters of Credit and Swing
Line Loans to or for the benefit of the Borrowers by the Revolving Credit
Lenders, Letter of Credit Issuer and Swing Line Lender, as the case may be, in
the maximum aggregate principal amount at any time outstanding of $100,000,000,
as adjusted from time to time pursuant to the terms of this Agreement.

 

“Revolving Credit Lender” means each Lender that has a Revolving Credit
Commitment or, following termination of the Revolving Credit Commitments, has
any Revolving Credit Exposure.

 

“Revolving Credit Loan” has the meaning specified in Section 2.01(a).

 

“Revolving Credit Loan Note” means a promissory note made by the Borrowers in
favor of a Revolving Credit Lender evidencing Revolving Credit Loans made by
such Revolving Credit Lender, substantially in the form of Exhibit B.

 

“Revolving Credit Termination Date” means the earliest of (a) the Maturity Date,
(b) the date of termination of the Aggregate Revolving Credit Commitments
pursuant to Section 2.07, and (c) the date of termination of the commitment of
each Lender to make Loans and of the obligation of the Letter of Credit Issuer
to make Letter of Credit Extensions pursuant to Section 9.02.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.

 

“Sale and Leaseback Transaction” means, with respect to any Person (the
“obligor”), any Contractual Obligation or other arrangement with any other
Person (the “counterparty”) consisting of a lease by such obligor of any
property that, directly or indirectly, has been or is to be Sold by the obligor
to such counterparty or to any other Person to whom funds have been advanced by
such counterparty based on a Lien on, or an assignment of, such property or any
obligations of such obligor under such lease.

 

“Same Day Funds” means immediately available funds.

 

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

 

“SDN List” has the meaning specified in Section 7.12.

 

 
36

--------------------------------------------------------------------------------

 

  

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Securities Laws” means the Securities Act of 1933, the Exchange Act,
Sarbanes-Oxley and the applicable accounting and auditing principles, rules,
standards and practices promulgated, approved or incorporated by the SEC or the
Public Company Accounting Oversight Board, as each of the foregoing may be
amended and in effect on any applicable date hereunder.

 

“Security” means all Stock, Stock Equivalents, voting trust certificates, bonds,
debentures, instruments and other evidence of Indebtedness, whether or not
secured, convertible or subordinated, all certificates of interest, share or
participation in, all certificates for the acquisition of, and all warrants,
options and other rights to acquire, any Security.

 

“Security Agreement” means the Security Agreement dated as of the date hereof by
the Loan Parties and the Administrative Agent for the benefit of the Credit
Parties, substantially in the form of Exhibit E.

 

“Security Instruments” means, collectively or individually as the context may
indicate, the Security Agreement, the Control Agreements, each Lien Waiver and
all other agreements, instruments and other documents, whether now existing or
hereafter in effect, pursuant to which any Loan Party or other Person shall
grant or convey to the Administrative Agent or the Lenders a Lien in personal
property as security for all or any portion of the Obligations.

 

“Sell” means, with respect to any property, to sell, convey, transfer, assign,
license, lease or otherwise dispose of, any interest therein or to permit any
Person to acquire any such interest, including, in each case, through a Sale and
Leaseback Transaction or through a sale, factoring at maturity, collection of or
other disposal, with or without recourse, of any notes or accounts receivable.
Conjugated forms thereof and the noun “Sale” have correlative meanings.

 

“Settlement Date” has the meaning provided in Section 2.14.

 

“Shrink” means Inventory which has been lost, misplaced, stolen, or is otherwise
unaccounted for.

 

“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person (both at fair
value and present fair saleable value) is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person,
(b) such Person is able to pay all liabilities of such Person as such
liabilities mature and (c) such Person does not have unreasonably small capital.
In computing the amount of contingent or unliquidated liabilities at any time,
such liabilities shall be computed at the amount that, in light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

 

“Specified Debt Payment” means any prepayment of Indebtedness made pursuant to
Section 8.09(a)(v).

 

“Specified Event of Default” means any Event of Default occurring under Section
9.01(a), 9.01(b) (to the extent resulting from any failure to comply with any
financial covenant set forth in Section 8.13 or any failure to deliver any
financial statement or Compliance Certificate required under Section 7.01(a),
7.01(b) or 7.01(c)), 9.01(d) (to the extent resulting from any misstatement in a
Borrowing Base Certificate which causes such Borrowing Base Certificate to be
incorrect or misleading in any material respect) or 9.01(f).

 

 
37

--------------------------------------------------------------------------------

 

  

“Specified Investment” means any Investment made pursuant to Section 8.03(h).

 

“Specified Loan Party” means a Loan Party that is not then an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 2.15(c)).

 

“Specified Pro Forma Transaction” means, with respect to any period, any
Investment, Disposition, incurrence or repayment of Indebtedness, Restricted
Payment or other event that by the terms of the Loan Documents requires “Pro
Forma Compliance” with a test or covenant hereunder or requires such test or
covenant to be calculated on a “Pro Forma Basis.”

 

“Specified Restricted Payment” means any Restricted Payment pursuant to Section
8.06(g).

 

“Specified Transaction” means each Specified Debt Payment, Specified Investment
and Specified Restricted Payment.

 

“Stock” means all shares of capital stock (whether denominated as common stock
or preferred stock), equity interests, beneficial, partnership or membership
interests, joint venture interests, participations or other ownership or profit
interests in or equivalents (regardless of how designated) of or in a Person
(other than an individual), whether voting or non-voting.

 

“Stock Equivalents” means all securities convertible into or exchangeable for
Stock or any other Stock Equivalent and all warrants, options or other rights to
purchase, subscribe for or otherwise acquire any Stock or any other Stock
Equivalent, whether or not presently convertible, exchangeable or exercisable.

 

“Subordinated Indebtedness” means Indebtedness which is expressly subordinated
in right of payment to the prior payment in full of the Obligations and which is
in form and on terms reasonably satisfactory to, and approved in writing by, the
Administrative Agent.

 

“Subordination Provisions” means any provision relating to debt or lien
subordination applicable to or contained in any documents evidencing any
Subordinated Indebtedness, any Floor Plan Debt, Frost Bank Debt or IBS Debt,
including as set forth in the Floor Plan Intercreditor Agreement, the Frost Bank
Subordination Agreement, the IBS Intercreditor Agreement or other applicable
intercreditor agreements.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company, association or other entity, the
management of which is, directly or indirectly, controlled by, or of which an
aggregate of more than 50% of the outstanding Voting Stock is, at the time,
owned or controlled directly or indirectly by, such Person or one or more
Subsidiaries of such Person. Unless otherwise specified, all references herein
to a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or
Subsidiaries of Holdings.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

 
38

--------------------------------------------------------------------------------

 

  

“Swap Obligation” means, with respect to any Loan Party, any obligation to
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Lender” means BMO in its capacity as provider of Swing Line Loans,
or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), substantially in the form of Exhibit C.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $10,000,000 and
(b) the Aggregate Revolving Credit Commitments. The Swing Line Sublimit is part
of, and not in addition to, the Aggregate Revolving Credit Commitments.

 

“Tax Affiliate” means, (a) Holdings, the Borrowers and their Subsidiaries and
(b) any Affiliate of Holdings with which Holdings or any Borrower files or is
eligible to file consolidated, combined or unitary tax returns.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Threshold Amount” means $10,000,000.

 

“Total Credit Exposure” means, as to any Lender at any time, the unused
outstanding Commitments of such Lender and the Credit Exposure of such Lender at
such time.

 

“Total Outstandings” means the Outstanding Amount of all Loans and Letters of
Credit.

 

“Total Revolving Credit Outstandings” means, without duplication, the aggregate
Outstanding Amount of all Revolving Credit Loans, Protective Advances, Swing
Line Loans and Letter of Credit Obligations.

 

 
39

--------------------------------------------------------------------------------

 

  

“Transactions” means, individually or collectively as the context may indicate,
(a) the entering by the Borrowers of the Loan Documents to which they are a
party and (b) the funding of the Revolving Credit Facility on the Closing Date.

 

“Treasury Management and Other Services” means (a) all arrangements for the
delivery of treasury and cash management services, (b) all commercial credit
card, purchase card, p-card and merchant card services; and (c) all other
banking products or services (excluding equipment financing arrangements),
including trade and supply chain finance services, other than Letters of Credit.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
LIBOR Loan.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that if, with respect to any financing statement or
by reason of any mandatory provisions of law, the perfection or the effect of
perfection or non-perfection of the security interests granted to the
Administrative Agent pursuant to any applicable Loan Document is governed by the
Uniform Commercial Code as in effect in a jurisdiction of the United States
other than New York, the term “UCC” shall also include the Uniform Commercial
Code as in effect from time to time in such other jurisdiction for purposes of
the provisions of this Agreement, each Loan Document and any financing statement
relating to such perfection or effect of perfection or non-perfection.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Unused Facility Amount” means the daily amount by which (a) the Aggregate
Revolving Credit Commitments exceeds (b) the sum of (i) Outstanding Amount of
all Revolving Credit Loans other than Swing Line Loans and (ii) the Outstanding
Amount of all Letter of Credit Obligations, subject to adjustment as provided in
Section 2.17. For the avoidance of doubt, the Outstanding Amount of Swing Line
Loans shall not be considered usage for purposes of determining the Unused
Facility Amount.

 

“Unused Fee” has the meaning specified in Section 2.09(a).

 

“Unused Fee Rate” means a per annum rate equal to 0.375%.

 

“U.S. Economic Sanctions” shall have the meaning specified in Section 6.13.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“Vehicle Inventory” means Inventory consisting of trucks, trailers,
semi-trailers, tractors, vans, cars, pick-up trucks, other vehicles, chassis and
glider kits, wherever located, together with all attachments, accessories,
exchanges and additions to (including replacement parts installed in or repairs
to) any such Inventory; provided, however, that Vehicle Inventory shall not
include any such Inventory of Rush Truck Leasing, Inc.

 

“Vendor A/P Ineligible Amount” means, for any month, an amount at least equal to
150% of the average monthly amount of accounts and other amounts payable for the
twelve month period ending on the last day of the immediately preceding month by
any Loan Party to any vendor, under a dealer sales and service agreement or
similar agreement, who has a Lien on any Collateral.

 

 
40

--------------------------------------------------------------------------------

 

  

“Voting Stock” means Stock of any Person having ordinary power to vote in the
election of members of the board of directors, managers, trustees or other
controlling Persons, of such Person (irrespective of whether, at the time, Stock
of any other class or classes of such entity shall have or might have voting
power by reason of the occurrence of any contingency).

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.02     Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)       The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.” The word “will” shall be construed to have
the same meaning and effect as the word “shall.” Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document (including any Constituent Document) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

(b)       In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c)       Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.

 

(d)       A reference to Loan Parties’ “knowledge” or similar concept means
actual knowledge of a Responsible Officer, or knowledge that a Responsible
Officer would have obtained if he or she had engaged in good faith and diligent
performance of his or her duties, including reasonably specific inquiries of
employees in a good faith attempt to ascertain the matter in question, but in no
event shall such Responsible Officer be required to make inquiries of Persons
that are not employees of any Loan Party.

 

1.03     GAAP. All accounting determinations required to be made pursuant hereto
shall, unless expressly otherwise provided herein, be made in accordance with
GAAP. No change in the accounting principles used in the preparation of any
Financial Statement hereafter adopted by Holdings shall be given effect if such
change would affect a calculation that measures compliance with any provision of
Article VIII unless the Borrowers, the Administrative Agent and the Required
Lenders agree to modify such provisions to reflect such changes in GAAP and,
unless such provisions are modified, all Financial Statements, Compliance
Certificates and similar documents provided hereunder shall be provided together
with a reconciliation between the calculations and amounts set forth therein
before and after giving effect to such change in GAAP. Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to in Article VIII shall be made, without giving effect to any election under
Accounting Standards Codification 825-10 (or any other Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of any Loan Party or any Subsidiary of any Loan Party at “fair
value”.

 

 
41

--------------------------------------------------------------------------------

 

  

1.04     Uniform Commercial Code. As used herein, the following terms are
defined in accordance with the UCC in effect in the State of New York from time
to time: “Chattel Paper,” “Commodity Account,” “Commodity Contracts,” “Deposit
Account,” “Equipment”, “Instrument,” “Inventory,” “Record,” and “Securities
Account.”

 

1.05     Rounding. Any financial ratios required to be maintained by the
Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

1.06     Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Central time (daylight or standard, as
applicable).

 

1.07     Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the stated amount of
such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

 

ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01     Loan Commitments.

 

(a)       Revolving Credit Commitments. Subject to the terms and conditions set
forth herein, each Lender severally agrees to make loans (each such loan, a
“Revolving Credit Loan”) to the Borrowers from time to time during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the lesser of (i) the amount of such Lender’s Revolving Credit
Commitment, or (ii) such Lender’s Applicable Percentage of the Borrowing Base;
provided however, that after giving effect to any Revolving Credit Borrowing,
(A) the Total Revolving Credit Outstandings shall not exceed the Maximum
Borrowing Amount, and (B) the Revolving Credit Exposure of each Lender shall not
exceed such Lender’s Revolving Credit Commitment.

 

Within such limits and subject to the other terms and conditions hereof, the
Borrowers may borrow under this Section 2.01(a), prepay under Section 2.06(a),
and reborrow under this Section 2.01(a). The Administrative Agent shall have the
right, at any time and from time to time on and after the Closing Date in good
faith and in the exercise of Credit Judgment to establish, modify or eliminate
Reserves; provided that, notwithstanding the foregoing, the Administrative Agent
shall not modify the components of any existing Reserve in a manner that
increases the amount of such Reserve or establish or impose any new Reserve
after the Closing Date unless a Specified Event of Default shall have occurred
and is continuing.

 

 
42

--------------------------------------------------------------------------------

 

  

(b)     [Reserved].

 

(c)     Overadvances and Protective Advances.

 

(i)     Overadvances.

 

(A)     If at any time the aggregate principal balance of all Loans exceeds the
Borrowing Base (an “Overadvance”), the excess amount shall be payable by the
Borrowers on demand by the Administrative Agent. All Overadvance Loans shall
constitute Obligations secured by the Collateral and shall be entitled to all
benefits of the Loan Documents.

 

(B)     The Administrative Agent may require Lenders to honor requests for
Overadvance Loans and to forbear from requiring the applicable Borrower(s) to
cure an Overadvance as long as (a) such Overadvance does not continue for more
than 30 consecutive days and (b) the aggregate amount of the Overadvances
existing at any time, together with the Protective Advances outstanding at any
time, do not exceed ten percent (10.0%) of the Commitments then in effect. In no
event shall Overadvance Loans be required that would cause the Total Revolving
Credit Outstandings to exceed the Aggregate Revolving Credit Commitments.
Required Lenders may at any time revoke the Administrative Agent’s authority to
make further Overadvance Loans to any or all Borrowers by written notice to the
Administrative Agent. Any funding of an Overadvance Loan or sufferance of an
Overadvance shall not constitute a waiver by the Administrative Agent or Lenders
of the Event of Default caused thereby. In no event shall any Borrower or other
Loan Party be deemed a beneficiary of this Section 2.01(c) nor authorized to
enforce any of its terms.

 

(ii)     Protective Advances.

 

(A)     The Administrative Agent shall be authorized by each Borrower and the
Lenders from time to time in the Administrative Agent’s discretion (but shall
have absolutely no obligation to), to make Loans (which Loans shall be LIBOR
Loans or, if LIBOR Loans are not available for any reason, Base Rate Loans) to
the Borrowers on behalf of the Lenders (any of such Loans are herein referred to
as “Protective Advances”) which the Administrative Agent deems necessary or
desirable to (a) preserve or protect Collateral or any portion thereof or (b) to
enhance the likelihood of, or maximize the amount of, repayment of the Revolving
Credit Loans and other Revolving Obligations; provided that no Protective
Advance shall cause the aggregate amount of the Total Revolving Credit
Outstandings at such time to exceed the Aggregate Revolving Credit Commitments
then in effect. All Protective Advances made by the Administrative Agent
constitute Obligations secured by the Collateral and shall be treated for all
purposes as LIBOR Loans or Base Rate Loans, as applicable.

 

(B)     The aggregate amount of Protective Advances outstanding at any time,
together with the aggregate amount of Overadvances existing at any time, shall
not exceed ten percent (10.0%) of the Aggregate Revolving Credit Commitments
then in effect. Protective Advances may be made even if the conditions set forth
in Section 5.02 have not been satisfied. Each Lender shall participate in each
Protective Advance on a ratable basis. Required Lenders may at any time revoke
the Administrative Agent’s authority to make further Protective Advances to any
or all Borrowers by written notice to the Administrative Agent. Absent such
revocation, the Administrative Agent’s determination that funding of a
Protective Advance is appropriate shall be conclusive. At any time that there is
sufficient Availability and the conditions precedent set forth in Section 5.02
have been satisfied, the Administrative Agent may request the Lenders to make a
Loan to repay a Protective Advance. At any other time, the Administrative Agent
may require the Lenders to fund their risk participations described in Section
2.21(b)(iii).

 

 
43

--------------------------------------------------------------------------------

 

  

(C)     Upon the making of a Protective Advance by the Administrative Agent
(whether before or after the occurrence of a Default or Event of Default), each
Lender shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from the Administrative Agent without
recourse or warranty, an undivided interest and participation in such Protective
Advance equal to the proportion of the Total Credit Exposure of such Lender to
the Total Credit Exposure of all Lenders (its “Ratable Share”) of such
Protective Advance. Each Lender shall transfer (a “Transfer”) the amount of such
Lender’s purchased interest and participation promptly when requested to the
Administrative Agent, to such account of the Administrative Agent as the
Administrative Agent may designate, but in any case not later than 3:00 p.m. on
the Business Day notified (if notice is provided by the Administrative Agent
prior to 12:00 p.m. and otherwise on the immediately following Business Day (the
“Transfer Date”)). Transfers may occur during the existence of a Default or
Event of Default and whether or not the applicable conditions precedent set
forth in Section 5.02 have then been satisfied. Such amounts transferred to the
Administrative Agent shall be applied against the amount of the applicable
Protective Advance and shall constitute Loans of such Lenders, respectively. If
any such amount is not transferred to the Administrative Agent by any Lender on
such Transfer Date, the Administrative Agent shall be entitled to recover such
amount on demand from such Lender together with interest thereon for each day
from the date such payment was due until the date such amount is paid to the
Administrative Agent, at the Overnight Rate for three (3) Business Days and
thereafter at the LIBOR Rate (or, if LIBOR Loans are not available for any
reason, the Base Rate). From and after the date, if any, on which any Lender is
required to fund, and funds, its interest and participation in any Protective
Advance purchased hereunder, the Administrative Agent shall promptly distribute
to such Lender, such Lender’s Ratable Share of all payments of principal and
interest and all proceeds of Collateral received by the Administrative Agent in
respect of such Protective Advance.

 

2.02     Borrowings, Conversions and Continuations of Loans.

 

(a)        Each Borrowing of Revolving Credit Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone. Each such notice must be received by the Administrative Agent not
later than 11:00 a.m. on the requested date of such Borrowing. Each telephonic
notice by the Borrowers pursuant to this Section 2.02(a) must be promptly
confirmed in writing by a Responsible Officer of the Borrower Agent. Except as
provided in Sections 2.02(d), 2.03(c) and 2.04(c), each Borrowing of Revolving
Credit Loans shall be in a principal amount of $100,000 or a whole multiple of
$100,000 in excess thereof. Following the occurrence and during the continuance
of a Specified Event of Default, there shall be no minimum borrowing amounts for
Revolving Credit Loans. Each such notice (whether telephonic or written) shall
specify (i) the principal amount of Revolving Credit Loans to be borrowed and
(ii) the requested date of the Borrowing (which shall be a Business Day).
Notwithstanding anything to the contrary contained herein, (i) unless LIBOR
Loans are unavailable, including as a result of any event described in Section
3.02 or 3.03, (x) all Borrowings shall be made as LIBOR Loans, (y) no LIBOR
Loans shall be permitted to be converted to Base Rate Loans and (z) all LIBOR
Loans shall be automatically continued and (ii) if LIBOR Loans are unavailable
for any reason, including as a result of any event described in Section 3.02 or
3.03, (x) all Borrowings shall be made as Base Rate Loans, (y) no Base Rate
Loans shall be permitted to be converted to LIBOR Loans and (z) all LIBOR Loans
shall be automatically converted to Base Rate Loans; provided that upon any
subsequent reinstatement of the availability of LIBOR Loans all Base Rate Loans
shall be automatically converted to LIBOR Loans.

 

(b)        Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify each Appropriate Lender of the amount of its
Applicable Percentage of the applicable Loans. In the case of a Revolving Credit
Borrowing, each Appropriate Lender shall make the amount of its Loan available
to the Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 5.02 (and, if such Borrowing is the initial Credit
Extension, Section 5.01), the Administrative Agent shall make all funds so
received available to the Borrowers in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrowers on the
books of BMO with the amount of such funds or (ii) wire transfer of such funds,
in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Borrower; provided, however, that
if, on the date a Committed Loan Notice with respect to a Revolving Credit
Borrowing is given by the Borrower, there are Letter of Credit Borrowings
outstanding, then the proceeds of such Revolving Credit Borrowing, first, shall
be applied to the payment in full of any such Letter of Credit Borrowings, and
second, shall be made available to the Borrowers as provided above.

 

 
44

--------------------------------------------------------------------------------

 

 

 

(c)        The Administrative Agent shall promptly notify the Borrower Agent and
the Lenders of the interest rate applicable to any Interest Period for LIBOR
Loans upon determination of such interest rate. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Borrower Agent and
the Lenders of any change in BMO’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

 

(d)        Borrowers and each Lender hereby irrevocably authorize the
Administrative Agent, in the Administrative Agent’s sole discretion, to advance
to Borrowers, and/or to pay and charge to Borrowers’ Loan Account hereunder, all
sums necessary to pay (i) any interest accrued on the Obligations when due and
to pay all fees, costs and expenses and other Obligations at any time owed by
any Loan Party to the Administrative Agent or any Lender hereunder and (ii) any
service charge or expenses due pursuant to Section 11.04 when due. The
Administrative Agent shall advise the Borrower Agent of any such advance or
charge promptly after the making thereof. Such action on the part of the
Administrative Agent shall not constitute a waiver of the Administrative Agent’s
rights and the Borrowers’ obligations under this Agreement. Any amount which is
added to the principal balance of the Loan Account as provided in this Section
2.02(d) shall constitute Revolving Credit Loans (notwithstanding the failure of
the Borrowers to satisfy any of the conditions to Credit Extensions in Section
5.02) and Obligations hereunder and shall bear interest at the interest rate
then and thereafter applicable to LIBOR Loans (or, if LIBOR Loans are not
available for any reason, Base Rate Loans).

 

2.03     Letters of Credit.

 

(a)        The Letter of Credit Commitment.

 

(i)     Subject to the terms and conditions set forth herein, (A) the Letter of
Credit Issuer agrees, in reliance upon the agreements of the Revolving Credit
Lenders set forth in this Section 2.03, (1) from time to time on any Business
Day during the period from the Closing Date until the earlier to occur of the
Letter of Credit Expiration Date or the termination of the Availability Period,
to issue Letters of Credit at the request of the Borrower Agent for the account
of a Borrower (or Holdings or any Subsidiary of Holdings so long as such
Borrower is a joint and several co-applicant; references to a “Borrower” in this
Section 2.03 shall be deemed to include reference to Holdings or such
Subsidiary, as the case may be), and to amend Letters of Credit previously
issued by it, in accordance with subsection (b) below, and (2) to honor drafts
under the Letters of Credit; and (B) the Revolving Credit Lenders severally
agree to participate in Letters of Credit issued for the account of a Borrower
and any drawings thereunder; provided that the Letter of Credit Issuer shall not
be obligated to make any Letter of Credit Extension with respect to any Letter
of Credit, and no Revolving Credit Lender shall be obligated to participate in
any Letter of Credit, if as of the date of such Letter of Credit Extension, (A)
the Total Revolving Credit Outstandings would exceed the Maximum Borrowing
Amount, (B) the Revolving Credit Exposure of any Revolving Credit Lender would
exceed such Revolving Credit Lender’s Revolving Credit Commitment, or (C) the
Outstanding Amount of all Letter of Credit Obligations would exceed the Letter
of Credit Sublimit. Each request by the Borrower Agent for the issuance or
amendment of a Letter of Credit shall be deemed to be a representation by the
Borrower Agent that the Letter of Credit Extension so requested complies with
the conditions set forth in the proviso to the preceding sentence. Within the
foregoing limits, and subject to the terms and conditions hereof, the Borrowers’
ability to obtain Letters of Credit shall be fully revolving, and accordingly
the Borrowers may, during the foregoing period, obtain Letters of Credit to
replace Letters of Credit that have expired or that have been drawn upon and
reimbursed.

 

 
45

--------------------------------------------------------------------------------

 

  

(ii)          The Letter of Credit Issuer shall not issue any Letter of Credit,
if:

 

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur (i) as to standby Letters of Credit, more than twelve months
after the date of issuance or last renewal, and (ii) as to commercial Letters of
Credit, later than the earlier of (1) 270 days after the date of issuance
thereof and (2) 60 days before the Letter of Credit Expiration Date, unless in
each case the Administrative Agent have approved such expiry date; or

 

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless fully Cash Collateralized in an amount
equal to 105% of the amount thereof, or all the Lenders have approved such
expiry date;

 

(iii)          The Letter of Credit Issuer shall not be under any obligation to
issue any Letter of Credit if:

 

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Letter of Credit Issuer
from issuing such Letter of Credit or any Law applicable to the Letter of Credit
Issuer or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over the Letter of Credit Issuer
shall prohibit, or request that the Letter of Credit Issuer refrain from, the
issuance of letters of credit generally or such Letter of Credit in particular
or shall impose upon the Letter of Credit Issuer with respect to such Letter of
Credit any restriction, reserve or capital requirement (for which the Letter of
Credit Issuer is not otherwise compensated hereunder) not in effect on the
Closing Date, or shall impose upon the Letter of Credit Issuer any unreimbursed
loss, cost or expense which was not applicable on the Closing Date and which the
Letter of Credit Issuer in good faith deems material to it;

 

(B) the issuance of such Letter of Credit would violate one or more policies of
the Letter of Credit Issuer;

 

(C) such Letter of Credit is in an initial amount less than $10,000;

 

(D) any Lender is at that time a Defaulting Lender, unless the Letter of Credit
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the Letter of Credit Issuer (in its sole discretion) with the
Borrowers or such Lender to eliminate the Letter of Credit Issuer’s actual or
potential Fronting Exposure (after giving effect to Section 2.17(a)(iv)) with
respect to the Defaulting Lender arising from either the Letter of Credit then
proposed to be issued or that Letter of Credit and all other Letter of Credit
Obligations as to which the Letter of Credit Issuer has actual or potential
Fronting Exposure, as it may elect in its sole discretion.

 

 
46

--------------------------------------------------------------------------------

 

  

(iv)          The Letter of Credit Issuer shall not amend any Letter of Credit
if the Letter of Credit Issuer would not be permitted at such time to issue such
Letter of Credit in its amended form under the terms hereof.

 

(v)          The Letter of Credit Issuer shall be under no obligation to amend
any Letter of Credit if (A) the Letter of Credit Issuer would have no obligation
at such time to issue such Letter of Credit in its amended form under the terms
hereof, or (B) the beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit.

 

(vi)         The Letter of Credit Issuer shall act on behalf of the Revolving
Credit Lenders with respect to any Letters of Credit issued by it and the
documents associated therewith, and the Letter of Credit Issuer shall have all
of the benefits and immunities (A) provided to the Administrative Agent in
Article X with respect to any acts taken or omissions suffered by the Letter of
Credit Issuer in connection with Letters of Credit issued by it or proposed to
be issued by it and Issuer Documents pertaining to such Letters of Credit as
fully as if the term “Administrative Agent” as used in Article X included the
Letter of Credit Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the Letter of Credit Issuer.

 

(b)        Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

 

(i)     Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower Agent delivered to the Letter of Credit Issuer
(with a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of the
Borrower Agent and, if applicable, of the applicable Borrower. Such Letter of
Credit Application must be received by the Letter of Credit Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and the Letter of Credit
Issuer may agree in a particular instance in its sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail reasonably satisfactory to the
Letter of Credit Issuer: (A) the proposed issuance date of the requested Letter
of Credit (which shall be a Business Day); (B) the amount thereof; (C) the
expiry date thereof; (D) the name and address of the beneficiary thereof; (E)
the documents to be presented by such beneficiary in case of any drawing or
presentation thereunder; (F) the full text of any certificate to be presented by
such beneficiary in case of any drawing or presentation thereunder; and (G) such
other matters as the Letter of Credit Issuer may reasonably require. In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail reasonably satisfactory
to the Letter of Credit Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as the Letter of
Credit Issuer may require. Additionally, the Borrower Agent shall furnish to the
Letter of Credit Issuer and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as the Letter of Credit Issuer or the
Administrative Agent may require.

 

 
47

--------------------------------------------------------------------------------

 

  

(ii)     Promptly after receipt of any Letter of Credit Application, the Letter
of Credit Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the applicable Borrower and, if not, the Letter of
Credit Issuer will provide the Administrative Agent with a copy thereof. Unless
the Letter of Credit Issuer has received written notice from any Revolving
Credit Lender, the Administrative Agent or any Borrower, at least one Business
Day prior to the requested date of issuance or amendment of the applicable
Letter of Credit, that one or more applicable conditions contained in Article V
shall not then be satisfied, then, subject to the terms and conditions hereof,
the Letter of Credit Issuer shall, on the requested date, issue a Letter of
Credit for the account of Holdings or Holdings and the applicable Borrower or
enter into the applicable amendment, as the case may be, in each case in
accordance with the Letter of Credit Issuer’s usual and customary business
practices. Immediately upon the issuance of each Letter of Credit, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Letter of Credit Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Revolving Credit Lender’s Applicable Percentage times the amount of such Letter
of Credit.

 

(iii)     If the Borrower Agent so requests in any applicable Letter of Credit
Application, the Letter of Credit Issuer may, in its sole and absolute
discretion, agree to issue a Letter of Credit other than a commercial Letter of
Credit that has automatic extension provisions (each, an “Auto-Extension Letter
of Credit”); provided that any such Auto-Extension Letter of Credit must permit
the Letter of Credit Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the Letter of Credit Issuer, the Borrower Agent shall not be required to make a
specific request to the Letter of Credit Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Revolving Credit Lenders
shall be deemed to have authorized (but may not require) the Letter of Credit
Issuer to permit the extension of such Letter of Credit at any time to an expiry
date not later than the Letter of Credit Expiration Date; provided, however,
that the Letter of Credit Issuer shall not permit any such extension if (A) the
Letter of Credit Issuer has determined that it would not be permitted, or would
have no obligation, at such time to issue such Letter of Credit in its revised
form (as extended) under the terms hereof (by reason of the provisions clause
(ii) or (iii) of Section 2.03(a) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is five
Business Days before the Non-Extension Notice Date (1) from the Administrative
Agent that the Required Lenders have elected not to permit such extension or (2)
from the Administrative Agent, any Revolving Credit Lender or the Borrower Agent
that one or more of the applicable conditions specified in Section 5.02 is not
then satisfied, and in each such case directing the Letter of Credit Issuer not
to permit such extension.

 

(iv)     Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the Letter of Credit Issuer will also deliver to the
Borrower Agent and the Administrative Agent a true and complete copy of such
Letter of Credit or amendment.

 

(c)        Drawings and Reimbursements; Funding of Participations.

 

(i)     Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing or presentation of documents under such Letter of Credit, the
Letter of Credit Issuer shall notify the Borrower Agent and the Administrative
Agent thereof. Not later than 1:00 p.m. on the date of any payment by the Letter
of Credit Issuer under a Letter of Credit (each such date, an “Honor Date”), the
Borrowers shall reimburse the Letter of Credit Issuer through the Administrative
Agent in Dollars and in an amount equal to the amount of such drawing. If the
Borrowers fail to reimburse the Letter of Credit Issuer by such time, the
Administrative Agent shall promptly notify each Revolving Credit Lender of the
Honor Date, the amount of the unreimbursed drawing or payment (the “Unreimbursed
Amount”), and the amount of such Revolving Credit Lender’s Applicable Percentage
thereof. In such event, the Borrower Agent shall be deemed to have requested a
Revolving Credit Borrowing of LIBOR Loans (or, if LIBOR Loans are not available
for any reason, Base Rate Loans) to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Loans, but subject to the
amount of the unutilized portion of the Aggregate Revolving Credit Commitments
and the conditions set forth in Section 5.02 (other than the delivery of a
Committed Loan Notice). Any notice given by the Letter of Credit Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

 

 
48

--------------------------------------------------------------------------------

 

  

(ii)     Each Revolving Credit Lender shall upon any notice pursuant to Section
2.03(c)(i) make funds available (and the Administrative Agent may apply Cash
Collateral provided for this purpose) to the Administrative Agent for the
account of the Letter of Credit Issuer, in Dollars, at the Administrative
Agent’s Office for Dollar denominated payments an amount equal to its Applicable
Percentage of the Unreimbursed Amount not later than 3:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Revolving Credit Lender that so
makes funds available shall be deemed to have made a LIBOR Revolving Credit Loan
(or, if LIBOR Revolving Credit Loans are not available for any reason, a Base
Rate Revolving Credit Loan) to the Borrower Agent in such amount. The
Administrative Agent shall remit the funds so received to the Letter of Credit
Issuer in Dollars.

 

(iii)     With respect to any Unreimbursed Amount that is not fully refinanced
by a Revolving Credit Borrowing because the conditions set forth in Section 5.02
cannot be satisfied or for any other reason, the Borrowers shall be deemed to
have incurred from the Letter of Credit Issuer a Letter of Credit Borrowing in
the amount of the Unreimbursed Amount that is not so refinanced, which Letter of
Credit Borrowing shall be due and payable on demand (together with interest) and
shall bear interest at the Default Rate. In such event, each Revolving Credit
Lender’s payment to the Administrative Agent for the account of the Letter of
Credit Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in respect
of its participation in such Letter of Credit Borrowing and shall constitute a
Letter of Credit Advance from such Revolving Credit Lender in satisfaction of
its participation obligation under this Section 2.03.

 

(iv)     Until each Revolving Credit Lender funds its Revolving Credit Loan or
Letter of Credit Advance pursuant to this Section 2.03(c) to reimburse the
Letter of Credit Issuer for any amount drawn under any Letter of Credit,
interest in respect of such Revolving Credit Lender’s Applicable Percentage of
such amount shall be solely for the account of the Letter of Credit Issuer.

 

(v)     Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or Letter of Credit Advances to reimburse the Letter of Credit Issuer for
amounts drawn under Letters of Credit, as contemplated by this Section 2.03(c),
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any set-off, counterclaim, recoupment, defense or
other right which such Revolving Credit Lender may have against the Letter of
Credit Issuer, any Borrower or any other Person for any reason whatsoever, (B)
the occurrence or continuance of a Default, or (C) any other occurrence, event
or condition, whether or not similar to any of the foregoing. No such making of
a Letter of Credit Advance shall relieve or otherwise impair the obligation of
the Borrowers to reimburse the Letter of Credit Issuer for the amount of any
payment made by the Letter of Credit Issuer under any Letter of Credit, together
with interest as provided herein.

 

 
49

--------------------------------------------------------------------------------

 

  

(vi)     If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Letter of Credit Issuer any amount
required to be paid by such Revolving Credit Lender pursuant to the foregoing
provisions of this Section 2.03(c) by the time specified in Section 2.03(c)(ii),
then, without limiting the other provisions of this Agreement, the Letter of
Credit Issuer shall be entitled to recover from such Revolving Credit Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the Letter of Credit Issuer at a
rate per annum equal to the applicable Overnight Rate for three (3) Business
Days and thereafter at the LIBOR Rate (or, if LIBOR Loans are not available for
any reason, the Base Rate), plus any administrative, processing or similar fees
customarily charged by the Letter of Credit Issuer in connection with the
foregoing. A certificate of the Letter of Credit Issuer submitted to any
Revolving Credit Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.

 

(d)     Repayment of Participations. At any time after the Letter of Credit
Issuer has made a payment under any Letter of Credit and has received from any
Revolving Credit Lender such Revolving Credit Lender’s Letter of Credit Advance
in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the Letter of Credit Issuer any
payment in respect of the related Unreimbursed Amount or interest thereon
(whether directly from the Borrowers or otherwise, including proceeds of Cash
Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Revolving Credit Lender its Applicable Percentage
thereof in Dollars (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Revolving Credit Lender’s Letter of
Credit Advance was outstanding) and in the same funds as those received by the
Administrative Agent.

 

(e)     Obligations Absolute. The obligation of the Borrowers to reimburse the
Letter of Credit Issuer for each drawing under each Letter of Credit, and to
repay each Letter of Credit Borrowing shall be joint and several and absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:

 

(i)     any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

 

(ii)     the existence of any claim, counterclaim, set-off, defense or other
right that any Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the Letter of Credit
Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;

 

(iii)     any draft, demand, certificate or other document or endorsement
presented under or in connection with such Letter of Credit proving to be
forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect, or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;

 

 
50

--------------------------------------------------------------------------------

 

  

(iv)     any payment by the Letter of Credit Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit, or any payment made by the Letter of
Credit Issuer under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law; or

 

(v)     any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Borrower or any
Subsidiary.

 

(f)     Role of Letter of Credit Issuer. Each Revolving Credit Lender and the
Borrowers agree that, in paying any drawing under a Letter of Credit, the Letter
of Credit Issuer shall not have any responsibility to obtain any document (other
than any sight draft, certificates and documents expressly required by the
Letter of Credit) or to ascertain or inquire as to the validity or accuracy of
any such document or the authority of the Person executing or delivering any
such document. None of the Letter of Credit Issuer, the Administrative Agent,
any of their respective Related Persons nor any correspondent, participant or
assignee of the Letter of Credit Issuer shall be liable to any Lender for (i)
any action taken or omitted in connection herewith at the request or with the
approval of the Revolving Credit Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. Each Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit. The Letter of Credit Issuer may accept documents that appear on their
face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the Letter of
Credit Issuer shall not be responsible for the validity or sufficiency of any
instrument endorsing, transferring or assigning or purporting to endorse,
transfer or assign a Letter of Credit or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason.

 

(g)     Applicability of ISP and UCP. Unless otherwise expressly agreed by the
Letter of Credit Issuer and the Borrower Agent, when a Letter of Credit is
issued, (i) the rules of the ISP shall apply to each standby Letter of Credit,
and (ii) the rules of the Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce at the time
of issuance shall apply to each commercial Letter of Credit.

 

(h)     Fronting Fee and Documentary and Processing Charges Payable to Letter of
Credit Issuer. The Borrowers shall pay directly to the Letter of Credit Issuer
for its own account a fronting fee with respect to each Letter of Credit, at a
rate equal to one-eighth of one percent (0.125%), computed on the amount of such
Letter of Credit (a “Fronting Fee”), and payable upon the issuance or renewal
(automatic or otherwise) thereof or upon any amendment increasing the amount
thereof (in the case of such amendment only upon the increased amount thereof).
In addition, the Borrowers shall pay directly to the Letter of Credit Issuer for
its own account, in Dollars, the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of the Letter of
Credit Issuer relating to letters of credit issued by it as from time to time in
effect. Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.

 

(i)     Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

 

 
51

--------------------------------------------------------------------------------

 

  

(j)        Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, Holdings, any Subsidiary of Holdings
or any other Borrower, each Borrower shall be obligated to reimburse the Letter
of Credit Issuer hereunder for any and all drawings under such Letter of Credit.
Each Borrower hereby acknowledges that the issuance of Letters of Credit for the
account of Holdings, any Subsidiary of Holdings or any other Borrower inures to
the benefit of such Borrower, and that such Borrower’s business derives
substantial benefits from the businesses of Holdings, such Subsidiary of
Holdings or such other Borrower.

 

2.04     Swing Line Loans.

 

(a)        The Swing Line. Subject to the terms and conditions set forth herein,
the Swing Line Lender may, but shall not be obligated to, make loans in reliance
upon the agreements of the other Lenders set forth in this Section 2.04 in
Dollars (each such loan, a “Swing Line Loan”) to the Borrowers from time to time
on any Business Day during the Availability Period in an aggregate amount not to
exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Applicable Percentage of the Outstanding Amount of Revolving Credit Loans and
Letter of Credit Obligations of the Revolving Credit Lender acting as Swing Line
Lender, may exceed the amount of such Revolving Credit Lender’s Revolving Credit
Commitment; provided, however, that after giving effect to any Swing Line Loan,
(i) the Total Revolving Credit Outstandings shall not exceed the Maximum
Borrowing Amount, and (ii) the Revolving Credit Exposure of any Revolving Credit
Lender shall not exceed such Revolving Credit Lender’s Revolving Credit
Commitment, and provided, further, that the Borrowers shall not use the proceeds
of any Swing Line Loan to refinance any outstanding Swing Line Loan. Within the
foregoing limits and subject to the discretion of the Swing Line Lender to make
Swing Line Loans, and subject to the other terms and conditions hereof, the
Borrowers may borrow under this Section 2.04, prepay under Section 2.06, and
reborrow under this Section 2.04. Each Swing Line Loan shall be a LIBOR Loan
(or, if LIBOR Loans are not available for any reason, a Base Rate Loan).
Immediately upon the making of a Swing Line Loan, each Revolving Credit Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Revolving Credit Lender’s Applicable
Percentage times the amount of such Swing Line Loan.

 

(b)        Borrowing Procedures. Each Swing Line Borrowing shall be made upon
the Borrower Agent’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
12:00 noon on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $100,000 and integral multiples of
$100,000 in excess thereof, and (ii) the requested borrowing date, which shall
be a Business Day. Each such telephonic notice must be confirmed promptly by
delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower Agent. Promptly after receipt by the Swing Line Lender
of any telephonic Swing Line Loan Notice, the Swing Line Lender will (i) deliver
notice to the Borrower Agent and the Administrative Agent as to whether it will
or will not make such Swing Line Loan available to the Borrowers and, if
agreeing to make such Swing Line Loan, (ii) confirm with the Administrative
Agent (by telephone or in writing) that the Administrative Agent has also
received such Swing Line Loan Notice and, if not, the Swing Line Lender will
notify the Administrative Agent (by telephone or in writing) of the contents
thereof. Unless the Swing Line Lender has received notice (by telephone or in
writing) from the Administrative Agent (including at the request of any
Revolving Credit Lender) prior to 1:00 p.m. on the date of the proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article V is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender may, not later than 3:00 p.m.
on the borrowing date specified in such Swing Line Loan Notice, make the amount
of its Swing Line Loan available to the Borrower Agent at its office by
crediting the account of the Borrower Agent on the books of the Swing Line
Lender in Same Day Funds.

 

 
52

--------------------------------------------------------------------------------

 

  

(c)     Refinancing of Swing Line Loans.

 

(i)     The Swing Line Lender at any time in its sole and absolute discretion,
but no less frequently than weekly, may request, on behalf of the Borrowers
(which hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Revolving Credit Lender make a LIBOR Revolving Credit Loan
(or, if LIBOR Revolving Credit Loans are not available for any reason, a Base
Rate Revolving Credit Loan) in an amount equal to such Revolving Credit Lender’s
Applicable Percentage of the amount of Swing Line Loans then outstanding. Such
request shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02 without regard to the minimum and multiples
specified therein for the principal amount of Loans, but subject to the
unutilized portion of the Aggregate Revolving Credit Commitments and the
conditions set forth in Section 5.02. The Swing Line Lender shall furnish the
Borrower Agent with a copy of the applicable Committed Loan Notice promptly
after delivering such notice to the Administrative Agent. Each Revolving Credit
Lender shall make an amount equal to its Applicable Percentage of the amount
specified in such Committed Loan Notice available to the Administrative Agent in
Same Day Funds (and the Administrative Agent may apply Cash Collateral available
with respect to the applicable Swing Line Loan) for the account of the Swing
Line Lender at the Administrative Agent’s Office not later than 2:00 p.m. on the
day specified in such Committed Loan Notice, whereupon, subject to Section
2.04(c)(ii), each Revolving Credit Lender that so makes funds available shall be
deemed to have made a LIBOR Revolving Credit Loan (or, if LIBOR Revolving Credit
Loans are not available for any reason, a Base Rate Revolving Credit Loan) to
the Borrowers in such amount. The Administrative Agent shall remit the funds so
received to the Swing Line Lender.

 

(ii)     If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Revolving Credit Loans submitted by the Swing Line Lender as set forth
herein shall be deemed to be a request by the Swing Line Lender that each of the
Revolving Credit Lenders fund its risk participation in the relevant Swing Line
Loan and each Revolving Credit Lender’s payment to the Administrative Agent for
the account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be
deemed payment in respect of such participation.

 

(iii)     If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Revolving Credit Lender pursuant to the foregoing
provisions of this Section 2.04(c) by the time specified in Section 2.04(c)(i),
the Swing Line Lender shall be entitled to recover from such Revolving Credit
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the Swing Line Lender at
a rate per annum equal to the applicable Overnight Rate for three (3) Business
Days and thereafter at the LIBOR Rate (or, if LIBOR Rate Loans are not available
for any reason, the Base Rate), plus any administrative processing or similar
fees customarily charged by the Swing Line Lender in connection with the
foregoing. A certificate of the Swing Line Lender submitted to any Revolving
Credit Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (iii) shall be conclusive absent manifest error.

 

 
53

--------------------------------------------------------------------------------

 

  

(iv)     Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or to purchase and fund risk participations in Swing Line Loans pursuant
to this Section 2.04(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any set-off, counterclaim,
recoupment, defense or other right which such Revolving Credit Lender may have
against the Swing Line Lender, the Borrowers or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 5.02. No such funding of risk participations
shall relieve or otherwise impair the obligation of the Borrowers to repay Swing
Line Loans, together with interest as provided herein.

 

(v)     All refinancings and fundings under this Section 2.04(c) shall be in
addition to and without duplication of the settlement procedures and obligations
under Section 2.14.

 

(d)        Repayment of Participations. At any time after any Revolving Credit
Lender has purchased and funded a risk participation in a Swing Line Loan, if
the Swing Line Lender receives any payment on account of such Swing Line Loan,
the Swing Line Lender will distribute to such Revolving Credit Lender its
Applicable Percentage of such payment (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Revolving
Credit Lender’s risk participation was funded) in the same funds as those
received by the Swing Line Lender.

 

(e)        Interest for Account of Swing Line Lender. The Swing Line Lender
shall be responsible for invoicing the Borrowers for interest on the Swing Line
Loans. Until each Revolving Credit Lender funds its LIBOR Revolving Credit Loan
(or, if LIBOR Revolving Credit Loans are not available for any reason, its Base
Rate Revolving Credit Loan) or risk participation pursuant to this Section 2.04
to refinance such Revolving Credit Lender’s Applicable Percentage of any Swing
Line Loan, interest in respect of such Applicable Percentage shall be solely for
the account of the Swing Line Lender.

 

(f)        Payments Directly to Swing Line Lender. The Borrowers shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

 

2.05     Repayment of Loans.

 

(a)        Revolving Credit Loans. The Borrowers shall repay to the
Administrative Agent for the account of each the Revolving Credit Lenders on the
Maturity Date the aggregate principal amount of and all accrued and unpaid
interest on all Revolving Credit Loans outstanding on such date.

 

(b)        Swing Line Loans. The Borrowers shall repay each Swing Line Loan on
the earlier to occur of (i) each refinancing date arising under Section 2.04(c)
and (ii) the Maturity Date.

 

(c)        Other Obligations. Obligations other than principal and interest on
the Loans, including Letter of Credit Obligations and Extraordinary Expenses,
shall be paid by Borrowers as specifically provided herein and in any other
applicable Loan Documents or, if no payment date is specified, on demand.

 

2.06     Prepayments.

 

(a)        Optional.

 

(i)     The Borrowers may, upon notice to the Administrative Agent from the
Borrower Agent, at any time or from time to time voluntarily prepay Revolving
Credit Loans in whole or in part without premium or penalty; provided that
except with respect to prepayments in accordance with Section 4.04(c), (A) such
notice must be received by the Administrative Agent not later than 11:00 a.m. on
the date of prepayment of such Loans; and (B) any prepayment of Loans shall be
in a principal amount of $100,000 or a whole multiple of $100,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding. Following the occurrence and during the continuance of a Specified
Event of Default, there shall be no minimum repayment amount for Loans. Each
such notice shall specify the date and amount of such prepayment and the Type(s)
of Loans to be prepaid. The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
ratable portion of such prepayment (based on such Lender’s Applicable
Percentage). If such notice is given by the Borrower Agent, the Borrowers shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. Any prepayment of a LIBOR Loan
shall be accompanied by any additional amounts required pursuant to Section
3.05. Subject to Section 2.17, such prepayments shall be paid to the Lenders in
accordance with their respective Applicable Percentage.

 

 
54

--------------------------------------------------------------------------------

 

  

(ii)     The Borrowers may, upon notice to the Swing Line Lender (with a copy to
the Administrative Agent) from the Borrower Agent, at any time or from time to
time, voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty (subject to any additional amounts required pursuant to Section 3.05);
provided that (A) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the date of the prepayment, and
(B) any such prepayment shall be in a minimum principal amount of $100,000. Each
such notice shall specify the date and amount of such prepayment. If such notice
is given by the Borrower Agent, the Borrowers shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.

 

(b)        Mandatory.

 

(i)     Equity Issuance. Upon the sale or issuance by any Loan Party or any of
its Subsidiaries of any of its Equity Interests (other than an Excluded Equity
Issuance) following the occurrence and during the continuance of a Specified
Event of Default, the Borrowers shall prepay, immediately upon receipt by such
Loan Party or such Subsidiary of the Net Cash Proceeds therefrom, an aggregate
principal amount of Loans (and Cash Collateralize Letter of Credit Obligations,
if applicable) equal to 100% of all Net Cash Proceeds received therefrom.

 

(ii)     Upon the incurrence or issuance by any Loan Party or any of its
Subsidiaries of any Indebtedness (other than Indebtedness expressly permitted to
be incurred or issued pursuant to Section 8.01) following the occurrence and
during the continuance of a Specified Event of Default, the Borrowers shall
prepay immediately upon receipt by such Loan Party or such Subsidiary of the Net
Cash Proceeds therefrom, an aggregate principal amount of Loans (and Cash
Collateralize Letter of Credit Obligations, if applicable) equal to 100% of all
Net Cash Proceeds received therefrom.

 

(iii)     Overadvances. If for any reason the Total Revolving Credit
Outstandings at any time exceed the Borrowing Base at such time, the Borrowers
shall upon demand prepay Revolving Credit Loans, Swing Line Loans and Letter of
Credit Borrowings and/or Cash Collateralize the Letter of Credit Obligations in
an aggregate amount equal to such excess; provided, however, that the Borrowers
shall not be required to Cash Collateralize the Letter of Credit Obligations
pursuant to this Section 2.06(b)(iii) unless, after the prepayment of the
Revolving Credit Loans and Swing Line Loans, the Total Revolving Credit
Outstandings exceed the Aggregate Revolving Credit Commitments at such time.

 

 
55

--------------------------------------------------------------------------------

 

  

(c)        Application of Mandatory Prepayments. Subject to Section 9.03:

 

(i)     Each prepayment of Loans pursuant to the provisions of Section 2.06(b)
shall be applied to the Revolving Credit Facility in the manner set forth in
clause (ii) below. Subject to Section 2.17, such prepayments shall be paid to
the Lenders in accordance with their respective Applicable Percentage.

 

(ii)     Except as otherwise provided in Section 2.17, prepayments of the
Revolving Credit Facility made pursuant to Section 2.06(b), first, shall be
applied ratably to the Letter of Credit Borrowings and the Swing Line Loans,
second, shall be applied ratably to the outstanding Revolving Credit Loans,
third, shall be used to Cash Collateralize the remaining Letter of Credit
Obligations in the Minimum Collateral Amount and, fourth, the amount remaining,
if any, after the prepayment in full of all Letter of Credit Borrowings, Swing
Line Loans and Revolving Credit Loans outstanding at such time and the Cash
Collateralization of the remaining Letter of Credit Obligations in the Minimum
Collateral Amount may be retained by the Borrowers for use in the Ordinary
Course of Business. Upon the drawing of any Letter of Credit that has been Cash
Collateralized, the funds held as Cash Collateral shall be applied (without any
further action by or notice to or from the Borrowers or any other Loan Party or
any Defaulting Lender that has provided Cash Collateral) to reimburse the Letter
of Credit Issuer or the Revolving Credit Lenders, as applicable.

 

2.07     Termination or Reduction of Commitments. The Borrowers may, upon notice
to the Administrative Agent from the Borrower Agent, terminate the Aggregate
Revolving Credit Commitments, the Letter of Credit Sublimit or the Swing Line
Sublimit, or from time to time permanently reduce the Aggregate Revolving Credit
Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit; provided
that (i) any such notice shall be received by the Administrative Agent not later
than 11:00 a.m. five Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$5,000,000 or any whole multiple of $1,000,000 in excess thereof, (iii) the
Borrowers shall not terminate or reduce (A) the Aggregate Revolving Credit
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Revolving Credit Outstandings would exceed the Aggregate
Revolving Credit Commitments, (B) the Letter of Credit Sublimit if, after giving
effect thereto, the Outstanding Amount of Letter of Credit Obligations not fully
Cash Collateralized hereunder would exceed the Letter of Credit Sublimit, or (C)
the Swing Line Sublimit if, after giving effect thereto and to any concurrent
prepayments hereunder, the Outstanding Amount of Swing Line Loans would exceed
the Swing Line Sublimit and (iv) if, after giving effect to any reduction or
termination of the Aggregate Revolving Credit Commitments, the Letter of Credit
Sublimit or the Swing Line Sublimit exceeds the amount of the Aggregate
Revolving Credit Commitments, such Sublimit shall be automatically reduced by
the amount of such excess. The Administrative Agent will promptly notify the
Lenders of any such notice of termination or reduction of the Aggregate
Revolving Credit Commitments, the Letter of Credit Sublimit or the Swing Line
Sublimit. Any reduction of the Aggregate Revolving Credit Commitments shall be
applied to the Revolving Credit Commitment of each Revolving Credit Lender
according to its Applicable Percentage. All fees accrued until the effective
date of any termination of the Aggregate Revolving Credit Commitments shall be
paid on the effective date of such termination.

 

2.08     Interest.

 

(a)        Subject to the provisions of subsection (b) below, (i) each LIBOR
Loan shall bear interest on the outstanding principal amount thereof at a rate
per annum equal to the LIBOR Rate plus the Applicable Margin; (ii) each Base
Rate Loan shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the Base Rate plus
the Applicable Margin; and (iii) each other Obligation (including, to the extent
not prohibited by applicable Law, interest not paid when due) shall bear
interest on the unpaid amount thereof at a rate per annum equal to the LIBOR
Rate (or, if LIBOR Loans are not available for any reason, the Base Rate) plus
the Applicable Margin.

 

 
56

--------------------------------------------------------------------------------

 

  

(b)          (i)     If any amount payable by the Borrowers under any Loan
Document is not paid when due (without regard to any applicable grace periods),
whether at stated maturity, by acceleration or otherwise, then such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

(i)     If any other Event of Default exists, then the Administrative Agent may,
and upon the request of the Required Lenders shall, require (and notify the
Borrowers thereof) that all outstanding Loan Obligations shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate.

 

(ii)     Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

 

(c)        Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

2.09     Fees.

 

(a)        Unused Fee. The Borrowers shall pay to the Administrative Agent for
the account of each Revolving Credit Lender in accordance with its Applicable
Percentage, a fee (the “Unused Fee”) equal to the Unused Fee Rate times the
Unused Facility Amount. The Unused Fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article V is not met, and shall be due and payable monthly in
arrears on the first Business Day after each month, commencing with the first
such date to occur after the Closing Date, and on the last day of the
Availability Period.

 

(b)        Letter of Credit Fees. Subject to the provisions of the last sentence
of this clause (b), the Borrowers shall pay to the Administrative Agent for the
account of each Revolving Credit Lender in accordance with its Applicable
Percentage, in Dollars, a Letter of Credit fee (“Letter of Credit Fee”) for each
Letter of Credit equal to the Applicable Margin for LIBOR Loans times the daily
maximum amount available to be drawn under such Letter of Credit (whether or not
such maximum amount is then in effect under such Letter of Credit); provided,
however, any Letter of Credit Fees otherwise payable for the account of a
Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the Letter of
Credit Issuer shall be payable, to the maximum extent permitted by applicable
Law, to the other Revolving Credit Lenders in accordance with the upward
adjustments in their respective Applicable Percentages allocable to such Letter
of Credit pursuant to Section 2.17(a)(iv), with the balance of such fee, if any,
payable to the Letter of Credit Issuer for its own account. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.07. The Letter of Credit Fee shall accrue at all times during the Availability
Period, including at any time during which one or more of the conditions in
Article V is not met, and shall be due and payable quarterly in arrears on the
first Business Day after each calendar quarter, commencing with the first such
date to occur after the Closing Date, and on the last day of the Availability
Period. If there is any change in the Applicable Margin for LIBOR Loans during
any quarter, the daily maximum amount of each Letter of Credit shall be computed
and multiplied by the Applicable Margin for LIBOR Loans separately for each
period during such quarter that such Applicable Margin was in effect. At all
times that the Default Rate shall be applicable to any Loans pursuant to Section
2.08(b), the Letter of Credit Fees payable under this clause (b) shall accrue
and be payable at the Default Rate.

 

 
57

--------------------------------------------------------------------------------

 

  

(c)        Fee Letter. The Borrowers agree to pay to the Administrative Agent,
for its own account, the fees payable in the amounts and at the times set forth
in the Fee Letter.

 

(d)        Generally. All fees payable hereunder shall be paid on the dates due,
in immediately available funds, to (i) the Administrative Agent for
distribution, in the case of commitment fees and participation fees, to the
Revolving Credit Lenders, and otherwise, to the Lenders entitled thereto or (ii)
the Letter of Credit Issuer, in the case of fees payable to it. Fees paid shall
not be refundable under any circumstances.

 

2.10     Computation of Interest and Fees. All computations of interest for Base
Rate Loans (including Base Rate Loans determined by reference to LIBOR) and the
Unused Fee shall be made on the basis of a year of 365 or 366 days, as the case
may be, and actual days elapsed. All other computations of fees and interest
shall be made on the basis of a 360-day year and actual days elapsed (which
results in more fees or interest, as applicable, being paid than if computed on
the basis of a 365-day year). Interest shall accrue on each Loan or other
Obligation not paid when due for the day on which the Loan is made or such
Obligation is due and unpaid, and shall not accrue on a Loan, or any portion
thereof, or such Obligation for the day on which the Loan, or such portion
thereof, or Obligation is paid, provided that any Loan that is repaid on the
same day on which it is made shall, subject to Section 2.12(a), bear interest
for one day. Each determination by the Administrative Agent of an interest rate
or fee hereunder shall be conclusive and binding for all purposes, absent
manifest error.

 

2.11     Evidence of Debt.

 

(a)        Loan Account. The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by the Administrative
Agent (the “Loan Account”) in the Ordinary Course of Business. In addition, each
Lender may record in such Lender’s internal records, an appropriate notation
evidencing the date and amount of each Loan from such Lender, each payment and
prepayment of principal of any such Loan, and each payment of interest, fees and
other amounts due in connection with the Obligations due to such Lender. The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrowers and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrowers hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrowers
shall execute and deliver to such Lender (through the Administrative Agent) a
Revolving Credit Loan Note, which shall evidence such Lender’s Loans in addition
to such accounts or records. Each Lender may attach schedules to its Revolving
Credit Loan Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.

 

(b)        Account Records. In addition to the accounts and records referred to
in (a) above, each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swing Line
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.

 

 
58

--------------------------------------------------------------------------------

 

  

2.12     Payments Generally; the Administrative Agent’s Clawback.

 

(a)        General. All payments to be made by the Borrowers shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein, all payments by the
Borrowers hereunder shall be made to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 2:00
p.m. on the date specified herein. Subject to Section 2.14, Section 9.03 and
payments made following the occurrence and during the continuance of a Specified
Event of Default from the Concentration Account, the Administrative Agent will
promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrowers shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected on computing interest or fees, as
the case may be.

 

(b)        Presumptions by Administrative Agent.

 

(i)     Funding by Lenders. Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Borrowing prior to 12:00
noon on the date of such Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
in accordance with and at the time required by Section 2.02) and may, in
reliance upon such assumption, make available to the Borrowers a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrowers severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrowers to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to LIBOR Loans (or, if LIBOR Loans are not available for any reason, Base Rate
Loans). If the Borrowers and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrowers the amount of such interest paid by
the Borrowers for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrowers
shall be without prejudice to any claim the Borrowers may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

 

(ii)     Payments by Borrower. Unless the Administrative Agent shall have
received notice from the Borrower Agent prior to the time at which any payment
is due to the Administrative Agent for the account of the Lenders or the Letter
of Credit Issuer hereunder that the Borrowers will not make such payment, the
Administrative Agent may assume that the Borrowers have made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Appropriate Lenders or the Letter of Credit Issuer, as the
case may be, the amount due. In such event, if the Borrowers have not in fact
made such payment, then each of the Appropriate Lenders or the Letter of Credit
Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or the Letter
of Credit Issuer, in immediately available funds with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

 

 
59

--------------------------------------------------------------------------------

 

  

A notice of the Administrative Agent to any Lender or any Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)        Failure to Satisfy Conditions Precedent. If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrowers by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in Article V
are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

 

(d)        Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Revolving Credit Loans, to fund participations in Letters of
Credit and Swing Line Loans and to make payments pursuant to Section 11.04(c)
are several and not joint. The failure of any Lender to make any Loan, to fund
any such participation or to make any payment under Section 11.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 11.04(c).

 

(e)        Funding Source. Nothing herein shall be deemed to obligate any Lender
to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

(f)        Insufficient Funds. If at any time insufficient funds are received by
and available to the Administrative Agent to pay fully all amounts of principal,
Letter of Credit Borrowings, interest and fees then due hereunder, such funds
shall be applied as provided in Section 2.06(c).

 

2.13     Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of (a)
the Loan Obligations due and payable to such Lender hereunder and under the
other Loan Documents at such time in excess of its ratable share (according to
the proportion of (i) the amount of such Loan Obligations due and payable to
such Lender at such time to (ii) the aggregate amount of the Loan Obligations
due and payable to all Lenders hereunder and under the other Loan Documents at
such time) of payments on account of the Loan Obligations due and payable to all
Lenders hereunder and under the other Loan Documents at such time obtained by
all the Lenders at such time or (b) the Loan Obligations owing (but not due and
payable) to such Lender hereunder and under the other Loan Documents at such
time in excess of its ratable share (according to the proportion of (i) the
amount of such Loan Obligations owing (but not due and payable) to such Lender
at such time to (ii) the aggregate amount of the Loan Obligations owing (but not
due and payable) to all Lenders hereunder and under the other Loan Documents at
such time) of payments on account of the Loan Obligations owing (but not due and
payable) to all Lenders hereunder and under the other Loan Documents at such
time obtained by all of the Lenders at such time, then, in each case under
clauses (a) and (b) above, the Lender receiving such greater proportion shall
(A) notify the Administrative Agent of such fact, and (B) purchase (for cash at
face value) participations in the Loans and subparticipations in Letter of
Credit Obligations and Swing Line Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of Loan Obligations then due and payable to the Lenders or owing (but not due
and payable) to the Lenders, as the case may be, provided that: 

 

(i)     if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

 

(ii)     the provisions of this Section shall not be construed to apply to (A)
any payment made by or on behalf of any Loan Party pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (B) the application of Cash
Collateral provided for in Section 2.16, or (C) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in Letter of Credit Obligations or Swing Line Loans
to any assignee or participant, other than an assignment to any Loan Party or
any Affiliate thereof (as to which the provisions of this Section shall apply).

 

 
60

--------------------------------------------------------------------------------

 

  

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.14     Settlement Among Lenders.

 

(a)        The amount of each Revolving Credit Lender’s Applicable Percentage of
outstanding Revolving Credit Loans shall be computed weekly (or more frequently
in the Administrative Agent’s discretion) and such amount shall be adjusted
upward or downward based on all Revolving Credit Loans and repayments of
Revolving Credit Loans received by the Administrative Agent as of 3:00 p.m. on
the first Business Day (such date, the “Settlement Date”) following the end of
the period specified by the Administrative Agent.

 

(b)       The Administrative Agent shall deliver to each of the Revolving Credit
Lenders promptly after a Settlement Date a summary statement of the amount of
outstanding Revolving Credit Loans for the period and the amount of repayments
received for the period. As reflected on the summary statement, (i) the
Administrative Agent shall transfer to each Revolving Credit Lender its
Applicable Percentage of repayments, and (ii) each Revolving Credit Lender shall
transfer to the Administrative Agent (as provided below) or the Administrative
Agent shall transfer to each Revolving Credit Lender, such amounts as are
necessary to insure that, after giving effect to all such transfers, the
Revolving Credit Outstandings of each Revolving Credit Lender shall be equal to
such Revolving Credit Lender’s Applicable Percentage of the Total Revolving
Credit Outstandings as of such Settlement Date. If the summary statement
requires transfers to be made to the Administrative Agent by the Revolving
Credit Lenders and is received prior to 1:00 p.m. on a Business Day, such
transfers shall be made in immediately available funds no later than 3:00 p.m.
that day; and, if received after 1:00 p.m., then no later than 3:00 p.m. on the
next Business Day. The obligation of each Revolving Credit Lender to transfer
such funds is irrevocable, unconditional and without recourse to or warranty by
the Administrative Agent. If and to the extent any Revolving Credit Lender shall
not have so made its transfer to the Administrative Agent, such Lender agrees to
pay to the Administrative Agent, forthwith on demand such amount, together with
interest thereon, for each day from such date until the date such amount is paid
to the Administrative Agent, equal to the greater of the Federal Funds Rate and
a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation plus any reasonable administrative,
processing, or similar fees customarily charged by the Administrative Agent in
connection with the foregoing.

 

 
61

--------------------------------------------------------------------------------

 

  

2.15     Nature and Extent of Each Borrower’s Liability.

 

(a)        Joint and Several Liability. Each Borrower agrees that it is jointly
and severally liable for all Obligations, except Excluded Swap Obligations, and
all agreements under the Loan Documents. Each Borrower agrees that its guaranty
obligations hereunder constitute a continuing guaranty of payment and not of
collection, that such obligations shall not be discharged until the Facility
Termination Date, and that such obligations are absolute and unconditional,
irrespective of (i) the genuineness, validity, regularity, enforceability,
subordination or any future modification of, or change in, any Obligations or
Loan Document, or any other document, instrument or agreement to which any
Borrower is or may become a party or be bound; (ii) the absence of any action to
enforce this Agreement (including this Section) or any other Loan Document, or
any waiver, consent or indulgence of any kind by the Administrative Agent or any
Lender with respect thereto; (iii) the existence, value or condition of, or
failure to perfect a Lien or to preserve rights against, any security or
guaranty for the Obligations or any action, or the absence of any action, by the
Administrative Agent or any Lender in respect thereof (including the release of
any security or guaranty); (iv) the insolvency of any Borrower; (v) any election
by the Administrative Agent or any Lender in proceeding under Debtor Relief Laws
for the application of Section 1111(b)(2) of the Bankruptcy Code; (vi) any
borrowing or grant of a Lien by any other Borrower, as debtor-in-possession
under Section 364 of the Bankruptcy Code or otherwise; (vii) the disallowance of
any claims of the Administrative Agent or any Lender against any Borrower for
the repayment of any Obligations under Section 502 of the Bankruptcy Code or
otherwise; or (viii) any other action or circumstances that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
except full payment in cash or Cash Collateralization of all Obligations on the
Facility Termination Date.

 

(b)        Waivers.

 

(i)     Each Borrower expressly waives all rights that it may have now or in the
future under any statute, at common law, in equity or otherwise, to compel the
Administrative Agent or Lenders to marshal assets or to proceed against any
Borrower, other Person or security for the payment or performance of any
Obligations before, or as a condition to, proceeding against such Borrower. Each
Borrower waives all defenses available to a surety, guarantor or accommodation
co-obligor other than full payment of all Obligations. It is agreed among each
Borrower, the Administrative Agent and Lenders that the provisions of this
Section 2.15 are of the essence of the transaction contemplated by the Loan
Documents and that, but for such provisions, the Administrative Agent and
Lenders would decline to make Loans and issue Letters of Credit. Each Borrower
acknowledges that its guaranty pursuant to this Section is necessary to the
conduct and promotion of its business, and can be expected to benefit such
business.

 

(ii)     The Administrative Agent and Lenders may, in their discretion, pursue
such rights and remedies as they deem appropriate, including realization upon
Collateral by judicial foreclosure or non-judicial sale or enforcement, without
affecting any rights and remedies under this Section 2.15. If, in taking any
action in connection with the exercise of any rights or remedies, the
Administrative Agent or any Lender shall forfeit any other rights or remedies,
including the right to enter a deficiency judgment against any Borrower or other
Person, whether because of any Applicable Laws pertaining to “election of
remedies” or otherwise, each Borrower consents to such action and waives any
claim of forfeiture of such rights or remedies based upon it, even if the action
may result in loss of any rights of subrogation that such Borrower might
otherwise have had. Any election of remedies that results in denial or
impairment of the right of the Administrative Agent or any Lender to seek a
deficiency judgment against any Borrower shall not impair any other Borrower’s
obligation to pay the full amount of the Obligations. Each Borrower waives all
rights and defenses arising out of an election of remedies, such as nonjudicial
foreclosure with respect to any security for the Obligations, even though that
election of remedies destroys such Borrower’s rights of subrogation against any
other Person. The Administrative Agent may bid all or a portion of the
Obligations at any foreclosure or trustee’s sale or at any private sale, and the
amount of such bid need not be paid by the Administrative Agent but shall be
credited against the Obligations. The amount of the successful bid at any such
sale, whether the Administrative Agent or any other Person is the successful
bidder, shall be conclusively deemed to be the fair market value of the
Collateral, and the difference between such bid amount and the remaining balance
of the Obligations shall be conclusively deemed to be the amount of the
Obligations guaranteed under this Section 2.15, notwithstanding that any present
or future law or court decision may have the effect of reducing the amount of
any deficiency claim to which the Administrative Agent or any Lender might
otherwise be entitled but for such bidding at any such sale.

 

 
62

--------------------------------------------------------------------------------

 

  

(c)     Extent of Liability; Contribution.

 

(i)     Notwithstanding anything herein to the contrary, each Borrower’s
liability under this Section 2.15 shall be limited to the greater of (i) all
amounts for which such Borrower is primarily liable, as described below, and
(ii) such Borrower’s Allocable Amount.

 

(ii)     If any Borrower makes a payment under this Section 2.15 of any
Obligations (other than amounts for which such Borrower is primarily liable) (a
“Guarantor Payment”) that, taking into account all other Guarantor Payments
previously or concurrently made by any other Borrower, exceeds the amount that
such Borrower would otherwise have paid if each Borrower had paid the aggregate
Obligations satisfied by such Guarantor Payments in the same proportion that
such Borrower’s Allocable Amount bore to the total Allocable Amounts of all
Borrowers, then such Borrower shall be entitled to receive contribution and
indemnification payments from, and to be reimbursed by, each other Borrower for
the amount of such excess, pro rata based upon their respective Allocable
Amounts in effect immediately prior to such Guarantor Payment. The “Allocable
Amount” for any Borrower shall be the maximum amount that could then be
recovered from such Borrower under this Section 2.15 without rendering such
payment voidable under Section 548 of the Bankruptcy Code or under any
applicable state fraudulent transfer or conveyance act, or similar statute or
common law.

 

(iii)     Each Loan Party that is a Qualified ECP when its guaranty of or grant
of Lien as security for a Swap Obligation becomes effective hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Loan Party with respect to such
Swap Obligation as may be needed by such Specified Loan Party from time to time
to honor all of its obligations under the Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP’s obligations
and undertakings under this Section 2.15 voidable under Section 548 of the
Bankruptcy Code or under any applicable fraudulent transfer or conveyance act,
or similar statute or common law). The obligations and undertakings of each
Qualified ECP under this Section shall remain in full force and effect until
Payment in Full of the Obligations. Each Loan Party intends this Section to
constitute, and this Section shall be deemed to constitute, a guarantee of the
obligations of, and a “keepwell, support or other agreement” for the benefit of,
each Loan Party for all purposes of the Commodity Exchange Act.

 

(d)     Joint Enterprise. Each Borrower has requested that the Administrative
Agent and Lenders make this credit facility available to Borrowers on a combined
basis, in order to finance Borrowers’ business most efficiently and
economically. The Borrowers’ business is a mutual and collective enterprise, and
the successful operation of each Borrower is dependent upon the successful
performance of the integrated group. The Borrowers believe that consolidation of
their credit facility will enhance the borrowing power of each Borrower and ease
administration of the facility, all to their mutual advantage. The Borrowers
acknowledge that the Administrative Agent’s and Lenders’ willingness to extend
credit and to administer the Collateral on a combined basis hereunder is done
solely as an accommodation to Borrowers and at Borrowers’ request.

 

 
63

--------------------------------------------------------------------------------

 

  

(e)        Subordination. Each Loan Party hereby subordinates any claims,
including any rights at law or in equity to payment, subrogation, reimbursement,
exoneration, contribution, indemnification or set off, that it may have at any
time against any other Loan Party, howsoever arising, to the full payment in
cash or Cash Collateralization of all Obligations (other than contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted) on the Facility Termination Date.

 

(f)        Borrower Agent.

 

(i)     Each Loan Party hereby irrevocably appoints and designates Holdings (in
such capacity, the “Borrower Agent”) as its representative and agent and
attorney-in-fact for all purposes under the Loan Documents, including, as
applicable, requests for Credit Extensions, designation of interest rates,
delivery or receipt of communications, preparation and delivery of Borrowing
Base and financial reports, receipt and payment of Obligations, requests for
waivers, amendments or other accommodations, actions under the Loan Documents
(including in respect of compliance with covenants), and all other dealings with
the Administrative Agent, the Letter of Credit Issuer or any Lender.

 

(ii)     Any notice, election, representation, warranty, agreement or
undertaking by or on behalf of any Loan Party by the Borrower Agent shall be
deemed for all purposes to have been made by such Loan Party and shall be
binding upon and enforceable against such Loan Party to the same extent as if
made directly by such Loan Party.

 

(iii)     The Borrower Agent hereby accepts the appointment by each Loan Party
hereunder to act as its agent and attorney-in-fact.

 

(iv)     The Administrative Agent and Lenders shall be entitled to rely upon,
and shall be fully protected in relying upon, any notice or communication
(including any notice of borrowing) delivered by Borrower Agent on behalf of any
Borrower or other Loan Party. The Administrative Agent and Lenders may give any
notice to or communication with a Borrower or other Loan Party hereunder to the
Borrower Agent on behalf of such Borrower or Loan Party. Each of the
Administrative Agent, the Letter of Credit Issuers and the Lenders shall have
the right, in its discretion, to deal exclusively with Borrower Agent for any or
all purposes under the Loan Documents. Each Borrower and each other Loan Party
agrees (or, if not a party hereto, by execution and delivery of a Guarantee of
any of the Obligations shall be deemed to have agreed) that any notice,
election, communication, representation, agreement or undertaking made on its
behalf by Borrower Agent shall be binding upon and enforceable against it.

 

2.16     Cash Collateral.

 

(a)        Certain Credit Support Events. If (i) the Letter of Credit Issuer has
honored any full or partial drawing request under any Letter of Credit upon
presentation and such drawing has resulted in a Letter of Credit Borrowing, (ii)
as of the Letter of Credit Expiration Date, any Letter of Credit Obligation for
any reason remains outstanding, (iii) any Protective Advance shall not have been
funded by the Lenders upon demand by the Administrative Agent, (iv) the
Borrowers shall be required to provide Cash Collateral pursuant to Section 9.02
or (v) there shall exist a Defaulting Lender, the Borrowers shall immediately
(in the case of clause (iv) above) or within three Business Days (in all other
cases) following any request by the Administrative Agent or the Letter of Credit
Issuer, provide Cash Collateral in an amount not less than the Minimum
Collateral Amount (determined in the case of Cash Collateral provided pursuant
to clause (v) above, after giving effect to Section 2.17(a)(iv) and any Cash
Collateral provided by the Defaulting Lender).

 

 
64

--------------------------------------------------------------------------------

 

  

(b)        Grant of Security Interest. The Borrowers, and to the extent provided
by any Defaulting Lender, such Defaulting Lender, hereby grant to (and subjects
to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the Letter of Credit Issuer and the Lenders, and agree to
maintain, a first priority security interest in all such cash, deposit accounts
and all balances therein, and all other property so provided as collateral
pursuant to Section 2.16(a), and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.16(c). If at any time the Administrative Agent determines
that Cash Collateral is less than the Minimum Collateral Amount, the Borrowers
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency. All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in one or more
blocked, non-interest bearing deposit accounts at BMO.

 

(c)        Application. Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided in respect of Letters of Credit, Swing
Line Loans or Protective Advances shall be held and applied to the specific
Letter of Credit Obligations, Swing Line Loans or Protective Advances (including
any Defaulting Lender’s obligation to fund participations in respect thereof)
for which the Cash Collateral was so provided (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may be provided for herein.

 

(d)        Release. Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or to secure other obligations shall be
released promptly following (i) the elimination of the applicable Fronting
Exposure or other obligations giving rise thereto (including by the termination
of Defaulting Lender status of the applicable Revolving Credit Lender (or, as
appropriate, its assignee following compliance with Section 11.06(b)(vi)) or
(ii) the determination by the Administrative Agent and the Letter of Credit
Issuer that there exists excess Cash Collateral.

 

2.17     Defaulting Lenders.

 

(a)        Adjustments. Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

(i)     Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
11.01.

 

(ii)     Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, if such Defaulting Lender is a Revolving Credit Lender,
to the payment on a pro rata basis of any amounts owing by that Defaulting
Lender to the Letter of Credit Issuer or Swing Line Lender hereunder; third, if
such Defaulting Lender is a Revolving Credit Lender, to Cash Collateralize the
Letter of Credit Issuer’s and the Administrative Agent’s Fronting Exposure with
respect to such Defaulting Lender in accordance with Section 2.16; fourth, as
the Borrower Agent may request (so long as no Default or Event of Default
exists) to the funding of any Loan in respect of which that Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower Agent, to be held in a deposit account and
released in order to (x) satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement and (y) if such
Defaulting Lender is a Revolving Credit Lender, Cash Collateralize the Letter of
Credit Issuer’s and the Administrative Agent’s future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit and
Protective Advances; sixth, in the case of a Defaulting Lender, to the payment
of any obligations owing to the other Lenders (including the Letter of Credit
Issuer or Swing Line Lender) as a result of any judgment of a court of competent
jurisdiction obtained by any Lender (including the Letter of Credit Issuer or
Swing Line Lender) against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrowers as a result of any judgment of a court of competent jurisdiction
obtained by the Borrowers against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or Letter of Credit Borrowings in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 5.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and Letter of Credit Obligations
owed to, all Non-Defaulting Lenders on a pro rata basis prior to being applied
to the payment of any Loans of, or Letter of Credit Obligations owed to, such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in Letter of Credit Obligations, Swing Line Loans and Protective
Advances are held by the Lenders pro rata in accordance with the Commitments
hereunder without giving effect to Section 2.17(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.17(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

 
65

--------------------------------------------------------------------------------

 

  

(iii)     Certain Fees. No Defaulting Lender shall be entitled to receive any
Unused Fee payable pursuant to Section 2.09(a) for any period during which that
Lender is a Defaulting Lender (and the Borrowers shall not be required to pay
any such fee that otherwise would have been required to have been paid to that
Defaulting Lender. Each Defaulting Lender which is a Revolving Credit Lender
shall be entitled to receive Letter of Credit Fees for any period during which
that Lender is a Defaulting Lender only to the extent allocable to its
Applicable Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to Section 2.16. With respect to any Letter of
Credit Fee not required to be paid to any Defaulting Lender pursuant to this
clause (iii), the Borrowers shall (A) pay to each Non-Defaulting Lender which is
a Revolving Credit Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in
Letter of Credit Obligations that has been reallocated to such Non-Defaulting
Lender pursuant to clause (iv) below, (y) pay to the Letter of Credit Issuer the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such Letter of Credit Issuer’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.

 

(iv)     Reallocation of Applicable Percentages to Reduce Fronting Exposure. All
or any part of such Defaulting Lender’s participation in Letter of Credit
Obligations, Swing Line Loans and Protective Advances shall be reallocated among
the Non-Defaulting Lenders which are Revolving Credit Lenders in accordance with
their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Revolving Credit Commitment) but only to the extent that (x)
the conditions set forth in Section 5.02 are satisfied at the time of such
reallocation (and, unless the Borrower Agent shall have otherwise notified the
Administrative Agent at such time, the Borrowers shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Credit Commitment. Subject to Section 11.20, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

 

 
66

--------------------------------------------------------------------------------

 

  

(b)       Defaulting Lender Cure. If the Borrower, the Administrative Agent and,
in the case that a Defaulting Lender is a Revolving Credit Lender, the Swing
Line Lender and the Letter of Credit Issuer, agree in writing that a Lender is
no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), that Lender will, to the extent applicable,
purchase at par that portion of outstanding Revolving Credit Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Revolving Credit Loans and funded and unfunded
participations in Letters of Credit, Swing Line Loans and Protective Advances to
be held on a pro rata basis by the Lenders in accordance with their Applicable
Percentages (without giving effect to Section 2.17(a)(iv)), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrowers while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

 

2.18     Increase in Revolving Credit Commitments.

 

(a)        Request for Increase. Provided there exists no Default, upon notice
to and with the written consent of the Administrative Agent (which shall
promptly notify the applicable Revolving Credit Lenders), the Borrower Agent may
from time to time request an increase in the Aggregate Revolving Credit
Commitments by an amount (for all such requests) not exceeding $50,000,000 (each
such increase, a “Commitment Increase”); provided that (i) any such request for
an increase shall be in a minimum amount of $10,000,000 in the aggregate or, if
less, the entire unutilized amount of the maximum amount of all such requests
set forth above and (ii) no more than three (3) such requests shall be made
during the term of this Agreement. At the time of sending such notice, the
Borrower Agent (in consultation with the Administrative Agent) shall specify the
time period within which each applicable Revolving Credit Lender is requested to
respond (which shall in no event be less than ten Business Days from the date of
delivery of such notice to the applicable Revolving Credit Lenders).

 

(b)        Revolving Credit Lender Elections to Increase. Each Revolving Credit
Lender shall notify the Administrative Agent within such time period whether or
not it agrees to commit to a portion of the requested increase of the Revolving
Credit Facility and, if so, whether by an amount equal to, greater than, or less
than its Applicable Percentage. Any Revolving Credit Lender not responding
within such time period shall be deemed to have declined to commit to any
portion of the requested increase.

 

(c)        Notification by Administrative Agent; Additional Revolving Credit
Lenders. The Administrative Agent shall notify the Borrower Agent of the
Revolving Credit Lenders’ responses to each request made hereunder. To achieve
the full amount of a requested increase and subject to the approval of the
Administrative Agent (which approval shall not be unreasonably withheld or
delayed), the Borrower Agent may also invite additional Eligible Assignees to
become Revolving Credit Lenders pursuant to a joinder agreement in substantially
the form of Exhibit G hereto (each such Eligible Assignee issuing a commitment,
executing and delivering such joinder agreement and becoming a Revolving Credit
Lender, an “Additional Commitment Lender”), provided, however, that without the
consent of the Administrative Agent, at no time shall the Commitment of any
Additional Commitment Lender be less than $5,000,000.

 

 
67

--------------------------------------------------------------------------------

 

  

(d)     Effective Date and Allocations. If the Aggregate Revolving Credit
Commitments are increased in accordance with this Section 2.18, the
Administrative Agent and the Borrower Agent shall determine the effective date
(the “Increase Effective Date”) and the final allocation of such increase. The
Administrative Agent shall promptly notify the Borrower Agent and the Revolving
Credit Lenders of the final allocation of such increase and the Increase
Effective Date.

 

(e)     Conditions to Effectiveness of Increase. As a condition precedent to
such increase, (i) the Borrower Agent shall deliver to the Administrative Agent
a certificate of each Loan Party dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (A) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (B) certifying that, before and
after giving effect to such increase, the representations and warranties
contained in Article VI and in the other Loan Documents, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, are true and correct on and as of the Increase Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Section 2.18, the representations and
warranties contained in Section 6.04 shall be deemed to refer to the most recent
statements furnished pursuant to Sections 7.01(a) and 7.01(b), respectively,
(ii) the Borrowers, the Administrative Agent, and any Additional Commitment
Lender shall have executed and delivered a joinder to the Loan Documents in
substantially the form of Exhibit G hereto; (iii) the Borrowers shall have paid
such fees and other compensation to the Revolving Credit Lenders increasing
their Revolving Commitments and to the Additional Commitment Lenders as the
Borrowers and such Lenders and Additional Commitment Lenders shall agree; (iv)
the Borrowers shall have paid such arrangement fees, if any, to the
Administrative Agent as the Borrowers and the Administrative Agent may agree;
(v) other than the fees and compensation referred to in clauses (iii) and (iv)
above, the Commitment Increase shall be on the same terms and pursuant to the
same documentation applicable to the existing Revolving Commitments, (vi) the
Borrowers shall deliver to the Administrative Agent (A) an opinion or opinions,
in form and substance reasonably satisfactory to the Administrative Agent, from
counsel to the Loan Parties reasonably satisfactory to the Administrative Agent
and dated such date and (B) a certification from the Borrower Agent, or other
evidence reasonably satisfactory to the Administrative Agent, that such increase
is permitted under the documents governing the Floor Pan Debt and any other
material Indebtedness; (viii) the Borrowers, the Lenders increasing their
Commitments and each Additional Commitment Lender shall have delivered such
other instruments, documents and agreements as the Administrative Agent may
reasonably have requested; and (ix) no Default or Event of Default exists or
shall result therefrom. The Revolving Credit Loans outstanding on the Increase
Effective Date shall be reallocated and adjusted between and among the
applicable Lenders, and the Borrowers shall pay any additional amounts required
pursuant to Section 3.05 resulting therefrom, to the extent necessary to keep
the outstanding applicable Revolving Credit Loans ratable among the applicable
Lenders with any revised Applicable Percentages, as applicable, arising from any
nonratable increase in the applicable Revolving Credit Loans under this
Section 2.18.

 

(f)     Conflicting Provisions. This Section 2.18 shall supersede any provisions
in Section 2.13 or 11.01 to the contrary.

 

 
68

--------------------------------------------------------------------------------

 

  

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01     Taxes.

 

(a)        Payments Free of Taxes; Obligation to Withhold; Payments on Account
of Taxes.

 

(i)     Any and all payments by or on account of any obligation of the Loan
Parties hereunder or under any other Loan Document shall to the extent permitted
by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable Laws require the Loan Parties
or the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by the Borrower
Agent or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

 

(ii)     If any Loan Party or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent or Borrower Agent, as the case may be, shall withhold or
make such deductions as are determined by the Administrative Agent or Borrower
Agent, as the case may be, to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent or Borrower Agent, as the case may be, shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with the Code, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes or Other Taxes, the sum
payable by the Loan Parties shall be increased as necessary so that after any
required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent, Lender or Letter of Credit Issuer, as the case may be,
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

 

(b)        Payment of Other Taxes by the Borrowers. Without limiting the
provisions of subsection (a) above, the Loan Parties shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable Law.

 

(c)        Tax Indemnification by the Borrowers.

 

(i)     Without limiting the provisions of subsection (a) or (b) above, each
Loan Party shall, and does hereby, indemnify the Administrative Agent, each
Lender and the Letter of Credit Issuer, and shall make payment in respect
thereof within 10 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
withheld or deducted by the Loan Parties or the Administrative Agent or paid by
the Administrative Agent, such Lender or the Letter of Credit Issuer, as the
case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto (other than expenses attributable to the
failure or delay by Administrative Agent, such Lender or such Letter of Credit
Issuer, to make such written demand to the Borrower Agent within 180 days of
becoming aware that such Indemnified Taxes or Other Taxes under this Section
3.01 have been levied, imposed or asserted against it), whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of any
such payment or liability delivered to the Borrower Agent by a Lender or the
Letter of Credit Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the Letter of
Credit Issuer, shall be conclusive absent manifest error.

 

 
69

--------------------------------------------------------------------------------

 

  

(ii)     Without limiting the provisions of subsection (a) or (b) above, each
Lender and the Letter of Credit Issuer shall, and does hereby, indemnify the
Loan Parties and the Administrative Agent, and shall make payment in respect
thereof within 10 days after demand therefor, against any and all Taxes and any
and all related losses, claims, liabilities, penalties, interest and expenses
(including the reasonable fees, charges and disbursements of any counsel for the
Borrowers or the Administrative Agent) incurred by or asserted against the Loan
Parties or the Administrative Agent by any Governmental Authority as a result of
the failure by such Lender or the Letter of Credit Issuer, as the case may be,
to deliver, or as a result of the inaccuracy, inadequacy or deficiency of, any
documentation required to be delivered by such Lender or the Letter of Credit
Issuer, as the case may be, to the Borrower Agent or the Administrative Agent
pursuant to subsection (e). Each Lender and the Letter of Credit Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the Letter of Credit Issuer, as the case may
be, under this Agreement or any other Loan Document against any amount due to
the Administrative Agent under this clause (ii). The agreements in this clause
(ii) shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender or the
Letter of Credit Issuer and the occurrence of the Facility Termination Date.

 

(d)     Evidence of Payments. Upon request by the Borrower Agent or the
Administrative Agent, as the case may be, after any payment of Taxes by the Loan
Parties or by the Administrative Agent to a Governmental Authority as provided
in this Section 3.01, the Borrower Agent shall deliver to the Administrative
Agent or the Administrative Agent shall deliver to the Borrower Agent, as the
case may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
Laws to report such payment or other evidence of such payment reasonably
satisfactory to the Borrower Agent or the Administrative Agent, as the case may
be.

 

(e)     Status of Lenders; Tax Documentation.

 

(i)     Each Lender shall deliver to the Borrower Agent and to the
Administrative Agent, at the time such Lender becomes a party hereto and at the
time or times prescribed by applicable Laws or when reasonably requested by the
Borrower Agent or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable Laws or by the taxing authorities of any
jurisdiction and such other reasonably requested information as will permit the
Borrower Agent or the Administrative Agent, as the case may be, to determine (A)
whether or not payments made hereunder or under any other Loan Document are
subject to Taxes, (B) if applicable, the required rate of withholding or
deduction, and (C) such Lender’s entitlement to any available exemption from, or
reduction of, applicable Taxes in respect of all payments to be made to such
Lender by the Loan Parties pursuant to this Agreement or otherwise to establish
such Lender’s status for withholding tax purposes in the applicable
jurisdiction.

 

(ii)     Without limiting the generality of the foregoing, if a Borrower is
resident for tax purposes in the United States,

 

(A) any Lender that is a “United States person” within the meaning of Section
7701(a)(30) of the Code shall deliver to the Borrower Agent and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrower Agent or the Administrative Agent as will
enable the Borrower Agent or the Administrative Agent, as the case may be, to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements; and

 

 
70

--------------------------------------------------------------------------------

 

  

(B) each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Borrower Agent
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the request
of the Borrower Agent or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:

 

(I)     executed originals of Internal Revenue Service Form W-8BEN-E (or, if
applicable, W-8BEN) claiming eligibility for benefits of an income tax treaty to
which the United States is a party with respect to payments of interest under
any Loan Document and with respect to any other applicable payments under any
Loan Document of “business profits” or “other income”,

 

(II)     executed originals of Internal Revenue Service Form W-8ECI,

 

(III)     executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,

 

(IV)     in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of any Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code and (y)
executed originals of Internal Revenue Service Form W-8BEN (or, if applicable,
W-8BEN), or

 

(V)     executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower Agent or the Administrative
Agent to determine the withholding or deduction required to be made; and

 

(C) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower Agent and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by any
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by any Borrower or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (C), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement. For purposes of this Section 3.01, “Laws”
shall include FATCA

 

 
71

--------------------------------------------------------------------------------

 

  

(iii)     Each Lender shall promptly (A) notify the Borrower Agent and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Loan Parties or the Administrative Agent make any withholding or deduction for
taxes from amounts payable to such Lender.

 

(f)        Treatment of Certain Refunds. Unless required by applicable Laws, at
no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender or the Letter of Credit Issuer, or have
any obligation to pay to any Lender or the Letter of Credit Issuer, any refund
of Taxes withheld or deducted from funds paid for the account of such Lender or
the Letter of Credit Issuer, as the case may be. If the Administrative Agent,
any Lender or the Letter of Credit Issuer determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes or Other
Taxes as to which it has been indemnified by any Loan Party or with respect to
which any Loan Party has paid additional amounts pursuant to this Section, it
shall pay to such Loan Party an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by any Loan Party
under this Section with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses incurred by the Administrative Agent,
such Lender or the Letter of Credit Issuer, as the case may be, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that each Loan Party, upon the request of
the Administrative Agent, such Lender or the Letter of Credit Issuer, agrees to
repay the amount paid over to any Loan Party (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the Letter of Credit Issuer in the event
the Administrative Agent, such Lender or the Letter of Credit Issuer is required
to repay such refund to such Governmental Authority. This subsection shall not
be construed to require the Administrative Agent, any Lender or the Letter of
Credit Issuer to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to any Loan Party or any other
Person.

 

3.02     Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to LIBOR, or to determine or charge interest
rates based upon LIBOR, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on notice thereof by
such Lender to the Borrower Agent through the Administrative Agent, (i) any
obligation of such Lender to make or continue LIBOR Loans shall be suspended,
and (ii) if such notice asserts the illegality of such Lender making or
maintaining Base Rate Loans the interest rate on which is determined by
reference to the LIBOR Rate component of the Base Rate, the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
LIBOR Rate component of the Base Rate, in each case until such Lender notifies
the Administrative Agent and the Borrower Agent that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, (x) the
Loan Parties shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all LIBOR Loans of such
Lender to Base Rate Loans (the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the LIBOR Rate component of the Base
Rate), either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such LIBOR Loans to such day, or immediately,
if such Lender may not lawfully continue to maintain such LIBOR Loans and (y) if
such notice asserts the illegality of such Lender determining or charging
interest rates based upon LIBOR, the Administrative Agent shall during the
period of such suspension compute the Base Rate applicable to such Lender
without reference to the LIBOR Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon LIBOR.

 

 
72

--------------------------------------------------------------------------------

 

  

3.03     Inability to Determine Rates. If the Required Lenders determine that
for any reason in connection with any request for a LIBOR Loan or a continuation
thereof that (a) Dollar deposits are not being offered to banks in the London
interbank eurodollar market for the applicable amount of such LIBOR Loan and
with a term of one month, (b) adequate and reasonable means do not exist for
determining one month LIBOR with respect to a proposed LIBOR Loan or in
connection with an existing or proposed Base Rate Loan, or (c) LIBOR for any
requested Interest Period with respect to a proposed LIBOR Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Borrower Agent and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain LIBOR Loans
shall be suspended, and (y) in the event of a determination described in the
preceding sentence with respect to the LIBOR Rate component of the Base Rate,
the utilization of the LIBOR Rate component in determining the Base Rate shall
be suspended, in each case until the Administrative Agent (upon the instruction
of the Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrower Agent may revoke any pending request for a Borrowing of LIBOR Loans or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

 

3.04     Increased Costs; Reserves on LIBOR Loans.

 

(a)        Increased Costs Generally. If any Change in Law shall:

 

(i)     impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
the Letter of Credit Issuer;

 

(ii)     subject any Lender or the Letter of Credit Issuer to any tax of any
kind whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit, or any LIBOR Loan made by it, or change the
basis of taxation of payments to such Lender or the Letter of Credit Issuer in
respect thereof (except for Indemnified Taxes or Other Taxes covered by Section
3.01 and the imposition of, or any change in the rate of, any Excluded Tax
payable by such Lender or the Letter of Credit Issuer); or

 

(iii)     impose on any Lender or the Letter of Credit Issuer or the London
interbank market any other condition, cost or expense (other than Taxes)
affecting this Agreement or LIBOR Loans made by such Lender or any Letter of
Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to LIBOR (or of maintaining its obligation to make any such Loan), or
to increase the cost to such Lender or the Letter of Credit Issuer issuing or
maintaining any Letter of Credit (or of maintaining its obligation to issue any
Letter of Credit), or to reduce the amount of any sum received or receivable by
such Lender or the Letter of Credit Issuer hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender or the Letter of
Credit Issuer, the Loan Parties will pay to such Lender or the Letter of Credit
Issuer, as the case may be, such additional amount or amounts as will compensate
such Lender or the Letter of Credit Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

 

 
73

--------------------------------------------------------------------------------

 

  

(b)     Capital Requirements. If any Lender or the Letter of Credit Issuer
determines that any Change in Law affecting such Lender or the Letter of Credit
Issuer or any Lending Office of such Lender or such Lender’s or the Letter of
Credit Issuer’s holding company, if any, regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on such
Lender’s or the Letter of Credit Issuer’s capital or on the capital of such
Lender’s or the Letter of Credit Issuer’s holding company, if any, as a
consequence of this Agreement, the Revolving Credit Commitments of such Lender
or the Loans made by, or participations in Letters of Credit held by, such
Lender, or the Letters of Credit issued by the Letter of Credit Issuer, to a
level below that which such Lender or the Letter of Credit Issuer or such
Lender’s or the Letter of Credit Issuer’s holding company could have achieved
but for such Change in Law (taking into consideration such Lender’s or the
Letter of Credit Issuer’s policies and the policies of such Lender’s or the
Letter of Credit Issuer’s holding company with respect to capital adequacy),
then from time to time pursuant to subsection (c) below the Loan Parties will
pay to such Lender or the Letter of Credit Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the Letter of
Credit Issuer or such Lender’s or the Letter of Credit Issuer’s holding company
for any such reduction suffered.

 

(c)     Certificates for Reimbursement. A certificate of a Lender or the Letter
of Credit Issuer setting forth the amount or amounts necessary to compensate
such Lender or the Letter of Credit Issuer or its holding company, as the case
may be, as specified in subsection (a) or (b) of this Section and delivered to
the Borrower Agent shall be conclusive absent manifest error. The Loan Parties
shall pay such Lender or the Letter of Credit Issuer, as the case may be, the
amount shown as due on any such certificate within 10 Business Days after
receipt thereof.

 

(d)     Delay in Requests. Failure or delay on the part of any Lender or the
Letter of Credit Issuer to demand compensation pursuant to the foregoing
provisions of this Section shall not constitute a waiver of such Lender’s or the
Letter of Credit Issuer’s right to demand such compensation, provided that the
Loan Parties shall not be required to compensate a Lender or the Letter of
Credit Issuer pursuant to the foregoing provisions of this Section for any
increased costs incurred or reductions suffered more than nine months prior to
the date that such Lender or the Letter of Credit Issuer, as the case may be,
notifies the Loan Parties of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the Letter of Credit Issuer’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

 

(e)     Reserves on LIBOR Loans. The Borrowers shall pay to each Lender, as long
as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each LIBOR Loan equal to the actual costs of such
reserves allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive), which shall be due and
payable on each date on which interest is payable on such Loan, provided the
Borrower Agent shall have received at least 10 days’ prior notice (with a copy
to the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice 10 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 10 days from receipt of such
notice.

 

 
74

--------------------------------------------------------------------------------

 

  

3.05     Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrowers shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

 

(a)        any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)        any failure by Borrowers (for a reason other than the failure of such
Lender to make a Loan) to prepay or borrow any Loan other than a Base Rate Loan
on the date or in the amount notified by the Borrower Agent; or

 

(c)        any assignment of a LIBOR Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower Agent
pursuant to Section 11.13;

 

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. The Borrowers shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.

 

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each LIBOR
Loan made by it at LIBOR for such Loan by a matching deposit or other borrowing
in the London interbank eurodollar market for a comparable amount and for a
comparable period, whether or not such LIBOR Loan was in fact so funded.

 

3.06     Mitigation Obligations; Replacement of Lenders.

 

(a)        Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrowers are required to pay any
additional amount to any Lender, the Letter of Credit Issuer or any Governmental
Authority for the account of any Lender or the Letter of Credit Issuer pursuant
to Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
such Lender or the Letter of Credit Issuer, as applicable, shall use reasonable
efforts to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender or the
Letter of Credit Issuer, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender or the Letter
of Credit Issuer, as the case may be, to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender or the Letter of Credit
Issuer, as the case may be. The Borrowers hereby agree to pay all reasonable
costs and expenses incurred by any Lender or the Letter of Credit Issuer in
connection with any such designation or assignment.

 

(b)        Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, the Borrowers may replace such Lender in accordance with
Section 11.13.

 

3.07     Survival. All of the Borrowers’ obligations under this Article III
shall survive the resignation of the Administrative Agent, the Letter of Credit
Issuer and the Swing Line Lender, the replacement of any Lender and the
occurrence of the Facility Termination Date.

 

 
75

--------------------------------------------------------------------------------

 

  

ARTICLE IV
SECURITY AND ADMINISTRATION OF COLLATERAL

 

4.01     Security.

 

(a)        Generally. As security for the full and timely payment and
performance of all Obligations, Borrower Agent shall, and shall cause each other
Borrower to, on or before the Closing Date, do or cause to be done all things
necessary in the opinion of the Administrative Agent and its counsel to grant to
the Administrative Agent for the benefit of the Credit Parties a duly perfected
first priority security interest in all Collateral subject to no prior Lien or
other encumbrance or restriction on transfer, except as expressly permitted
hereunder. Without limiting the foregoing, on the Closing Date Borrower Agent
shall deliver, and shall cause each Borrower to deliver, to the Administrative
Agent, in form and substance reasonably acceptable to the Administrative Agent,
(a) the Security Agreement, which shall pledge to the Administrative Agent for
the benefit of the Credit Parties certain personal property of the Borrowers and
the other Loan Parties more particularly described therein, and (b) Uniform
Commercial Code financing statements in form, substance and number as reasonably
requested by the Administrative Agent, reflecting the Lien in favor of the
Credit Parties on the Collateral, and shall take such further action and deliver
or cause to be delivered such further documents as required by the Security
Instruments or otherwise as the Administrative Agent may reasonably request to
effect the transactions contemplated by this Article IV.

 

4.02     Collateral Administration.

 

(a)        Administration of Accounts.

 

(i)     Proceeds of Accounts Collateral. The Loan Parties shall request in
writing and otherwise take all necessary steps to ensure that all payments on
Accounts constituting Collateral or otherwise relating to Collateral are made
directly to a Controlled Deposit Account (or a lockbox relating to a Controlled
Deposit Account). The Administrative Agent retains the right at all times after
the occurrence and during the continuance of a Specified Event of Default to
notify Account Debtors that a Loan Party’s Accounts, to the extent constituting
Collateral, have been assigned to the Administrative Agent and to collect such
Accounts directly in such Loan Party’s name, or in the name of the
Administrative Agent’s agent, and to charge the collection costs and expenses,
including reasonable attorneys’ fees, to the Loan Account.

 

(ii)     Extensions of Time for Payment. In addition, upon the occurrence and
during the continuance of an Event of Default, other than in the Ordinary Course
of Business, no Loan Party shall (i) grant any extension of the time for payment
of any Account constituting Collateral, (ii) compromise or settle any such
Account for less than the full amount thereof, (iii) release, wholly or
partially, any Person liable for the payment of any such Account, (iv) allow any
credit or discount whatsoever on any such Account or (v) amend, supplement or
modify any such Account in any manner that could reasonably be expected to
materially adversely affect the value thereof.

 

(b)        Administration of Parts Inventory.

 

(i)     Records and Reports of Parts Inventory. Each Loan Party shall keep
accurate and complete records of its Parts Inventory, including costs and daily
withdrawals and additions, and shall submit to Agent inventory and
reconciliation reports in form reasonably satisfactory to the Administrative
Agent, on such periodic basis as the Administrative Agent may reasonably
request, but no more often than once every 30 days unless an Event of Default or
a Reporting Trigger Period has occurred and is continuing. Each Loan Party shall
conduct a physical inventory at least once per calendar year (and on a more
frequent basis if requested by the Administrative Agent when an Event of Default
exists) and periodic cycle counts consistent with historical practices, and
shall provide to the Administrative Agent a report based on each such inventory
and count promptly upon completion thereof, together with such supporting
information as the Administrative Agent may reasonably request. The
Administrative Agent may, at its expense unless an Event of Default has occurred
and is continuing, participate in and observe each physical count. The
Administrative Agent, in its reasonable discretion, if any Event of Default is
continuing, may cause additional such inventories to be taken as the
Administrative Agent determines (each, at the expense of the Loan Parties).

 

 
76

--------------------------------------------------------------------------------

 

  

(ii)     Returns of Parts Inventory. No Loan Party shall return any Parts
Inventory to a supplier, vendor or other Person, whether for cash, credit or
otherwise, unless (a) such return is in the Ordinary Course of Business; (b) no
Event of Default or Overadvance exists or would result therefrom; and (c) the
Administrative Agent is promptly notified in writing if (I) the aggregate value
of all Parts Inventory that is subject to a Repurchase Agreement returned in any
month exceeds $5,000,000 or (II) the aggregate value of all Parts Inventory that
is not subject to a Repurchase Agreement returned in any month exceeds
$3,000,000.

 

(iii)     Acquisition, Sale and Maintenance. No Loan Party shall acquire or
accept any Parts Inventory on consignment or approval. No Loan Party shall sell
any Parts Inventory on consignment or approval or any other basis under which
the customer may return or require a Loan Party to repurchase such Parts
Inventory. The Loan Parties shall use, store and maintain all Parts Inventory
with reasonable care and caution, in accordance with applicable standards of any
insurance and in conformity in all material respects with all applicable Laws,
and shall make current rent payments (within applicable grace periods provided
for in leases) at all locations where any Collateral is located.

 

(c)        Administration of Company Vehicles. The Loan Parties shall at all
times maintain records with respect to all Company Vehicles reasonably
satisfactory to the Administrative Agent, keeping correct, detailed and accurate
records describing such Company Vehicles, the quality and repair records with
respect thereto, and the Loan Parties’ cost therefor. Except for Company
Vehicles out for repair, in “over the road use” or retained for the purpose of
loading or unloading, fueling and other customary uses in the Ordinary Course of
Business, the Loan Parties shall keep all Company Vehicles only at the locations
identified on Schedule 4.05, as updated from time to time pursuant to Section
7.01(d).

 

(d)       Collateral at Locations Subject to a Material Third-Party Agreement.
With respect to any location of Collateral subject to a Material Third-Party
Agreement entered into after the Closing Date, each Loan Party shall use
commercially reasonable efforts to provide the Administrative Agent with Lien
Waivers with respect to the premises subject to such Material Third-Party
Agreements. Loan Parties acknowledge that if such Lien Waivers are not
delivered, then, at the election of the Administrative Agent, from and after the
date that is 91 days after the Closing Date, all or a portion of the Collateral
at such locations may be deemed ineligible for inclusion in the Borrowing Base
and/or the Administrative Agent may establish a Rent and Charges Reserve for
such location; provided, however, that Company Vehicles that have been sent out
for repair in the Ordinary Course of Business to a repairman that has not
executed a Lien Waiver shall not be deemed ineligible for inclusion in the
Borrowing Base and the Administrative Agent may not establish a Rent and Charges
Reserve in respect thereof unless a Specified Event of Default has occurred and
is continuing.

 

4.03     After Acquired Property; Further Assurances.

 

(a)        New Deposit Accounts and Securities Accounts. Concurrently with or
prior to the opening of any Deposit Account, Securities Account or Commodity
Account by any Loan Party into which proceeds of any Collateral are to be
deposited, other than any Excluded Account, such Loan Party shall deliver to the
Administrative Agent a Control Agreement covering such Deposit Account,
Securities Account or Commodity Account, duly executed by such Loan Party, the
Administrative Agent and the applicable Controlled Account Bank, securities
intermediary or financial institution at which such account is maintained.

 

 
77

--------------------------------------------------------------------------------

 

  

(b)        Future Leases. Without limiting the generality of Section 4.02(d),
prior to entering into any new lease of Real Property or renewing any existing
lease of Real Property following the Closing Date, each Loan Party shall use its
commercially reasonable efforts to deliver to the Administrative Agent a Lien
Waiver, in form and substance reasonably satisfactory to the Administrative
Agent, executed by the lessor of any Real Property, to the extent the value of
any Parts Inventory and Company Vehicles of the Borrowers held or to be held at
such leased property exceeds (or it is anticipated that the value of such Parts
Inventory and Company Vehicles will exceed at any point in time during the term
of such leasehold term) $100,000.

 

(c)        Further Assurances. At the Borrowers’ cost and expense, upon the
reasonable request of the Administrative Agent, the Loan Parties shall promptly
duly execute and deliver, or cause to be duly executed and delivered, to the
Administrative Agent such further information, instruments, documents,
certificates, financing and continuation statements, and do and cause to be done
such further acts that may be reasonably necessary or advisable in the
reasonable opinion of the Administrative Agent to carry out more effectively the
provisions and purposes of this Agreement, the Security Instruments and the
other Loan Documents, including, to create, continue or preserve the liens and
security interests in Collateral (and the perfection and priority thereof) of
the Administrative Agent contemplated hereby and by the other Loan Documents
(including, without limitation, in connection with the notation of the
Administrative Agent’s Lien on the certificate of title of any Company Vehicle
and any re-titling documentation related thereto; provided that, notwithstanding
that the Administrative Agent shall take possession on the Closing Date of all
certificates of title of one hundred percent (100%) of Company Vehicles owned by
the Loan Parties on the Closing Date and shall have the notation of its Lien
placed on the certificates of title of one hundred percent (100%) of Company
Vehicles acquired by the Loan Parties after the Closing Date, no more than fifty
percent (50%) of Company Vehicles owned by the Loan Parties on the Closing Date,
by value, shall have the notation of the Administrative Agent’s Lien placed on
their respective certificates of title unless an Event of Default has occurred
and the Administrative Agent has effected such notation while such Event of
Default was continuing), specifically including all Collateral acquired by the
Borrowers after the Closing Date.

 

(d)        UCC Authorization. The Administrative Agent is hereby irrevocably
authorized to execute (if necessary) and file or cause to be filed, with or if
permitted by applicable Law without the signature of any Loan Party appearing
thereon, all UCC financing statements reflecting any Loan Party as “debtor” and
the Administrative Agent as “secured party”, and continuations thereof and
amendments thereto, as the Administrative Agent reasonably deems necessary or
advisable to give effect to the transactions contemplated hereby and by the
other Loan Documents.

 

4.04     Cash Management.

 

(a)        Controlled Deposit Accounts. On or prior to the Closing Date, each
Loan Party shall enter into a Control Agreement with respect to each Deposit
Account maintained by such Loan Party as of the Closing Date, other than
Excluded Accounts, which shall include all lockboxes and related lockbox
accounts used for the collection of Accounts constituting Collateral. Each Loan
Party agrees that all invoices rendered and other requests made by any Loan
Party for payment in respect of Accounts constituting Collateral shall contain a
written statement directing payment in respect of such Accounts to be paid to a
Controlled Deposit Account in its name. At the request of the Administrative
Agent, the Borrower Agent shall cause bank statements and/or other reports from
the Controlled Account Banks setting forth all amounts deposited in each Deposit
Account to be delivered to the Administrative Agent not less often than monthly.
If any Loan Party receives cash, Payment Items or other proceeds with respect to
any Collateral, including all remittances received on account of Accounts
constituting Collateral, the same shall be held as the Administrative Agent’s
property, for its benefit and the benefit of Lenders, by such Loan Party as
trustee of an express trust for Administrative Agent’s benefit and such Loan
Party shall promptly (not later than the next Business Day) deposit same in kind
in a Controlled Deposit Account or, following the occurrence and during the
continuance of a Specified Event of Default, the Concentration Account. The
Administrative Agent agrees with each Loan Party that it shall not give any
instructions directing the disposition of funds from time to time credited to
any Controlled Deposit Account or withhold any withdrawal rights from such Loan
Party with respect to funds from time to time credited to any Controlled Deposit
Account unless a Specified Event of Default has occurred and is continuing.

 

 
78

--------------------------------------------------------------------------------

 

  

(b)     Concentration Account. Each Control Agreement with respect to a
Controlled Deposit Account shall require that, following the occurrence and
during the continuance of a Specified Event of Default, the Controlled Account
Bank transfer all cash receipts and other collections on account of Collateral
by ACH or wire transfer no less frequently than daily (and whether or not there
are then any outstanding Obligations) to the concentration account maintained by
the Administrative Agent at BMO (the “Concentration Account”). The Concentration
Account shall at all times be under the sole dominion and control of the
Administrative Agent. The Loan Parties hereby acknowledge and agree that (i) the
Loan Parties have no right of withdrawal from the Concentration Account, (ii)
the funds on deposit in the Concentration Account shall at all times be
collateral security for all of the Obligations and (iii) the funds on deposit in
the Concentration Account shall be applied as provided in Section 4.04(c) below.
In the event that, notwithstanding the provisions of this Section 4.04, any Loan
Party receives or otherwise has dominion and control of any such proceeds or
collections described above, such proceeds and collections shall be held in
trust by such Loan Party for the Administrative Agent, shall not be commingled
with any of such Loan Party’s other funds or deposited in any account of such
Loan Party and shall, not later than the Business Day after receipt thereof, be
deposited into a Controlled Deposit Account, or following the occurrence and
during the continuance of a Specified Event of Default, the Concentration
Account, or dealt with in such other fashion as such Loan Party may be
instructed by the Administrative Agent. Notwithstanding the foregoing, to the
extent a Specified Event of Default no longer exists, amounts remaining in the
Concentration Account shall be, at the request of the Borrower Agent,
transferred to one or more Controlled Deposit Accounts as specified by the
Borrower Agent.

 

(c)     Application of Funds in the Concentration Account. All funds received in
the Concentration Account in immediately available funds shall, subject to
Section 9.03, be applied on a daily basis first, to the Letter of Credit
Borrowings and the Swing Line Loans, second, to the outstanding Revolving Credit
Loans and third, to any fees, expenses, costs or reimbursement obligations due
and owing to the Agent or the Lenders. All funds received in the Concentration
Account that are not immediately available funds (checks, drafts and similar
forms of payment) shall be deemed applied by Administrative Agent on account of
the Obligations (subject to final payment of such items) in accordance with the
foregoing sentence on the first Business Day after receipt by Administrative
Agent of such items in Administrative Agent’s account located in Chicago,
Illinois. If as the result of such application of funds a credit balance exists
in the Loan Account, such credit balance shall not accrue interest in favor of
Borrowers but shall, so long as no Specified Event of Default then exists or no
amounts remain outstanding under this Agreement (other than in respect of
Letters of Credit that have been Cash Collateralized in accordance with Section
2.16), be disbursed to Borrowers or otherwise at Borrower Agent’s direction,
upon Borrower Agent’s request.

 

(d)     Controlled Securities Accounts. On or prior to the Closing Date, each
Loan Party shall enter into a Control Agreement with respect to each Securities
Account and Commodity Account maintained by such Loan Party as of the Closing
Date. At the request of the Administrative Agent, the Borrower Agent shall cause
account statements and/or other reports from the applicable broker, financial
institution or other financial intermediary setting forth all assets, including
securities entitlements, financial assets or other amounts, held in each
Securities Account or Commodity Account to be delivered to the Administrative
Agent not less often than monthly. If following a Specified Event of Default
funds in the Concentration Account are not sufficient to satisfy all outstanding
obligations under this Agreement and Cash Collateralize all outstanding Letters
of Credit, the Administrative Agent shall use the assets in the Controlled
Securities Accounts to satisfy all outstanding obligations under this Agreement
and Cash Collateralize all outstanding Letters of Credit, and shall make the
remaining such assets available to Borrowers. The Administrative Agent agrees
with each Loan Party that it shall not give any instructions directing the
disposition of funds from time to time credited to any Controlled Securities
Account or withhold any withdrawal rights from such Loan Party with respect to
funds from time to time credited to any Controlled Securities Account unless a
Specified Event of Default has occurred and is continuing and amounts remain
outstanding under this Agreement (other than in respect of Letters of Credit
that have been Cash Collateralized in accordance with Section 2.16).

 

 
79

--------------------------------------------------------------------------------

 

  

ARTICLE V
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

5.01     Conditions of Initial Credit Extension. The obligation of each Lender
and the Letter of Credit Issuer to make any initial Credit Extension hereunder
is subject to satisfaction of the following conditions precedent:

 

(a)        The Administrative Agent’s receipt of the following items (except
those items that are expressly permitted to be delivered after the Closing Date
pursuant to the Post-Closing Agreement), each properly executed by a Responsible
Officer of the applicable Loan Party, each dated as of the Closing Date (or, in
the case of certificates of governmental officials, a recent date before the
Closing Date) and each in form and substance satisfactory to the Administrative
Agent and its legal counsel:

 

(i)     executed counterparts of this Agreement, each of the Security
Instruments and the Fee Letter;

 

(ii)     Revolving Credit Loan Notes executed by the Borrowers in favor of each
Lender requesting a Revolving Credit Loan Note;

 

(iii)     a perfection certificate signed by a Responsible Officer of each Loan
Party (the “Closing Date Perfection Certificate”);

 

(iv)     such certificates of resolutions or other action, incumbency
certificates (including specimen signatures), and/or other certificates of
Responsible Officers of each Loan Party as the Administrative Agent may require
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Agreement and the other Loan Documents to which such Loan Party is a party;

 

(v)     such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in its jurisdiction of organization and in any other
jurisdiction in which the failure to be so qualified would have a Material
Adverse Effect, including certified copies of such Loan Party’s Constituent
Documents, shareholders’ agreements, certificates of good standing and/or
qualification to engage in business from each jurisdiction identified on
Schedule 5.01 hereto;

 

(vi)     a favorable opinion of Norton Rose Fulbright US LLP, counsel to the
Loan Parties, and acceptable local counsel to the Loan Parties, each addressed
to the Administrative Agent and each Lender and their successors and assigns, as
to the matters concerning the Loan Parties and the Loan Documents as the
Administrative Agent may reasonably request;

 

 
80

--------------------------------------------------------------------------------

 

  

(vii)     certificates of Responsible Officers of the Borrower Agent or the
applicable Loan Parties either (A) identifying all consents, licenses and
approvals required in connection with the execution, delivery and performance by
each Borrower and the validity against each such Loan Party of the Loan
Documents to which it is a party, and stating that such consents, licenses and
approvals shall be in full force and effect, and attaching true and correct
copies thereof or (B) stating that no such consents, licenses or approvals are
so required;

 

(viii)    a certificate signed by a Responsible Officer of the Borrower Agent
certifying (A) that the conditions specified in Sections 5.02(a) and 5.02(b)
have been satisfied and (B) as to the matters described in Section 5.01(d);

 

(ix)     (A) audited financial statements of Holdings and its Subsidiaries for
each of the three fiscal years immediately preceding the Closing Date and (B)
unaudited interim financial statements for Holdings and its Subsidiaries as of
September 30, 2016;

 

(x)     a certificate signed by the Chief Financial Officer or the Chief
Accounting Officer of the Borrower Agent certifying that, after giving effect to
the entering into of the Loan Documents and the consummation of all of the
Transactions, (A) each Borrower is Solvent and (B) the Loan Parties, taken as a
whole, are Solvent;

 

(xi)     evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect;

 

(xii)     an initial Borrowing Base Certificate;

 

(xiii)     if a Borrowing is to be made on the Closing Date, initial written
notice of Borrowing;

 

(xiv)     delivery of Uniform Commercial Code financing statements, suitable in
form and substance for filing in all places required by applicable law to
perfect the Liens of the Administrative Agent under the Security Instruments as
a first priority Lien as to items of Collateral in which a security interest may
be perfected by the filing of financing statements, and such other documents
and/or evidence of other actions as may be reasonably necessary under applicable
law to perfect the Liens of the Administrative Agent under such Security
Instruments as a first priority Lien in and to such other Collateral as the
Administrative Agent may require;

 

(xv)     Uniform Commercial Code search results through a recent date showing
only those Liens as are acceptable to the Administrative Agent and Lenders;

 

(xvi)     evidence satisfactory to the Administrative Agent that the
consummation of the Transactions shall be in compliance with all applicable laws
and regulations, with the receipt of all material governmental, shareholder and
third party consents and approvals relating thereto;

 

(xvii)     copies of all material Floor Plan Loan Documents, all certified as
true and correct by the Borrower Agent;

 

(xviii)     executed counterparts of the Post-Closing Agreement;

 

(xix)     such other assurances, certificates, documents, consents or opinions
as the Administrative Agent, the Letter of Credit Issuer, the Swing Line Lender
or the Required Lenders may reasonably require.

 

 
81

--------------------------------------------------------------------------------

 

  

(b)        Any fees required to be paid on or before the Closing Date shall have
been paid.

 

(c)        Unless waived by the Administrative Agent, the Borrowers shall have
paid all reasonable fees, charges and disbursements of counsel to the
Administrative Agent to the extent invoiced prior to or on the Closing Date,
plus such additional amounts of such reasonable fees, charges and disbursements
as shall constitute its reasonable estimate of such reasonable fees, charges and
disbursements incurred or to be incurred by it through the closing proceedings
(provided that such estimate shall not thereafter preclude a final settling of
accounts between the Borrowers and the Administrative Agent).

 

(d)       The Administrative Agent shall be satisfied that after giving effect
to (i) the initial Credit Extension hereunder, (ii) consummation of the
Transactions and payment of all fees and expenses in connection therewith and
(iii) any payables stretched beyond their customary payment practices,
Availability shall be at least $15,000,000.

 

(e)        The Administrative Agent shall have received a duly completed and
executed Compliance Certificate, including calculations of the financial
covenants set forth in Sections 8.13(a), 8.13(b), 8.13(c) and 8.13(d),
calculated after giving pro forma effect to (i) the initial Credit Extension
hereunder, (ii) consummation of the Transactions and payment of all fees and
expenses in connection therewith and (iii) any payables stretched beyond their
customary payment practices.

 

(f)        Each of the Floor Plan Intercreditor Agreement, the Frost Bank
Subordination Agreement and the IBS Intercreditor Agreement shall have been duly
executed and delivered by each party thereto.

 

(g)        The Borrowers shall have delivered to the Administrative Agent the
original certificates of title for all Company Vehicles owned by the Borrowers
as of the Closing Date.

 

(h)        The Administrative Agent shall have received payment of all fees,
expenses and other amounts due and payable on or prior to the Closing Date,
including, without limitation, reimbursement or payment of all out-of-pocket
expenses of the Administrative Agent, the Arranger and their Affiliates
(including reasonable fees, charges and disbursements of counsel to the
Administrative Agent) required to be reimbursed or paid by the Borrowers
hereunder, under any other Loan Document and under any agreement with the
Administrative Agent or the Arranger.

 

Without limiting the generality of the provisions of Section 10.04, for purposes
of determining compliance with the conditions specified in this Section 5.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

5.02     Conditions to all Credit Extensions. The obligation of each Lender or
Letter of Credit Issuer to honor any Request for Credit Extension or make the
initial Credit Extension hereunder is subject to the following conditions
precedent:

 

(a)        The representations and warranties of the Loan Parties contained in
Article VI or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct on and as of the date of such Credit Extension, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct as of such earlier date, and
except that for purposes of this Section 5.02(a), the representations and
warranties contained in Section 6.04 shall be deemed to refer to the most recent
statements furnished pursuant to Sections 7.01(a) and 7.01(b), respectively.

 

 
82

--------------------------------------------------------------------------------

 

  

(b)        No Default shall have occurred and be continuing, or would result
from such proposed Credit Extension or from the application of the proceeds
thereof.

 

(c)        The Administrative Agent and, if applicable, the Letter of Credit
Issuer or the Swing Line Lender shall have received a Request for Credit
Extension in accordance with the requirements hereof.

 

(d)        After giving effect to each Credit Extension, Total Revolving Credit
Outstandings do not exceed the lesser of (i) the Total Revolving Credit
Commitments minus all Line Reserves and (ii) the Borrowing Base.

 

Each Request for Credit Extension submitted by the Borrower Agent shall be
deemed to be a representation and warranty that the conditions specified in
Sections 5.02(a), 5.02(b) and 5.02(d) have been satisfied on and as of the date
of the applicable Credit Extension.

 

ARTICLE VI
REPRESENTATIONS AND WARRANTIES

 

To induce the Credit Parties to enter into this Agreement and to make Loans and
to issue Letters of Credit hereunder, each Loan Party represents and warrants to
the Administrative Agent and the Lenders, subject to the limitation set forth in
Section 5.02(a), that:

 

6.01     Corporate Existence; Compliance with Law; Line of Business. Each Group
Member (a) is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, (b) is duly qualified to do
business as a foreign entity and in good standing under the laws of each
jurisdiction where such qualification is necessary, except where the failure to
be so qualified or in good standing would not, in the aggregate, have a Material
Adverse Effect, (c) has all requisite corporate or limited partnership power, as
applicable, and authority and the legal right to own, pledge, mortgage and
operate its property, to lease or sublease any property it operates under lease
or sublease and to conduct its business as now or currently proposed to be
conducted, (d) is in compliance in all material respects with its Constituent
Documents, (e) is in compliance with all applicable Requirements of Law
(including, without limitation, all applicable Environmental Laws), except where
the failure to be in compliance would not have a Material Adverse Effect and (f)
has all necessary Permits from or by, has made all necessary filings with, and
has given all necessary notices to, each Governmental Authority having
jurisdiction, to the extent required for such ownership, lease, sublease,
operation, occupation or conduct of business, except where the failure to obtain
such Permits, make such filings or give such notices would not, in the
aggregate, have a Material Adverse Effect. The Borrowers are engaged in the
business of selling Inventory at retail.

 

6.02     Loan.

 

(a)        Power and Authority. The execution, delivery and performance by each
Loan Party of the Loan Documents (i) are within such Loan Party’s corporate or
similar powers and, at the time of execution thereof, have been duly authorized
by all necessary corporate and similar action (including, if applicable, consent
of holders of its Securities), (ii) do not (A) contravene such Loan Party’s
Constituent Documents, (B) violate any applicable Requirement of Law, (C)
conflict with, contravene, constitute a default or breach under, or result in or
permit the termination or acceleration of, any material Contractual Obligation
of any Loan Party or any of its Subsidiaries (including other Loan Documents)
other than those that would not, in the aggregate, have a Material Adverse
Effect or (D) result in the imposition of any Lien (other than a Lien securing
the Obligations) upon any property of any Loan Party or any of its Subsidiaries
and (iii) do not require any Permit of, or filing with, any Governmental
Authority or any consent of, or notice to, any Person, other than (A) with
respect to the Loan Documents, the filings required to perfect the Liens created
by the Loan Documents, and (B) those listed on Schedule 6.02(a) and that have
been, or will be prior to the Closing Date, obtained or made, copies of which
have been, or will be prior to the Closing Date, delivered to the Administrative
Agent, and each of which on the Closing Date will be in full force and effect.

 

 
83

--------------------------------------------------------------------------------

 

  

(b)        Due Execution and Delivery. From and after its delivery to the
Administrative Agent, each Loan Document has been duly executed and delivered to
the other parties thereto by each Loan Party party thereto, is the legal, valid
and binding obligation of such Loan Party and is enforceable against such Loan
Party in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability.

 

6.03     Ownership of Group Members. Set forth on Schedule 6.03 is a complete
and accurate list showing, as of the Closing Date, for each Group Member and
each Subsidiary of any Group Member and each joint venture of any of them, its
legal name, its jurisdiction of organization and the percentage of its Voting
Stock owned by Holdings and each other Subsidiary, and for each joint venture,
the nature of the application.

 

6.04     Financial Statements. The audited Consolidated balance sheet of
Holdings as at December 31, 2016 and the related Consolidated statements of
income, retained earnings and cash flows of Holdings for the Fiscal Year then
ended, certified by Group Members’ Accountants, copies of which have been
furnished to the Administrative Agent, fairly present in all material respects
the Consolidated financial position, results of operations and cash flow of
Holdings as at the dates indicated and for the periods indicated in accordance
with GAAP.

 

6.05     Material Adverse Effect. Since December 31, 2016, there have been no
events, circumstances, developments or other changes in facts that would, in the
aggregate, have a Material Adverse Effect.

 

6.06     Solvency. Giving effect to the contribution rights of the Loan Parties
contained in Section 2.15(c) and the limitation in Section 2.15(c), both before
and after giving effect to (a) the Loans made on or prior to the date this
representation and warranty is made, (b) the disbursement of the proceeds of
such Loans, and (c) the payment and accrual of all transaction costs in
connection with the foregoing, both the Loan Parties taken as a whole and each
Borrower are Solvent.

 

6.07     Litigation. There are no pending (or, to the knowledge of any Group
Member, threatened) actions, suits, proceedings, claims, demands, orders or
disputes, or to the knowledge of any Group Member, any pending or threatened
investigation or audit, against any Borrower or any of its Subsidiaries with, by
or before any Governmental Authority other than those that cannot reasonably be
expected to adversely affect the Obligations, the Loan Documents and the other
transactions contemplated therein and would not, in the aggregate, have a
Material Adverse Effect.

 

6.08     Taxes. All federal, state, local and foreign income and franchise and
other material tax returns, reports and statements (collectively, the “Tax
Returns”) required to be filed by any Tax Affiliate have been filed with the
appropriate Governmental Authorities in all jurisdictions in which such Tax
Returns are required to be filed, all such Tax Returns are true and correct in
all material respects, and all taxes, charges and other impositions reflected
therein or otherwise due and payable have been paid prior to the date on which
any Liability may be added thereto for non-payment thereof except for those
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves are maintained on the books of the appropriate Tax
Affiliate in accordance with GAAP.

 

 
84

--------------------------------------------------------------------------------

 

  

6.09     Margin Regulations. No Borrower is engaged in the business of extending
credit for the purpose of, and no proceeds of any Loan or other extensions of
credit hereunder will be used for the purpose of, buying or carrying margin
stock (within the meaning of Regulation U of the Federal Reserve Board) or
extending credit to others for the purpose of purchasing or carrying any such
margin stock, in each case in contravention of Regulation T, U or X of the
Federal Reserve Board.

 

6.10     No Burdensome Obligations; No Defaults. No Group Member is a party to
any Contractual Obligation, no Group Member has Constituent Documents containing
obligations, and, to the knowledge of any Group Member, there are no applicable
Requirements of Law, in each case the compliance with which would have, in the
aggregate, a Material Adverse Effect. No Group Member (and, to the knowledge of
each Group Member, no other party thereto) is in default under or with respect
to any Contractual Obligation of any Group Member, other than those that would
not, in the aggregate, have a Material Adverse Effect.

 

6.11     Investment Company Act; Public Utility Holding Company Act. No Group
Member is (a) an “investment company” or an “affiliated person” of, or
“promoter” or “principal underwriter” for, an “investment company”, as such
terms are defined in the Investment Company Act of 1940 or (b) a “holding
company” or an “affiliate” of a “holding company” or a “subsidiary company” of a
“holding company”, as each such term is defined and used in the Public Utility
Holding Company Act of 2005.

 

6.12     Full Disclosure. All of the information prepared or furnished by or on
behalf of the Group Members in connection with any Loan Document (including the
information contained in any Financial Statement or Disclosure Document) or any
other transaction contemplated therein, when read together, does not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements contained therein, in light of the circumstances when
made, not misleading; provided, however, that projections contained therein are
not to be viewed as factual and that actual results during the periods covered
thereby may differ from the results set forth in such projections by a material
amount. All projections that are part of such information are based upon good
faith estimates and stated assumptions believed to be reasonable and fair as of
the date made in light of conditions and facts then known and, as of such date,
reflect good faith, reasonable and fair estimates of the information projected
for the periods set forth therein. All facts (other than facts of a general
economic or political nature) known to any Group Member and material to an
understanding of the financial condition, business, property or prospects of the
Group Member taken as one enterprise have been disclosed to the Lenders.

 

6.13     Anti-Terrorism Laws and Foreign Asset Control Regulations.

 

(a)        No Loan Party nor any Controlled Entity is (i) a Person whose name
appears on the list of Specially Designated Nationals and Blocked Persons
published by OFAC (an “OFAC Listed Person”), (ii) an agent, department, or
instrumentality of, or is otherwise beneficially owned by, controlled by or
acting on behalf of, directly or indirectly, (x) any OFAC Listed Person or (y)
any Person, entity, organization, foreign country or regime that is subject to
any OFAC Sanctions Program, or (iii) otherwise blocked, subject to sanctions
under or engaged in any activity in violation of other United States economic
sanctions, including but not limited to, the Trading with the Enemy Act, the
International Emergency Economic Powers Act, CISADA or any similar law or
regulation with respect to Iran or any other country, the Sudan Accountability
and Divestment Act, any OFAC Sanctions Program, or any economic sanctions
regulations administered and enforced by the United States or any enabling
legislation or executive order relating to any of the foregoing (collectively,
“U.S. Economic Sanctions”) (each OFAC Listed Person and each other Person,
entity, organization and government of a country described in clauses (i), (ii)
or (iii), a “Blocked Person”). No Loan Party nor any Controlled Entity has been
notified that its name appears or may in the future appear on a state list of
Persons that engage in investment or other commercial activities in Iran or any
other country that is subject to U.S. Economic Sanctions.

 

 
85

--------------------------------------------------------------------------------

 

  

(b)        No part of the proceeds from the Credit Extensions constitutes or
will constitute funds obtained on behalf of any Blocked Person or will otherwise
be used by any Loan Party or any Controlled Entity, directly or indirectly, (i)
in connection with any investment in, or any transactions or dealings with, any
Blocked Person or (ii) otherwise in violation of U.S. Economic Sanctions.

 

(c)        No Loan Party nor any Controlled Entity (i) has been found in
violation of, charged with, or convicted of, money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes under
any Anti-Money Laundering Law or any U.S. Economic Sanctions violations, (ii) to
Holdings’ actual knowledge, is under investigation by any Governmental Authority
for possible violation of Anti-Money Laundering Laws or any U.S. Economic
Sanctions violations, (iii) has been assessed civil penalties under any
Anti-Money Laundering Laws or any U.S. Economic Sanctions or (iv) has had any of
its funds seized or forfeited in an action under any Anti-Money Laundering Laws.
Holdings has established procedures and controls which it reasonably believes
are adequate (and otherwise comply with applicable law) to ensure that Holdings
and each Controlled Entity is and will continue to be in compliance with all
applicable current and future Anti-Money Laundering Laws and U.S. Economic
Sanctions.

 

(d)        (i) No Loan Party nor any Controlled Entity (w) has been charged
with, or convicted of bribery or any other anti-corruption related activity
under any applicable law or regulation in a U.S. or any non-U.S. country or
jurisdiction, including but not limited to, the U.S. Foreign Corrupt Practices
Act and the U.K. Bribery Act 2010 (collectively, “Anti-Corruption Laws”), (x) to
Holdings’ actual knowledge, is under investigation by any U.S. or non-U.S.
Governmental Authority for possible violation of Anti-Corruption Laws, (y) has
been assessed civil or criminal penalties under any Anti-Corruption Laws or (z)
has been or is the target of sanctions imposed by the United Nations or the
European Union.

 

(ii) To Holdings’ actual knowledge, no Loan Party nor any Controlled Entity has,
within the last five years, directly or indirectly offered, promised, given,
paid or authorized the offer, promise, giving or payment of anything of value to
a Governmental Official or a commercial counterparty for the purposes of: (x)
influencing any act, decision or failure to act by such Governmental Official in
his or her official capacity or such commercial counterparty, (y) inducing a
Governmental Official to do or omit to do any act in violation of the
Governmental Official’s lawful duty, or (z) inducing a Governmental Official or
a commercial counterparty to use his or her influence with a government or
instrumentality to affect any act or decision of such government or entity; in
each case in order to obtain, retain or direct business or to otherwise secure
an improper advantage in violation of applicable Law.

 

(iii) No part of the proceeds of the Credit Extensions will be used, directly or
indirectly, for any improper payments, including bribes, to any Governmental
Official or commercial counterparty in order to obtain, retain or direct
business or obtain any improper advantage. Holdings has established procedures
and controls which it reasonably believes are adequate (and otherwise comply
with applicable law) to ensure that Holdings and each Controlled Entity is and
will continue to be in compliance with all applicable current and future
Anti-Corruption Laws.

 

6.14     Collateral. The Collateral is free from all Liens other than those
Liens specifically permitted under Section 8.02. Except as herein specifically
permitted, no financing statement covering the Collateral is now on file in
favor of anyone other than the Administrative Agent. The Collateral is not used
by any Group Member for personal, family or household purposes.

 

6.15     EEA Financial Institution. No Loan Party is an EEA Financial
Institution.

 

 
86

--------------------------------------------------------------------------------

 

  

ARTICLE VII
AFFIRMATIVE COVENANTS

 

Each of Holdings and each Borrower agrees that as long as any Obligation (other
than contingent indemnification Obligations to the extent no claim giving rise
thereto has been asserted) or any Commitment remains outstanding:

 

7.01     Financial Statements; Other Information. The Borrower Agent shall
deliver to the Administrative Agent each of the following that are not publicly
available on the SEC’s Electronic Data Gathering, Analysis and Retrieval System
(or “EDGAR”):

 

(a)        Quarterly Reports. As soon as available, and in any event within 45
days after the end of each of the first three Fiscal Quarters of each Fiscal
Year, the Consolidated unaudited balance sheet of Holdings as of the close of
such Fiscal Quarter and related Consolidated statements of income and cash flow
for such Fiscal Quarter and that portion of the Fiscal Year ending as of the
close of such Fiscal Quarter, setting forth in comparative form the figures for
the corresponding period in the prior Fiscal Year, in each case certified by a
Responsible Officer of the Borrower Agent as fairly presenting in all material
respects the Consolidated financial position, results of operations and cash
flow of Holdings as at the dates indicated and for the periods indicated in
accordance with GAAP (subject to the absence of footnote disclosure and normal
year-end audit adjustments).

 

(b)       Annual Reports. As soon as available, and in any event within 90 days
after the end of each Fiscal Year, the Consolidated audited balance sheet of
Holdings as of the end of such year and related Consolidated statements of
income, stockholders’ equity and cash flow for such Fiscal Year, each prepared
in accordance with GAAP, together with a certification by the Group Members’
Accountants that such Consolidated Financial Statements fairly present in all
material respects the Consolidated financial position, results of operations and
cash flow of Holdings as at the dates indicated and for the periods indicated
therein in accordance with GAAP without qualification as to the scope of the
audit or as to going concern and without any other similar qualification.

 

(c)        Compliance Certificate. Together with each delivery of any Financial
Statement pursuant to Section 7.01(a) or 7.01(b), a Compliance Certificate duly
executed by a Responsible Officer of the Borrower Agent that, among other
things, states that no Default is continuing as of the date of delivery of such
Compliance Certificate or, if a Default is continuing, states the nature thereof
and the action that the Borrowers propose to take with respect thereto.

 

(d)        Collateral Updates. As part of the Compliance Certificate delivered
pursuant to Section 7.01(c), a certification by a Responsible Officer of the
Borrower Agent that (i) the corporate chart attached thereto (or the last
corporate chart delivered pursuant to this Section 7.01(d)) is correct and
complete as of the date of such Compliance Certificate, (ii) the Loan Parties
have delivered all documents (including updated schedules as to locations of
Collateral, including Company Vehicles, opening of deposit accounts or
securities accounts into which proceeds of Collateral will be deposited and
acquisition of real property) they are required to deliver pursuant to any Loan
Document (including without limitation Sections 4.03(a), 4.03(b) and 8.10 hereof
and Section 6(g)(iv) of the Security Agreement) on or prior to the date of
delivery of such Compliance Certificate and (iii) complete and correct copies of
all documents modifying any term of any Constituent Document of any Group Member
(other than Immaterial Subsidiaries) or any Subsidiary or joint venture thereof
on or prior to the date of delivery of such Compliance Certificate have been
delivered to the Administrative Agent or are attached to such certificate.

 

 
87

--------------------------------------------------------------------------------

 

  

(e)        Borrowing Base Certificate. On or before the 20th of each month from
and after the date hereof, Borrower Agent shall deliver to the Administrative
Agent, in form and detail reasonably acceptable to the Administrative Agent, a
Borrowing Base Certificate as of the last day of the immediately preceding
month, with such supporting materials as the Administrative Agent shall
reasonably request (including, without limitation, reporting of (i) gross Parts
Inventory, (ii) Parts Inventory ineligibles and (iii) changes in value and
depreciation amounts of Company Vehicles); provided that, if a Reporting Trigger
Period exists, Borrower Agent shall execute and deliver to the Administrative
Agent Borrowing Base Certificates on a weekly basis, on or before Wednesday of
each week; provided, further, that if (I) the aggregate value of Parts Inventory
Disposed of or otherwise returned to a supplier, vendor or other Person, whether
for cash, credit or otherwise, exceeds in any month $10,000,000 or (II) the
aggregate value of all Company Vehicles Disposed of in any month exceeds
$10,000,000, then Borrower Agent shall promptly deliver to the Administrative
Agent an updated Borrowing Base Certificate giving effect to such returns and
Dispositions, as applicable. All calculations of Availability in any Borrowing
Base Certificate shall originally be made by Borrowers and certified by a
Responsible Officer; provided that the Administrative Agent may from time to
time review and adjust any such calculation to the extent the calculation is not
made in accordance with this Agreement or does not accurately reflect the
Availability Reserves or the Line Reserves.

 

(f)        Parts Inventory Reconciliations and Status. On or before the 20th day
of each month from and after the date hereof, Borrower Agent shall deliver to
the Administrative Agent, in form and detail reasonably acceptable to the
Administrative Agent, (i) reconciliations of Borrowers’ Parts Inventory as shown
on Borrowers’ perpetual inventory to Borrowers’ general ledger and to Borrowers’
financial statements and (ii) Parts Inventory status reports, all with
supporting materials as the Administrative Agent shall reasonably request.

 

(g)        Company Vehicles. On or before the 20th day of each month from and
after the date hereof, Borrower Agent shall deliver to the Administrative Agent,
in form and detail reasonably acceptable to the Administrative Agent, a report
showing (i) with respect to any newly acquired Company Vehicles, the date of
acquisition, purchase price, manufacturer, year made, model, vehicle
identification number (or other similar serial number), state in which licensed,
license number, owner, state in which titled and certificate of title or
ownership identification number, together with a copy of the invoice, purchase
order, registration or other document setting forth the vehicle identification
number of such vehicle, (ii) a list of all Company Vehicles sold or contracted
for sale, including purchase price and NOLV, (iii) a reconciliation against the
most recent report previously delivered pursuant to this Section 7.01(g), (iv)
any Company Vehicle which has not been used or usable in the ordinary course due
to a damaged or inoperable condition, (v) a summary of all taxes and title fees
which will become due and payable in the immediately succeeding six months and
(vi) such other further information as the Administrative Agent may reasonably
request from time to time. Promptly upon any Loan Party’s acquisition of a new
Company Vehicle, such Loan Party shall deliver the certificate of title thereto,
together with any other information and documentation reasonably requested by
the Administrative Agent, to the Administrative Agent at 333 Hesper Road,
Billings, MT 59102, or such other address as the Administrative Agent shall
specify in writing from time to time.

 

(h)        Audit Reports, Management Letters, Etc. Together with each delivery
of any Financial Statement for any Fiscal Year pursuant to Section 7.01(b),
copies of each management letter, audit report or similar letter or report
received by any Group Member from any independent registered certified public
accountant (including the Group Members’ Accountants) in connection with such
Financial Statements or any audit thereof, each certified to be complete and
correct copies by a Responsible Officer of the Borrower Agent as part of the
Compliance Certificate delivered in connection with such Financial Statements.

 

(i)         Insurance. Upon request of the Administrative Agent, a reasonably
detailed summary of all material insurance coverage related to the Collateral
maintained as of the date thereof by any Group Member, together with such other
related documents and information as the Administrative Agent may reasonably
require.

 

 
88

--------------------------------------------------------------------------------

 

  

Documents required to be delivered pursuant to Section 7.01(a), 7.01(b) or
7.01(c) (to the extent any such documents are not included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower Agent posts such documents, or provides a link thereto on the Borrower
Agent’s website on the Internet at the website address listed on Schedule 11.02;
or (ii) on which such documents are posted on the Borrower Agent’s behalf on an
Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) the Borrower
Agent shall deliver paper copies of such documents to the Administrative Agent
or any Lender that requests the Borrower Agent to deliver such paper copies
until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender and (ii) the Borrower Agent shall notify
(which may be by facsimile or electronic mail) the Administrative Agent and each
Lender of the posting of any such documents and provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents. The Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrowers with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

 

Each Loan Party hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the Letter of Credit Issuer
materials and/or information provided by or on behalf of the Borrowers hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
SyndTrak or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Loan Parties or
their Affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Persons’ securities. Each Loan Party hereby agrees that, so long as any
Borrower is the issuer of any outstanding debt or equity securities that are
registered or issued pursuant to a private offering or is actively contemplating
issuing any such securities, (w) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC”, each Loan
Party shall be deemed to have authorized the Administrative Agent, the Arranger,
the Letter of Credit Issuer and the Lenders to treat such Borrower Materials as
not containing any material non-public information with respect to any Loan
Party or its securities for purposes of United States federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 11.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor”; and (z) the
Administrative Agent and the Arranger shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor”. Notwithstanding the
foregoing, the Borrowers shall be under no obligation to mark any Borrower
Materials “PUBLIC.”

 

7.02     Other Events. The Borrowers shall give the Administrative Agent notice
of each of the following (which may be made by telephone if promptly confirmed
in writing) promptly after any Responsible Officer of any Group Member knows or
has reason to know of it:

 

(a)        any Default;

 

(b)        any event that would have a Material Adverse Effect;

 

(c)        the commencement of, or any material developments in, any action,
investigation, suit, proceeding, audit, claim, demand, order or dispute with, by
or before any Governmental Authority affecting any Group Member or any property
of any Group Member that (i) seeks injunctive or similar relief, (ii) in the
reasonable judgment of the Borrowers, exposes any Group Member to liability in
an aggregate amount in excess of $2,500,000 or (iii) if adversely determined
would have a Material Adverse Effect;

 

 
89

--------------------------------------------------------------------------------

 

  

(d)        the occurrence of any Change of Control;

 

(e)        the creation or acquisition of any Subsidiary required to become a
Borrower pursuant to Section 7.13;

 

(f)         the filing of any Lien for unpaid Taxes against any Loan Party in
excess of $2,500,000;

 

(g)        any casualty or other insured damage to any material portion of the
Collateral or if any material portion of the Collateral is damaged or destroyed;
and

 

(h)        any failure by any Loan Party to pay rent at any of such Loan Party’s
locations if such failure continues for more than thirty (30) days (or such
longer period as the Administrative Agent shall agree) following the day on
which such rent first came due.

 

Each notice pursuant to this Section 7.02 shall be accompanied by a statement of
a Responsible Officer of the Borrower Agent setting forth details and the
anticipated effect of the occurrence referred to therein and stating what action
the Borrowers have taken and proposes to take with respect thereto. Each notice
pursuant to Section 7.02(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

 

7.03     Copies of Notices and Reports. The Borrowers shall promptly deliver to
the Administrative Agent copies of each of the following: (a) all reports that
Holdings transmits to its security holders generally, (b) all documents that any
Group Member files with the SEC, the National Association of Securities Dealers,
Inc., any securities exchange or any Governmental Authority exercising similar
functions, (c) all press releases not made available directly to the general
public, and (d) any material document transmitted or received pursuant to, or in
connection with, any Contractual Obligation governing Indebtedness of any Group
Member, which in the case of clauses (a) and (b) are not publicly available on
EDGAR.

 

7.04     Other Information. The Borrowers shall provide the Administrative Agent
with (and with respect to any material information or documents and any
information or documents requested by any Lender, the Administrative Agent shall
make available to the Lenders) such other documents and information with respect
to the business, property, condition (financial or otherwise), legal, financial
or corporate or similar affairs or operations of any Group Member as the
Administrative Agent or any Lender through the Administrative Agent may from
time to time reasonably request.

 

7.05     Maintenance of Corporate Existence. Each Group Member (other than
Immaterial Subsidiaries) shall (a) preserve and maintain its legal existence,
except in the consummation of transactions expressly permitted by Section 8.04,
and (b) preserve and maintain its rights (charter and statutory), privileges,
franchises and Permits necessary or desirable in the conduct of its business,
except, in the case of this clause (b), where the failure to do so would not, in
the aggregate, have a Material Adverse Effect.

 

7.06     Compliance with Laws, Etc. Each Group Member shall comply with all
applicable Requirements of Law (including, without limitation, all applicable
Environmental Laws), Contractual Obligations and Permits, except for such
failures to comply that would not, in the aggregate, have a Material Adverse
Effect.

 

 
90

--------------------------------------------------------------------------------

 

  

7.07     Payment of Obligations. Each Group Member shall pay or discharge before
they become delinquent (a) all material claims, taxes, assessments, charges and
levies imposed by any Governmental Authority and (b) all other lawful claims
that if unpaid would, by the operation of applicable Requirements of Law, become
a Lien upon any Collateral, except, in each case, for those whose amount or
validity is being contested in good faith by proper proceedings diligently
conducted and for which adequate reserves are maintained on the books of the
appropriate Group Member in accordance with GAAP.

 

7.08     Maintenance of Property. Each Group Member (other than Immaterial
Subsidiaries) shall maintain and preserve (a) in good working order and
condition all of its property necessary in the conduct of its business and (b)
all rights, permits, licenses, approvals and privileges (including all Permits)
necessary or used, whether because of its ownership, lease, sublease or other
operation or occupation of property or other conduct of its business, and shall
make all necessary or appropriate filings with, and give all required notices
to, Government Authorities, except for such failures to maintain and preserve
the items set forth in clauses (a) and (b) above that would not, in the
aggregate, have a Material Adverse Effect. The Borrowers shall use and maintain
the Collateral in compliance with any insurance policies and all applicable
Requirements of Laws.

 

7.09     Maintenance of Insurance.

 

(a)        Loan Parties shall at all times bear all risk of loss, damage to or
destruction of the Collateral. Each Group Member shall maintain or cause to be
maintained in full force and effect all policies of insurance of any kind with
respect to the property and businesses of the Group Members (including policies
of life, fire, theft, product liability, public liability, flood insurance,
property damage, other casualty, employee fidelity, workers’ compensation,
business interruption and employee health and welfare insurance) with
financially sound and reputable insurance companies or associations (in each
case that are not Affiliates of any Borrower) of a nature and providing such
coverage as is sufficient in light of the size and character of the business of
the Group Members. Without limiting the foregoing, Loan Parties agree to procure
forthwith and maintain insurance on the Parts Inventory, all in form and amount
and with insurers reasonably satisfactory to Administrative Agent.

 

(b)       Each Group Member (other than Immaterial Subsidiaries) shall cause all
such insurance relating to any property or business of any Loan Party to name
the Administrative Agent on behalf of the Credit Parties as additional insured
or loss payee, as appropriate, to provide that Administrative Agent’s interest
therein will not be invalidated by the acts, omissions or neglect of anyone
other than Administrative Agent, and to provide that no cancellation, material
addition in amount or material change in coverage shall be effective until after
45 days’ notice thereof to the Administrative Agent. Loan Parties shall assign
to Administrative Agent all proceeds of such insurance, including returned and
unearned premiums, not to exceed the sum of all amounts payable pursuant hereto.
Loan Parties shall direct all insurers to make payment of such proceeds jointly
payable to Administrative Agent and the appropriate Loan Party unless the Loan
Parties are legally required to pay such proceeds directly to a third party;
provided that so long as no Event of Default has occurred and is continuing, the
appropriate Loan Party shall be entitled to use insurance proceeds to repair or
replace Collateral in respect of which such insurance proceeds were received.

 

7.10     Keeping of Books. Holdings shall keep proper books of record and
account for itself and its Subsidiaries, in which full, true and correct entries
shall be made in accordance with GAAP and all other applicable Requirements of
Law of all financial transactions and the assets and business of each Group
Member. Each Loan Party shall at all times maintain records with respect to
Company Vehicles reasonably satisfactory to Agent, keeping correct, detailed and
accurate records describing the Company Vehicles, the quality and repair records
with respect thereto, and such Loan Party’s cost therefor

 

 
91

--------------------------------------------------------------------------------

 

  

7.11     Access to Books and Property. Each Group Member shall permit the
Administrative Agent, and during the continuance of an Event of Default the
Lenders, and any Related Person of any of them, as often as reasonably
requested, at any reasonable time during normal business hours and with
reasonable advance notice (except that, during the continuance of an Event of
Default, no such notice shall be required) to (a) visit and inspect the property
of each Group Member (other than Immaterial Subsidiaries) and examine and make
copies of and abstracts from, the corporate (and similar), financial, operating
and other books and records of each Group Member (other than Immaterial
Subsidiaries), (b) discuss the affairs, finances and accounts of each Group
Member with any officer or director of any Group Member (other than Immaterial
Subsidiaries) and (c) communicate directly with any registered certified public
accountants (including the Group Members’ Accountants) of any Group Member
(other than Immaterial Subsidiaries). Each Group Member shall authorize their
respective registered certified public accountants (including the Group Members’
Accountants) to communicate directly with the Administrative Agent, and during
the continuance of an Event of Default the Lenders, and their Related Persons
and to disclose to the Administrative Agent, and during the continuance of an
Event of Default the Lenders, and their Related Persons all financial statements
and other documents and information as they might have and the Administrative
Agent or, during the continuance of an Event of Default, any Lender reasonably
requests with respect to any Group Member (other than Immaterial Subsidiaries).
Without limiting the foregoing, Holdings and each other Group Member (other than
Immaterial Subsidiaries) shall (i) permit the Administrative Agent and its
Related Persons, at their expense unless an Event of Default has occurred and is
continuing, to conduct comprehensive financial audits of the Group Members
(other than any Immaterial Subsidiaries) and shall permit the Lenders to be
present at such audits; provided, however, that, unless an Event of Default has
occurred and is continuing, the Administrative Agent shall not be permitted to
conduct more than one such financial audit in any twelve month period, (ii)
permit the Administrative Agent or its designees or representatives from time to
time, subject to reasonable notice and normal business hours (except, in each
case, when a Default or Event of Default exists), to conduct Field Exams and/or
appraisals and (iii) reimburse the Administrative Agent for all reasonable and
documented out-of-pocket charges, costs and expenses of the Administrative Agent
in connection with (x) up to one Field Exam during any calendar year during
which no Reporting Trigger Period has arisen, (y) up to two Field Exams in any
calendar year during which a Reporting Trigger Period has arisen and (z) up to
one appraisal during any calendar year; provided, however, that if a Field Exam
or appraisal is initiated during an Event of Default, all charges, costs and
expenses therefor shall be reimbursed by the Loan Parties without regard to such
limits. The Administrative Agent shall not have any duty to any Loan Party to
share any results of any Field Exam with any Loan Party. Appraisals shall be
shared with the Borrower Agent upon request.

 

7.12     Use of Proceeds. Use the proceeds of the Credit Extensions (i) to pay
fees and expenses in connection with the Transactions and (ii) for working
capital, capital expenditures, and other general corporate purposes not in
contravention of any Law or of any Loan Document. Notwithstanding anything to
the contrary contained herein, the proceeds of the Credit Extensions shall not
be used to make or pay, directly, any payment or other distribution of or in
respect of principal of or interest on any Indebtedness or other obligation
under the Floor Plan Loan Documents. None of the proceeds of the Credit
Extensions will be used, directly or indirectly, (a) in any manner that might
cause the Credit Extension or the application of such proceeds to violate
Regulations T, U or X of the Federal Reserve Board as in effect on the date or
dates of such Credit Extension and such use of proceeds, (b) to finance or
refinance dealings or transactions by or with any Person that is described or
designated in the Specially Designated Nationals and Blocked Persons List (the
“SDN List”) of the Office of Foreign Assets Control, United States Department of
the Treasury (“OFAC”) or is otherwise a Person officially sanctioned by the
United States of America pursuant to the OFAC Sanctions Program or (c) for any
purpose that is otherwise in violation of the Trading with the Enemy Act, the
OFAC Sanctions Program, the PATRIOT Act or CISADA (collectively, the “Foreign
Activities Laws”).

 

 
92

--------------------------------------------------------------------------------

 

  

7.13     Future Borrowers. In the event that, subsequent to the Closing Date,
any Person becomes a Domestic Subsidiary of the Borrower Agent, other than
Immaterial Subsidiaries, then, within thirty (30) days of being formed or
acquired, such Person shall become a Borrower under this Agreement and within
such thirty (30) day period (i) execute and deliver to the Administrative Agent
a joinder to this Agreement, in form and substance reasonably satisfactory to
Administrative Agent and all relevant documentation with respect thereto as such
Person would have been required to provide and take if such Person had been a
Borrower on the Closing Date and (ii) complete all actions with respect to this
Agreement as such Person would have been required to provide and take if such
Person had been a Borrower on the Closing Date. Notwithstanding the foregoing,
no Foreign Subsidiary of the Borrower Agent may become a Borrower hereunder
without the prior written consent of all Lenders.

 

ARTICLE VIII
NEGATIVE COVENANTS

 

Each of Holdings and each Borrower agrees that as long as any Obligation (other
than contingent indemnification Obligations to the extent no claim giving rise
thereto has been asserted) or any Commitment remains outstanding:

 

8.01     Indebtedness. No Group Member shall create, incur, assume or suffer to
exist any Indebtedness or issue any Disqualified Equity Interest, except:

 

(a)        Indebtedness under the Loan Documents;

 

(b)        Indebtedness outstanding on the date hereof and listed on Schedule
8.01;

 

(c)        Guarantees of any Loan Party in respect of Indebtedness otherwise
permitted hereunder of any other Loan Party; provided that any Guarantee of
Indebtedness permitted hereunder that is subordinated to the Obligations shall
be subordinated to the Obligations on substantially the same terms as such
subordinated Indebtedness;

 

(d)        obligations (contingent or otherwise) existing or arising under any
Swap Contract, provided that (i) such obligations are (or were) entered into by
such Person in the Ordinary Course of Business for the purpose of directly
mitigating risks reasonably anticipated by such Person associated with
liabilities, commitments, investments, assets, cash flows of or property held
by, or changes in the value of securities issued by, such Person, and not for
purposes of speculation or taking a “market view” and (ii) such Swap Contract
does not contain any provision exonerating the non-defaulting party from its
obligation to make payments on outstanding transactions to the defaulting party;

 

(e)        Indebtedness arising in the Ordinary Course of Business in connection
with treasury management and commercial credit card, merchant card and purchase
or procurement card services including Treasury Management and Other Services;

 

(f)        Indebtedness (i) in respect of Capitalized Lease Obligations and
purchase money obligations for Real Property and fixed or capital assets or (ii)
secured solely by Liens on Real Property, in each case, within the limitations
set forth in Section 8.02(i);

 

(g)        Assumed Indebtedness in an aggregate principal amount not to exceed
$25,000,000 at any time outstanding;

 

(h)        Indebtedness incurred to finance or as part of the consideration for
any Permitted Acquisition; provided, that, (i) no Event of Default exists at the
time of or would be caused by the incurrence of such Indebtedness and (ii) such
Indebtedness (A) is unsecured, (B) bears interest (and provides for fees) at a
rate (or amount) no greater than the then current arm’s length market rate (or
amount) for similar Indebtedness, (C) does not require the payment in cash of
principal (other than in respect of working capital adjustments) prior to the
Maturity Date, (C) has a maturity at least 91 days after the Maturity Date, and
(D) is subordinated to the Obligations on terms reasonably acceptable to the
Administrative Agent;

 

 
93

--------------------------------------------------------------------------------

 

  

(i)         Indebtedness of Foreign Subsidiaries in an aggregate principal
amount at any time outstanding not to exceed $5,000,000 at any time outstanding;

 

(j)         the endorsement of negotiable instruments for deposit or collection
or similar transactions in the Ordinary Course of Business;

 

(k)       Indebtedness in respect of any bankers’ acceptance, bank guarantees,
letters of credit, warehouse receipt or similar facilities entered into in the
Ordinary Course of Business in respect of workers’ compensation and other
casualty claims, health, disability or other employee benefits or property,
casualty or liability insurance or self-insurance or other Indebtedness with
respect to reimbursement-type obligations regarding workers’ compensation and
other casualty claims;

 

(l)         Indebtedness incurred or arising in the Ordinary Course of Business
and not in connection with the borrowing of money in respect of (i) obligations
to pay the deferred purchase price of goods or services or progress payments in
connection with such goods and services; provided that such obligations are
incurred in connection with open accounts extended by suppliers on customary
trade terms; (ii) performance bonds, bid bonds, appeal bonds, surety bonds,
performance and completion guarantees and similar instruments or obligations;
and (iii) obligations to pay insurance premiums;

 

(m)       Indebtedness representing deferred compensation to employees,
consultants or independent contractors incurred in the Ordinary Course of
Business;

 

(n)        surety bonds, deposits and similar obligations permitted under
Section 8.02(e) or 8.02(f);

 

(o)        unsecured Indebtedness of (A) any Loan Party owing to any other Loan
Party, (B) any Subsidiary that is not a Loan Party owing to any other Subsidiary
that is not a Loan Party and (C) any Subsidiary that is not a Loan Party owing
to any Loan Party; provided that any such Indebtedness described in this clause
which is owing to a Loan Party, shall (1) to the extent the aggregate principal
amount thereof is in excess of $10,000,000, be evidenced by promissory notes in
form and substance reasonably satisfactory to the Administrative Agent and
pledged to the Administrative Agent on terms reasonably acceptable to it, (2) be
permitted under Section 8.03(c)(iv) or 8.03(h), and (3) not be forgiven or
otherwise discharged for any consideration other than payment in full in cash
unless the Administrative Agent otherwise consents;

 

(p)        Subordinated Indebtedness, Floor Plan Debt, Frost Bank Debt and IBS
Debt;

 

(q)        Indebtedness consisting of Ford Motor Credit Financing;

 

(r)        other unsecured Indebtedness (i) that bears interest (and provides
for fees) at a rate (or amount) no greater than the then current arm’s length
market rate (or amount) for similar Indebtedness, (ii) has a stated maturity
date no earlier than 91 days following the Maturity Date, (iii) at the time of
incurrence thereof no Event of Default has occurred and is continuing or would
result therefrom, (iv) to the extent that after giving Pro Forma Effect thereto
(A) Average Availability shall be not less than the greater of (I) 12.5% of the
Aggregate Revolving Credit Commitments and (II) $12,500,000, in each case, for
each day during the thirty (30) day period prior to incurring such Indebtedness
and immediately after incurring such Indebtedness, and (B) the Consolidated
Fixed Charge Coverage Ratio as of the most recently ended Measurement Period
shall be at least 1.20 to 1.00; provided that the Consolidated Fixed Charge
Coverage Ratio test described in this clause (B) shall not apply if the Average
Availability (after giving Pro Forma Effect to the incurrence of such
Indebtedness) is not less than the greater of (x) 17.5% of the Aggregate
Revolving Credit Commitments and (y) $17,500,000, in each case, as of the date
of the incurrence of such Indebtedness, and (v) at least ten (10) Business Days
prior to each such incurrence, the Borrower Agent has delivered a certificate to
the Administrative Agent demonstrating compliance with each of clauses (i)
through (iv) above; and

 

 
94

--------------------------------------------------------------------------------

 

  

(s)        Refinancing Indebtedness.

 

8.02     Liens. No Group Member shall create, incur, assume or suffer to exist
any Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, other than the following (“Permitted Liens”):

 

(a)        Liens in favor of the Administrative Agent pursuant to any Loan
Document;

 

(b)        Liens existing on the date hereof as described on Schedule 8.02
(setting forth, as of the Closing Date, the lienholder thereof, the principal
amount of the obligations secured thereby and the property or assets of such
Loan Party or such Subsidiary subject thereto) and any renewals or extensions
thereof, provided that (i) the Lien does not extend to any additional property,
and (ii) the obligations secured or benefited thereby constitutes Refinancing
Indebtedness;

 

(c)        Liens for taxes, assessments or other governmental charges, not yet
due or which are being Properly Contested;

 

(d)        Liens of carriers, warehousemen, mechanics, materialmen, repairmen,
landlords or other like Liens imposed by Law or arising in the Ordinary Course
of Business which are not overdue for a period of more than 90 days (or 30 days
in the case of warehousemen, landlords or other like Liens) or which are being
Properly Contested;

 

(e)        Liens, pledges or deposits in the Ordinary Course of Business in
connection with (i) insurance, workers compensation, unemployment insurance and
social security legislation, (ii) contracts, bids, government contracts, and
surety, appeal, customs, performance and return-of-money bonds and (iii) other
similar obligations (exclusive of obligations in respect of the payment for
borrowed money), whether pursuant to contracts, statutory requirements, common
law or consensual arrangements, other than any Lien imposed by ERISA;

 

(f)         Liens arising in the Ordinary Course of Business consisting of
deposits to secure the performance of bids, trade contracts and leases (other
than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature, in each case incurred in the Ordinary Course of Business;

 

(g)       Liens with respect to minor imperfections of title and easements,
rights-of-way, covenants, consents, reservations, encroachments, variations and
zoning and other similar restrictions, charges, encumbrances or title defects
affecting Real Property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person and do not materially detract from the value
of or materially impair the use by the Loan Parties in the Ordinary Course of
Business of the property subject to or to be subject to such encumbrance;

 

 
95

--------------------------------------------------------------------------------

 

  

(h)        Liens securing judgments for the payment of money not constituting an
Event of Default under Section 9.01 or securing appeal or other surety bonds
related to such judgments, and which in all cases are junior to the Lien of the
Administrative Agent;

 

(i)         Liens securing Indebtedness permitted under Section 8.01(f);
provided that (i) in the case of any such Indebtedness permitted under clause
(i) of Section 8.01(f), (x) such Liens do not at any time encumber any property
other than the property financed by such Indebtedness and (y) the Indebtedness
secured thereby does not exceed the cost or Fair Market Value, whichever is
higher, of the property being acquired on the date of acquisition and (ii) in
the case of any such Indebtedness permitted under clause (ii) of Section
8.01(f), the Indebtedness secured thereby does not exceed the cost or Fair
Market Value, whichever is higher, of the Real Property serving as collateral
therefor;

 

(j)        Liens securing Assumed Indebtedness of the Loan Parties or any
Subsidiary permitted pursuant to Section 8.01(g); provided that (i) such Liens
do not at any time encumber any property other than property of the Subsidiary
acquired, or the property acquired, and proceeds thereof in connection with such
Assumed Indebtedness and shall not attach to any assets of the Loan Parties
theretofore existing or (except for any such proceeds) which arise after the
date thereof and (ii) the Assumed Indebtedness and other secured Indebtedness of
the Loan Parties secured by any such Lien does not exceed the Fair Market Value
of the property being acquired in connection with such Assumed Indebtedness;

 

(k)        Liens on assets of Foreign Subsidiaries of Holdings securing
Indebtedness of such Foreign Subsidiaries permitted pursuant to Section 8.01(i);

 

(l)         operating leases or subleases granted by the Loan Parties to any
other Person in the Ordinary Course of Business;

 

(m)       Liens (a) of a collection bank arising under Section 4-210 of the UCC
or any comparable or successor provision on items in the course of collection,
(b) attaching to commodity trading accounts or other commodity brokerage
accounts incurred in the Ordinary Course of Business and (c) in favor of banking
institutions arising as a matter of law encumbering deposits (including the
right of set-off) and which are within the general parameters customary in the
banking industry;

 

(n)        Liens in favor of customs and revenue authorities imposed by Law to
secure payment of customs duties in connection with the importation of goods and
arising in the Ordinary Course of Business which are not overdue for a period of
more than 30 days or which are being Properly Contested;

 

(o)        Liens on Parts Inventory in favor of any vendor under a dealer sales
and service agreement or similar agreement securing accounts or other amounts
payable to such vendor; provided that (i) such Liens do not at any time encumber
any property other than the property acquired pursuant to such agreement and
(ii) the accounts or other amounts secured thereby do not exceed the cost of the
property being acquired on the date of acquisition;

 

(p)        any interest or title of a lessor or licensor under any lease or
license entered into by any Loan Party in the Ordinary Course of Business and
covering only the assets leased or licensed; and

 

(q)        Liens on the Collateral (i) securing the Floor Plan Debt, so long as
such Liens are subject to the Floor Plan Intercreditor Agreement, (ii) securing
the Frost Bank Debt, so long as such Liens are subject to the Frost Bank
Subordination Agreement, (iii) securing the IBS Debt, so long as such Liens are
subject to the IBS Intercreditor Agreement and (iv) securing Ford Motor Credit
Financing.

 

 
96

--------------------------------------------------------------------------------

 

  

8.03     Investments. No Group Member shall make or maintain any Investments,
except:

 

(a)        Investments held by the Loan Parties in the form of Cash Equivalents
that are (i) subject to the Administrative Agent’s Lien and control, pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent or (ii) held in Excluded Accounts;

 

(b)       loans and advances to officers, directors and employees of the Loan
Parties and Subsidiaries made in the Ordinary Course of Business in an aggregate
amount at any one time outstanding not to exceed $2,000,000;

 

(c)        (i) Investments in Subsidiaries outstanding on the date hereof, (ii)
Investments in Loan Parties (other than Holdings), (iii) Investments by
Subsidiaries that are not Loan Parties in other Subsidiaries that are not Loan
Parties, (iv) Investments in Persons that become Subsidiaries and Loan Parties
in connection with such Investment and (v) so long as no Event of Default has
occurred and is continuing or would result from such Investment, Investments in
wholly-owned Subsidiaries that are not Loan Parties in an aggregate amount in
any fiscal year not to exceed $5,000,000;

 

(d)        Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the Ordinary Course of Business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled Account Debtors to the
extent reasonably necessary in order to prevent or limit loss;

 

(e)        Guarantees permitted by Section 8.01;

 

(f)        Investments existing as of the date hereof as described in Schedule
8.03 (setting forth, as of the Closing Date, the amount, obligor or issuer and
maturity, if any, thereof); and extensions or renewals thereof, provided that no
such extension or renewal shall be permitted if it would (i) increase the amount
of such Investment at the time of such extension or renewal or (ii) result in an
Event of Default hereunder;

 

(g)        Investments arising in connection with a Permitted Acquisition; and

 

(h)        other Investments so long as the Payment Conditions are satisfied
with respect thereto.

 

8.04     Fundamental Changes. Unless consented to by the Administrative Agent,
such consent not to be unreasonably withheld, no Group Member shall merge,
consolidate or amalgamate with any Person or Sell, lease as lessor, transfer or
otherwise dispose of all or substantially all of its property, other than (i)
the merger, consolidation or amalgamation of any Borrower with another Borrower
or any Subsidiary of the Borrowers into any Borrower and (ii) the merger,
consolidation or amalgamation of any Borrower with any Person that is not a
Borrower so long as (A) such Borrower is the surviving entity or, if the
surviving entity is not the Borrower, such surviving entity executes a joinder
to this agreement, in form and substance reasonably satisfactory to
Administrative Agent, and (B) no Default or Event of Default results therefrom.
Unless consented to by the Administrative Agent, such consent not to be
unreasonably withheld, the Borrower Agent shall not, and shall not permit the
Group Members to, sell all or substantially all of the Consolidated assets of
the Borrower Agent and its Subsidiaries.

 

8.05     Dispositions. No Group Member shall make any Disposition or enter into
any agreement to make any Disposition, except:

 

(a)        Dispositions of Inventory and Cash Equivalents, each in the Ordinary
Course of Business;

 

(b)        Dispositions in the Ordinary Course of Business of Equipment or fixed
assets that are obsolete, worn out or no longer useful to the Core Business so
long as no Event of Default has occurred and is continuing at the time of such
Disposition;

 

 
97

--------------------------------------------------------------------------------

 

  

(c)       Dispositions that constitute (i) an Investment permitted under
Section 8.03, (ii) a Lien permitted under Section 8.02, (iii) a merger,
consolidation, amalgamation, Sale, lease, transfer or other disposition
permitted under Section 8.04, or (iv) a Restricted Payment permitted under
Section 8.06;

 

(d)        Dispositions that result from a casualty or condemnation in respect
of such property or assets and is not otherwise an Event of Default;

 

(e)        the licensing, on a non-exclusive basis, of patents, trademarks,
copyrights, and other Intellectual Property rights in the Ordinary Course of
Business,

 

(f)        (i) the lapse of immaterial registered patents, trademarks,
copyrights and other Intellectual Property to the extent maintaining such
registered Intellectual Property is not economically desirable in the conduct of
its business or (ii) the abandonment of patents, trademarks, copyrights, or
other intellectual property rights in the Ordinary Course of Business so long as
in each case under clauses (i) and (ii), such lapse or abandonment is not
materially adverse to the Core Business;

 

(g)        the leasing or subleasing of assets (other than sale and leaseback
transactions, unless consented to by the Administrative Agent, such consent not
to be unreasonably withheld) in the Ordinary Course of Business;

 

(h)       subject to Section 4.02(a)(ii), Dispositions that consist of the sale
or discount in the Ordinary Course of Business of overdue accounts receivable in
connection with the compromise or collection thereof;

 

(i)        Dispositions among the Loan Parties or by any Subsidiary to a Loan
Party;

 

(j)        Dispositions by any Subsidiary which is not a Loan Party to another
Subsidiary that is not a Loan Party;

 

(k)       Dispositions in the Ordinary Course of Business of accounts receivable
pursuant to factoring arrangements; provided that such Dispositions are made (i)
on a non-recourse basis to any Group Member and (ii) at a discount reasonably
believed by the Loan Parties to constitute a market rate discount for similarly
situated sales of Accounts; and

 

(l)        other Dispositions of assets so long as (i) no Event of Default has
occurred and is continuing at the time of such Disposition, (ii) after giving
Pro Forma Effect thereto (A) Average Availability shall be not less than the
greater of (I) 12.5% of the Aggregate Revolving Credit Commitments and (II)
$12,500,000, in each case, for each day during the thirty (30) day period prior
to such Disposition and immediately after consummating such Disposition, and (B)
the Consolidated Fixed Charge Coverage Ratio as of the most recently ended
Measurement Period shall be at least 1.20 to 1.00; provided that the
Consolidated Fixed Charge Coverage Ratio test described in this clause (B) shall
not apply if the Average Availability (after giving Pro Forma Effect to such
Disposition) is not less than the greater of (x) 17.5% of the Aggregate
Revolving Credit Commitments and (y) $17,500,000, in each case, as of the date
of the consummation of such Disposition and (iii) the Administrative Agent shall
have received a certificate of a Responsible Officer of the Borrower Agent
certifying as to compliance with the preceding clauses and demonstrating (in
reasonable detail) the calculations required thereby.

 

 
98

--------------------------------------------------------------------------------

 

  

8.06     Restricted Payments. No Group Member shall declare or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except that, in each case:

 

(a)        each Subsidiary may make Restricted Payments, directly or indirectly,
to any Borrower;

 

(b)        Holdings and each Subsidiary may declare and make dividend payments
or other distributions payable solely in the common stock or other common Equity
Interests of such Person;

 

(c)        Holdings, the Borrowers and each Subsidiary may purchase, redeem or
otherwise acquire shares of its common stock or other common Equity Interests or
warrants or options to acquire any such shares in connection with customary
employee or management agreements, plans or arrangements, all in an aggregate
amount not to exceed $2,500,000 during the term of this Agreement;

 

(d)        Holdings may make repurchases or redemptions of its Equity Interests
(i) in connection with the exercise of stock options or restricted stock awards
if such Equity Interests represent all or a portion of the exercise price
thereof or (ii) deemed to occur upon the withholding of a portion of such Equity
Interests issued to directors, officers or employees of any Group Member under
any stock option plan or other benefit plan or agreement for directors, officers
and employees of any Group Member to cover withholding tax obligations of such
Persons in respect of such issuance;

 

(e)        Restricted Payments by Borrowers in an amount sufficient to permit
Holdings or any other Tax Affiliate to pay consolidated, combined or unitary Tax
liabilities of Holdings, its Subsidiaries and other Tax Affiliates relating to
the business of Borrowers and Borrowers’ Subsidiaries, so long as Holdings or
such other Tax Affiliate promptly applies the amount of such Restricted Payment
for such purpose;

 

(f)        Restricted Payments by Borrowers to the extent necessary to permit
Holdings to pay administrative costs and expenses related to the business of
Borrowers and their Subsidiaries, not to exceed $5,000,000 in any Fiscal Year,
so long as Holdings promptly applies the amount of such Restricted Payment for
such purpose; and

 

(g)       other Restricted Payments by Holdings (and Restricted Payments by
Borrowers to the extent necessary to permit Holdings to make such Restricted
Payments, so long as Holdings promptly applies the amount of such Restricted
Payment for such purpose) in the form of cash dividends, distributions,
purchases, redemptions or other acquisitions of or with respect to shares of its
common stock or other common Equity Interests if the Payment Conditions are
satisfied with respect thereto;

 

provided, however, that in the case of Sections 8.06(c), 8.06(d) and 8.06(g), no
Restricted Payment shall be made if a Default or Event of Default shall have
occurred and be continuing (both before or as a result of the making of such
Restricted Payment).

 

8.07     Change in Nature of Business. No Group Member (other than Immaterial
Subsidiaries) shall carry on any business, operations or activities (whether
directly, through a joint venture, in connection with an acquisition or
otherwise) substantially different from the Core Business.

 

8.08     Transactions with Affiliates. No Group Member shall, except as
otherwise expressly permitted herein, enter into any other transaction directly
or indirectly with, or for the benefit of, any Affiliate of the Borrowers that
is not a Loan Party (including Guarantees with respect to any obligation of any
such Affiliate), except for transactions in the Ordinary Course of Business on a
basis no less favorable in the aggregate to such Group Member as would be
obtained in a comparable arm’s length transaction with a Person not an Affiliate
of the Borrowers.

 

 
99

--------------------------------------------------------------------------------

 

  

8.09     Prepayment of Indebtedness; Amendments to Indebtedness.

 

(a)        No Group Member shall make or pay, directly or indirectly, any
payment or other distribution (whether in cash, securities or other property) of
or in respect of principal of or interest on any Indebtedness, or any payment or
other distribution (whether in cash, securities or other property), including
any sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Indebtedness,
except:

 

(i)     payments when due of regularly scheduled interest and principal payments
(including mandatory prepayments arising as a result of a change of control or
sale of substantially all assets), other than payments in respect of any
Subordinated Indebtedness prohibited by the Subordination Provisions thereof;

 

(ii)     payments made through the incurrence of Refinancing Indebtedness;

 

(iii)     payments of secured Indebtedness that becomes due as a result of a
voluntary sale or transfer permitted hereunder of the property securing such
Indebtedness;

 

(iv)     payments made solely from and substantially contemporaneously with the
proceeds of the issuance of Equity Interests by Holdings (other than
Disqualified Equity Interests); and

 

(v)     optional payments or prepayments in respect of any Indebtedness (other
than Subordinated Indebtedness to the extent contrary to the Subordination
Provisions applicable thereto), provided that, as of the date of any such
payment or prepayment and after giving effect thereto, the Payment Conditions
are satisfied; provided, further, that no such payment or prepayment shall be
permitted in respect of any Floor Plan Debt unless the Total Revolving Credit
Outstandings (other than undrawn amounts of Letters of Credit) equal $0 after
giving effect thereto.

 

(b)        No Group Member shall amend, modify or change any term or condition
of any Subordinated Indebtedness or Floor Plan Debt in any manner prohibited by
any intercreditor agreement applicable thereto.

 

8.10     Modification of Certain Documents; Change in Name, Jurisdiction of
Organization, Location, Etc. No Group Member (other than Immaterial
Subsidiaries) shall waive or otherwise modify any term of any Constituent
Document of any Group Member (other than Immaterial Subsidiaries) except for
those modifications and waivers that do not materially affect the rights and
privileges of any Group Member or any Credit Party under the Loan Documents or
in the Collateral. No Group Member (other than Immaterial Subsidiaries) shall
change its name, jurisdiction of formation (whether by reincorporation, merger
or otherwise), the location of its chief executive office or any location
specified in the Closing Date Perfection Certificate or any Compliance
Certificate, or use, or permit any other Group Member (other than Immaterial
Subsidiaries) to use, any additional trade name, trademark or other trade style,
in each case except upon giving not less than thirty (30) days’ prior written
notice to the Administrative Agent and taking or causing to be taken all such
action at such Group Member’s expense as may be reasonably requested by the
Administrative Agent to perfect or maintain the perfection and priority of the
Lien of the Administrative Agent in the Collateral.

 

8.11     Accounting Changes; Fiscal Year. No Group Member shall change its (a)
accounting treatment or reporting practices, except as required by GAAP or any
Requirement of Law, or (b) its Fiscal Year or its method for determining Fiscal
Quarters.

 

 
100

--------------------------------------------------------------------------------

 

  

8.12     Margin Regulations. No Group Member shall use all or any portion of the
proceeds of any credit extended hereunder to purchase or carry margin stock
(within the meaning of Regulation U of the Federal Reserve Board) in
contravention of Regulation U of the Federal Reserve Board.

 

8.13     Financial Covenants.

 

(a)        Maximum Consolidated Leverage Ratio. Holdings shall not have, on the
last day of each Fiscal Quarter, a Consolidated Leverage Ratio greater than 3.50
to 1.00.

 

(b)        Minimum Consolidated Fixed Charge Coverage Ratio. Holdings shall not
have, on the last day of each Fiscal Quarter, a Consolidated Fixed Charge
Coverage Ratio for the four Fiscal Quarter period ending on such day less than
1.20:1.00.

 

(c)        Minimum Consolidated Tangible Net Worth. Holdings shall have, on the
last day of each Fiscal Quarter, a Consolidated Tangible Net Worth at least
equal to the Minimum Consolidated Tangible Net Worth with respect to such Fiscal
Quarter.

 

(d)        Minimum Consolidated Net Worth. Holdings shall have, on the last day
of each Fiscal Quarter, a Consolidated Net Worth at least equal to the Minimum
Consolidated Net Worth with respect to such Fiscal Quarter.

 

(e)       Pro Forma. All components of financial calculations made to determine
compliance with this this Section shall be adjusted on a Pro Forma Basis to
include or exclude, as the case may be, without duplication, such components of
such calculations attributable to any Specified Pro Forma Transaction
consummated after the first day of the applicable period of determination and
prior to the end of such period, as determined in good faith by the Borrowers
based on assumptions expressed therein and that were reasonable based on the
information available to the Borrowers at the time of preparation of the
Compliance Certificate setting forth such calculations.

 

8.14     Anti-Money Laundering and Terrorism Laws and Regulations. No Loan Party
shall permit any Controlled Entity, or any authorized agent of any Loan Party,
any Subsidiary or any other Controlled Entity, acting on behalf of such Loan
Party, Subsidiary or Controlled Entity, to:

 

(a)        become (including by virtue of being owned or controlled by a Blocked
Person), own or control a Blocked Person or any Person that is the target of
sanctions imposed by the United Nations or by the European Union;

 

(b)       directly or indirectly have any investment in or engage in any dealing
or transaction (including, without limitation, any investment, dealing or
transaction involving the proceeds of the Credit Extensions) with any Person if
such investment, dealing or transaction (A) would cause any Credit Party to be
in violation of any law or regulation applicable to such Credit Party or (B) is
prohibited by or subject to sanctions under any U.S. Economic Sanctions;

 

(c)        conduct, engage in or conspire to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, or facilitate a violation of, any of the prohibitions set forth in
Executive Order No. 13224, the Currency and Foreign Regulations Reporting Act of
1970 (otherwise known as the Bank Secrecy Act), the PATRIOT Act, the Money
Laundering Control Act or any other United States anti-money laundering or
anti-terrorism law or regulation (collectively, “Anti-Money Laundering Laws”);
or

 

 
101

--------------------------------------------------------------------------------

 

  

(d)        engage, or permit any of its Affiliates to engage, in any activity
that could subject such Person or any Credit Party to sanctions under CISADA or
any similar law or regulation with respect to Iran or any other country that is
subject to U.S. Economic Sanctions.

 

8.15     Economic Sanctions Laws and Regulations. No Loan Party shall permit any
Controlled Entity, or any authorized agent of any Loan Party, any Subsidiary or
any other Controlled Entity, acting on behalf of such Loan Party, Subsidiary or
Controlled Entity, to conduct, transact, engage in, or facilitate, any business
or activity on behalf of such Loan Party or Subsidiary in violation of the
Foreign Activities Laws.

 

8.16     Burdensome Agreements. No Group Member shall enter into any Contractual
Obligation (other than this Agreement or any other Loan Document) that:

 

(a)        requires the grant of a Lien to secure an obligation of such Person
if a Lien is granted to secure another obligation of such Person, except any
such provision contained in (i) the Floor Plan Documents or the Floor Plan
Intercreditor Agreement or (ii) any Contractual Obligation where the grant of a
Lien is permitted under Section 8.02; or

 

(b)        limits the ability (i) of any Subsidiary to make Restricted Payments
to Holdings or any Borrower or to otherwise transfer property to Holdings or any
Borrower, (ii) of Holdings or any Subsidiary to Guarantee the Indebtedness of
the Borrowers or become a direct Borrower hereunder or (iii) of Holdings, any
Borrower or any Subsidiary to create, incur, assume or suffer to exist Liens on
property of such Person; provided, however, that this clause (iii) shall not
prohibit any negative pledge incurred or provided in favor of any holder of
Indebtedness permitted under Section 8.01(f) to the extent any such negative
pledge relates solely to the property financed by or the subject of such
Indebtedness.

 

ARTICLE IX
EVENTS OF DEFAULT AND REMEDIES

 

9.01     Events of Default. Any of the following shall constitute an Event of
Default:

 

(a)        Non-Payment. Any Borrower fails to pay (i) when and as required to be
paid herein, any amount of principal of any Loan or any Letter of Credit or (ii)
within ten days after the same becomes due, any interest on any Loan or on any
Letter of Credit Obligation, any commitment or other fee due hereunder, or any
other amount payable hereunder or under any other Loan Document; or

 

(b)        Specific Covenants. Any Loan Party fails to perform or observe any
term, covenant or agreement contained (i) in any of Sections 7.01 (Financial
Statements; Other Information), 7.02 (Other Events), 7.05(a) (maintenance of
legal existence), 7.09 (Maintenance of Insurance), 7.11 (Access to Books and
Property) or 7.12 (Use of Proceeds) or Article VIII (Negative Covenants), or
(ii) in Section 4.04 (Cash Management) and, in the case of this clause (ii),
such failure continues for three (3) or more Business Days after the earlier of
(i) receipt of notice of such default by a Responsible Officer of the Borrower
Agent from the Administrative Agent or (ii) any Responsible Officer of any Loan
Party becomes aware of such default; or

 

(c)        Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after the earlier of (i) receipt of notice of such default
by a Responsible Officer of the Borrower Agent from the Administrative Agent, or
(ii) any Responsible Officer of any Loan Party becomes aware of such default; or

 

 
102

--------------------------------------------------------------------------------

 

  

(d)        Representations and Warranties. Any representation, warranty or
certification made or deemed made by or on behalf of any Loan Party or its
Subsidiaries herein, in any other Loan Document, or in any notice or document
delivered in connection herewith or therewith, shall be incorrect or misleading
when made or deemed made in any material respect (or in any respect if such
representation or warranty is qualified by “material” or “Material Adverse
Effect”); or

 

(e)        Cross-Default. (i) With respect to any Indebtedness or guarantee
(other than Indebtedness hereunder, the Floor Plan Debt and Indebtedness under
Swap Contracts) having an aggregate principal amount (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than the Threshold
Amount any Group Member (other than Immaterial Subsidiaries) (A) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise, and after passage of any grace period) in
respect of any such Indebtedness or guarantee, or (B) fails to observe or
perform any other agreement or condition relating to any such Indebtedness or
guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, and such default continues for more
than the grace or cure period, if any, therein specified, the effect of which
default or other event is to cause, or to permit the holder of such Indebtedness
or beneficiary of such guarantee (or a trustee or agent on behalf of such holder
or beneficiary) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such guarantee to become payable or cash collateral in respect
thereof to be demanded; (ii) there occurs any Event of Default under and as
defined in the Floor Plan Credit Agreement; or (iii) there occurs under any Swap
Contract an Early Termination Date (as defined in such Swap Contract) resulting
from (A) any event of default under such Swap Contract as to which any Group
Member (other than Immaterial Subsidiaries) is the Defaulting Party (as defined
in such Swap Contract) or (B) any Termination Event (as so defined) under such
Swap Contract as to which any Group Member (other than Immaterial Subsidiaries)
is an Affected Party (as so defined) and, in either event, the Swap Termination
Value owed by a Group Member (other than Immaterial Subsidiaries) as a result
thereof is greater than Threshold Amount; or

 

(f)         Insolvency Events. Any Insolvency Event shall occur with respect to
any Group Member (other than Immaterial Subsidiaries); or

 

(g)        Inability to Pay Debts; Attachment. (i) Any Group Member (other than
Immaterial Subsidiaries) becomes unable or admits in writing its inability or
fails generally to pay its debts as they become due, (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any Loan Party and is not released, vacated
or fully bonded within 30 days after its issue or levy; (iii) any Loan Party is
enjoined, restrained or in any way prevented by any Governmental Authority from
conducting any material part of its business; (iv) there is a cessation of any
material part of any Loan Party’s business for a material period of time; or (v)
any material Collateral or property or assets of a Loan Party is taken or
impaired through condemnation; or

 

(h)        Judgments. There is entered against any Group Member (other than
Immaterial Subsidiaries) (i) one or more final judgments or orders for the
payment of money in an aggregate amount exceeding the Threshold Amount (to the
extent not covered by insurance as to which the insurer does not dispute
coverage (other than pursuant to a customary reservation of rights letter)), or
(ii) any one or more non-monetary final judgments that, individually or in the
aggregate, have a Material Adverse Effect and, in either case, such judgment or
order remains unvacated and unpaid and either (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 30 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or

 

 
103

--------------------------------------------------------------------------------

 

  

(i)        ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) a Loan Party or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

 

(j)        Invalidity of Loan Documents. Any Loan Document, or any Lien granted
thereunder, at any time after its execution and delivery and for any reason,
other than as expressly permitted hereunder or upon Payment in Full of all
Obligations, ceases to be in full force and effect (except with respect to
immaterial assets); or any Group Member contests in any manner the validity or
enforceability of any Loan Document or any Lien granted to the Administrative
Agent pursuant to the Security Instruments; or any Loan Party denies that it has
any or further liability or obligation under any Loan Document, or purports to
revoke, terminate or rescind any Loan Document; or any party to the Floor Plan
Intercreditor Agreement, the Frost Bank Subordination Agreement or the IBS Bank
Intercreditor Agreement contests in any manner the validity or enforceability of
such agreement, as applicable, or denies that it has any liability or obligation
thereunder or purports to revoke, terminate or rescind such agreement, as
applicable; or

 

(k)        Breach of Contractual Obligation. Any Loan Party or any Subsidiary
thereof fails to make any payment when due (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise) in respect of any
contract to which it is party or fails to observe or perform any other agreement
or condition relating to any such contract to which it is party or contained in
any instrument or agreement evidencing, securing or relating thereto, or any
other event occurs, the effect of which default or other event is to cause, or
to permit the counterparty to such contract to terminate such contract, in each
case which would, individually or in the aggregate, have a Material Adverse
Effect; or

 

(l)         Indictment. (i) Any Group Member is (A) criminally indicted or
convicted of a felony for fraud or dishonesty in connection with the Loan
Parties’ business or (B) charged by a Governmental Authority under any law that
would reasonably be expected to lead to forfeiture of any material portion of
Collateral, (ii) any director or senior officer of any Group Member is (A)
criminally indicted or convicted of a felony for fraud or dishonesty in
connection with the Loan Parties’ business, unless such director or senior
officer promptly resigns or is removed or replaced or (B) charged by a
Governmental Authority under any law that would reasonably be expected to lead
to forfeiture of any material portion of Collateral, or (iii) any Person in
control of any Group Member is accused or alleged or charged (whether or not
subsequently arraigned, indicted or convicted) by any Governmental Authority to
have used any Inventory or Company Vehicle in connection with the commission of
any crime (other than a misdemeanor moving violation); or

 

(m)       Subordinated Indebtedness. (i) The Subordination Provisions shall fail
to be enforceable by the Lenders (which have not effectively waived the benefits
thereof) in accordance with the terms thereof; or (ii) the principal or interest
on any Loan, any Letter of Credit Obligation or other Obligations shall fail to
constitute “designated senior debt” (or any other similar term) under any
document, instrument or agreement evidencing such Subordinated Indebtedness; or
(iii) any Group Member shall, directly or indirectly, disavow or contest in any
manner (A) the effectiveness, validity or enforceability of any of the
Subordination Provisions, or (B) that any of such Subordination Provisions exist
for the benefit of any Credit Party; or (iv) any Group Member or any other
Person fails to observe or perform any of the Subordination Provisions; or

 

(n)       Uninsured Loss. A loss, theft, damage or destruction occurs with
respect to any Collateral if the amount not covered by insurance exceeds the
Threshold Amount; or

 

 
104

--------------------------------------------------------------------------------

 

  

(o)       Change of Control. There occurs any Change of Control; or

 

(p)       Material Adverse Effect. There shall occur any Material Adverse
Effect.

 

9.02     Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent may, and at the direction of the Required
Lenders shall, take any or all of the following actions:

 

(a)        declare the commitment of each Lender to make Loans and any
obligation of the Letter of Credit Issuer to make Letter of Credit Extensions to
be terminated, whereupon such commitments and obligation shall be terminated;

 

(b)        declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other Loan Obligations owing or
payable hereunder or under any other Loan Document to be immediately due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby expressly waived by the Borrowers;

 

(c)        require that the Borrowers Cash Collateralize the Letter of Credit
Obligations (in an amount equal to the then Outstanding Amount thereof) or any
other Obligations that are contingent or not yet due and payable in amount
determined by the Administrative Agent in accordance with this Agreement; and

 

(d)        exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

 

provided, however, that upon the occurrence of an Event of Default under Section
9.01(f), the obligation of each Lender to make Loans and any obligation of the
Letter of Credit Issuer to make Letter of Credit Extensions shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, and
the obligation of the Borrowers to Cash Collateralize the Letter of Credit
Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.

 

No remedy herein is intended to be exclusive of any other remedy and each and
every remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity or by statute
or any other provision of Law.

 

9.03     Application of Funds.

 

(a)       Subject to Section 9.03(b) below, all payments made by Loan Parties in
respect of the Loan Obligations shall be applied (a) first, as specifically
required in the Loan Documents; (b) second, to Loan Obligations then due and
owing; (b) third, to other Loan Obligations specified by Borrower Agent; and (c)
fourth, as determined by Agent in its discretion.

 

(b)        Notwithstanding any provision to the contrary contained herein, after
the exercise of remedies provided for in Section 9.02 (or after the Loans have
automatically become immediately due and payable and the Letter of Credit
Obligations have automatically been required to be Cash Collateralized as set
forth in the proviso to Section 9.02), any amounts received on account of the
Obligations shall, subject to the provisions of Sections 2.16 and 2.17, be
applied by the Administrative Agent in the following order:

 

First, to all fees, indemnities, expenses and other amounts (including
reasonable fees, charges and disbursements of counsel to the Administrative
Agent and amounts payable under Article IV) due to the Administrative Agent in
its capacity as such, until paid in full;

 

 
105

--------------------------------------------------------------------------------

 

  

Second, to all Protective Advances and unreimbursed Overadvances payable to the
Administrative Agent until paid in full;

 

Third, to all amounts owing to the Swing Line Lender for outstanding Swing Line
Loans until paid in full;

 

Fourth, to that portion of the Obligations constituting fees, indemnities and
other amounts (other than principal, interest, Letter of Credit Fees and other
Obligations expressly described in clauses Fifth through Ninth below) payable to
the Lenders and the Letter of Credit Issuer (including all fees, costs and
expenses of counsel payable under Sections 11.04(a) and 11.04(b) and amounts
payable under Article III), ratably among them in proportion to the respective
amounts described in this clause Fourth payable to them until paid in full;

 

Fifth, to that portion of the Obligations constituting accrued and unpaid Letter
of Credit Fees and interest on the Loans, Letter of Credit Borrowings and other
Obligations, ratably among the Lenders and the Letter of Credit Issuer in
proportion to the respective amounts described in this clause Fifth payable to
them until paid in full;

 

Sixth, to (i) that portion of the Obligations constituting unpaid principal of
the Loans and Letter of Credit Borrowings and to Cash Collateralize that portion
of Letter of Credit Obligations comprising the aggregate undrawn amount of
Letters of Credit to the extent not otherwise Cash Collateralized by the
Borrowers and (ii) the payment of Priority Credit Product Obligations arising
under Swap Contracts, ratably among the Lenders, Letter of Credit Issuer and the
Credit Product Providers in proportion to the respective amounts described in
this clause Sixth payable to them until paid in full;

 

Seventh, to payment of Credit Product Obligations other than Priority Credit
Product Obligations arising under Swap Contracts to the extent paid under
clause Sixth above ratably to the Credit Product Providers in proportion to the
respective amounts described in this clause Seventh payable to them until paid
in full;

 

Eighth, to all other Obligations of the Borrowers owing under or in respect of
the Loan Documents that are due and payable to the Administrative Agent and the
other Credit Parties, or any of them, on such date, ratably based on the
respective aggregate amounts of all such Obligations owing to the Administrative
Agent and the other Credit Parties on such date until paid in full; and

 

Last, the balance, if any, after Payment in Full of the Obligations, to the
Borrowers or as otherwise required by Law.

 

(c)        Subject to Sections 2.03(c) and 2.17, amounts used to Cash
Collateralize the aggregate undrawn amount of Letters of Credit pursuant to
clause Sixth above shall be applied to satisfy drawings under such Letters of
Credit as they occur. Amounts distributed with respect to any Credit Product
Obligations shall be the lesser of (i) the maximum Credit Product Obligations
last reported to the Administrative Agent or (ii) the actual Credit Product
Obligations as calculated by the methodology reported to the Administrative
Agent for determining the amount due. The Administrative Agent shall have no
obligation to calculate the amount to be distributed with respect to any Credit
Product Obligations, and may request a reasonably detailed calculation of such
amount from the applicable Credit Product Provider. The allocations set forth in
this Section are solely to determine the rights and priorities of Administrative
Agent and Credit Parties as among themselves, and may be changed by agreement
among them without the consent of any Borrower. This Section is not for the
benefit of or enforceable by any Loan Party.

 

 
106

--------------------------------------------------------------------------------

 

  

(d)       For purposes of Section 9.03(b), “paid in full” of a type of
Obligation means payment in cash or immediately available funds of all amounts
owing on account of such type of Obligation, including interest accrued after
the commencement of any Insolvency Proceeding, default interest, interest on
interest, and expense reimbursements, irrespective of whether any of the
foregoing would be or is allowed or disallowed in whole or in part in any
proceeding under Debtor Relief Laws.

 

(e)        Administrative Agent shall not be liable for any application of
amounts made by it in good faith under this Section 9.03, notwithstanding the
fact that any such application is subsequently determined to have been made in
error.

 

ARTICLE X
ADMINISTRATIVE AGENT

 

10.01     Appointment and Authority. Each of the Lenders and the Letter of
Credit Issuer hereby irrevocably appoints BMO to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Letter of Credit Issuer, and no Loan
Party shall have rights as a third party beneficiary of any of such provisions.
The Administrative Agent alone shall be authorized to determine whether any
Parts Inventory or Company Vehicles constitute Eligible Parts Inventory or
Eligible Company Vehicles, or whether to impose or release any Reserve, or
whether any conditions to funding any Loan or to issuance of a Letter of Credit
have been satisfied, which determinations and judgments, if exercised in good
faith, shall exonerate Administrative Agent from liability to any Lender or
other Person for any error in judgment or mistake.

 

10.02     Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Loan Parties or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

 

10.03     Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

 

(a)     shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)     shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law; and

 

 
107

--------------------------------------------------------------------------------

 

  

(c)     shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable to any other Credit Party for any
action taken or not taken by it under or in connection with the Loan Documents,
except for direct (as opposed to consequential) losses directly and solely
caused by the Agent’s gross negligence or willful misconduct. The Administrative
Agent shall not be liable for any action taken or not taken by it with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 11.01 and 9.02). The Administrative Agent shall be deemed
not to have knowledge of any Default unless and until notice describing such
Default is given to the Administrative Agent by the Borrower Agent, a Lender or
the Letter of Credit Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

10.04     Reliance by the Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit that by
its terms must be fulfilled to the satisfaction of a Lender or the Letter of
Credit Issuer, the Administrative Agent may presume that such condition is
satisfactory to such Lender or the Letter of Credit Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Letter of Credit Issuer prior to the making of such Loan or the issuance
of such Letter of Credit. The Administrative Agent may consult with legal
counsel (who may be counsel for the Borrowers), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

 

10.05     Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Persons. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Persons of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent.

 

 
108

--------------------------------------------------------------------------------

 

  

10.06     Resignation of the Administrative Agent. The Administrative Agent may
at any time give notice of its resignation to the Lenders, the Letter of Credit
Issuer and the Borrower Agent. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with the Borrower
Agent, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the Letter of Credit
Issuer, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Borrower
Agent and the Lenders that no qualifying Person has accepted such appointment,
then such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any Collateral held by the Administrative Agent on behalf of the
Lenders or the Letter of Credit Issuer under any of the Loan Documents, the
retiring Administrative Agent shall continue to hold such Collateral until such
time as a successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Letter
of Credit Issuer directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as the Administrative Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Administrative Agent,
and the retiring Administrative Agent shall be discharged from all of its duties
and obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrowers to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrowers and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 11.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Persons in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as the Administrative Agent.

 

Any resignation by BMO as the Administrative Agent pursuant to this Section
shall also constitute its resignation as Letter of Credit Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as the Administrative
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring Letter of Credit
Issuer and Swing Line Lender, (b) the retiring Letter of Credit Issuer and Swing
Line Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
Letter of Credit Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to the retiring Letter of Credit Issuer to
effectively assume the obligations of the retiring Letter of Credit Issuer with
respect to such Letters of Credit.

 

10.07     Non-Reliance on the Administrative Agent and Other Lenders. Each
Lender and the Letter of Credit Issuer acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Lender or any of
their Related Persons and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Letter of Credit Issuer also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Persons and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

10.08     No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the bookrunners, arrangers, syndication agents or documentation agents,
if any, listed on the cover page hereof shall have any rights, powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the
Letter of Credit Issuer hereunder.

 

 
109

--------------------------------------------------------------------------------

 

  

10.09     The Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or Letter of Credit Obligation shall then be
due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise

 

(a)     to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, Letter of Credit Obligations
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the Letter of Credit Issuer and the Administrative Agent (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Lenders, the Letter of Credit Issuer and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders, the Letter
of Credit Issuer and the Administrative Agent under Sections 2.03(h), 2.09 and
11.04) allowed in such judicial proceeding; and

 

(b)     to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Letter of Credit Issuer to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders and the Letter of
Credit Issuer, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Letter of Credit Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or the Letter
of Credit Issuer to authorize the Administrative Agent to vote in respect of the
claim of any Lender or the Letter of Credit Issuer in any such proceeding.

 

10.10     Collateral Matters. The Credit Parties irrevocably authorize the
Administrative Agent, at its option and in its discretion,

 

(a)     to release any Lien on any Collateral (i) upon the occurrence of the
Facility Termination Date, (ii) that is Disposed or to be Disposed as part of or
in connection with any Disposition permitted hereunder or under any other Loan
Document, or (iii) subject to Section 11.01, if approved, authorized or ratified
in writing by the Required Lenders;

 

(b)     to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 8.02(i), 8.02(j) or 8.02(o); and

 

(c)     to release any Subsidiary from its obligations under the Loan Documents
if such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.

 

 
110

--------------------------------------------------------------------------------

 

  

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Borrower from its obligations under the Loan Documents pursuant to this
Section 10.10.

 

10.11     Other Collateral Matters.

 

(a)     Care of Collateral. The Administrative Agent shall have no obligation to
assure that any Collateral exists or is owned by a Borrower, or is cared for,
protected or insured, nor to assure that the Administrative Agent’s Liens have
been properly created, perfected or enforced, or are entitled to any particular
priority, nor to exercise any duty of care with respect to any Collateral.

 

(b)     Lenders as Agent For Perfection by Possession or Control. The
Administrative Agent and Credit Parties appoint each Lender as agent (for the
benefit of Credit Parties) for the purpose of perfecting Liens in any Collateral
held or controlled by such Lender, to the extent such Liens are perfected by
possession or control. If any Lender obtains possession or control of any
Collateral, it shall notify the Administrative Agent thereof and, promptly upon
the Administrative Agent’s request, deliver such Collateral to the
Administrative Agent or otherwise deal with it in accordance with the
Administrative Agent’s instructions.

 

(c)     Reports. The Administrative Agent shall promptly forward to each Lender,
when complete, copies of any Field Exam or appraisal report prepared by or for
the Administrative Agent with respect to any Borrower or Collateral (“Report”).
Each Lender agrees (a) that neither BMO nor the Administrative Agent makes any
representation or warranty as to the accuracy or completeness of any Report, and
shall not be liable for any information contained in or omitted from any Report;
(b) that the Reports are not intended to be comprehensive audits or
examinations, and that the Administrative Agent or any other Person performing
any audit or examination will inspect only specific information regarding
Obligations or the Collateral and will rely significantly upon Borrowers’ books
and records as well as upon representations of Borrowers’ officers and
employees; and (c) to keep all Reports confidential and strictly for such
Lender’s internal use, and not to distribute any Report (or the contents
thereof) to any Person (except to such Lender’s Participants, attorneys and
accountants) or use any Report in any manner other than administration of the
Loans and other Obligations. Each Lender shall indemnify and hold harmless the
Administrative Agent and any other Person preparing a Report from any action
such Lender may take as a result of or any conclusion it may draw from any
Report, as well as from any Claims arising as a direct or indirect result of the
Administrative Agent furnishing a Report to such Lender, provided that such
indemnity shall not, as to any such indemnitee, be available to the extent such
action or Claims are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such indemnitee.

 

10.12     Credit Product Providers and Credit Product Arrangements. (a)     Each
Credit Product Provider, by delivery of a notice to Administrative Agent of the
creation of a Credit Product Arrangement, agrees to be bound by Section 9.03 and
this Article X. Each Credit Product Provider shall indemnify the Administrative
Agent (and any sub-agent thereof) and each Related Party thereof (each a “Credit
Product Indemnitee”) against, and hold harmless each such Credit Product
Indemnitee from, any and all losses, claims, damages, liabilities and related
expenses (including the reasonable fees, charges and disbursements of any
counsel), incurred by any such Credit Product Indemnitee or asserted against any
Credit Product Indemnitee by any third party or by the Borrowers or any other
Loan Party arising out of, in connection with, or as a result of such provider’s
Credit Product Obligations, provided that such indemnity shall not, as to any
Credit Product Indemnitee, be available to the extent such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Credit Product Indemnitee.

 

 
111

--------------------------------------------------------------------------------

 

  

(b)     Except as otherwise expressly set forth herein, no Credit Product
Provider that obtains the benefit of the provisions of Section 9.03, any
Guarantee of any of the Obligations or any Collateral by virtue of the
provisions hereof or any other Loan Document shall have any voting rights or
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise (including with respect
to the release or impairment of any Collateral or notice of or consent to any
amendment, waiver or modification of the provisions hereof or of any other Loan
Document) other than in its capacity as a Lender and, in such case, only to the
extent expressly provided in the Loan Documents. The Administrative Agent shall
not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under Credit
Product Arrangements in respect of any Payment in Full of the Obligations or the
Facility Termination Date.

 

ARTICLE XI
MISCELLANEOUS

 

11.01     Amendments, Etc.

 

(a)     No amendment or waiver of any provision of this Agreement or any other
Loan Document, and no consent to any departure by the Borrowers or any other
Borrower therefrom, shall be effective unless in writing signed by the Required
Lenders (or the Administrative Agent at the direction of the Required Lenders)
and the Borrowers or the applicable Borrower, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:

 

(i)     extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 9.02) without the written consent of
such Lender;

 

(ii)     postpone any date fixed by this Agreement or any other Loan Document
for any payment (but excluding the delay or waiver of any mandatory prepayment)
of principal, interest, fees or other amounts due to the Lenders (or any of
them), including the Maturity Date, or any scheduled reduction of the
Commitments hereunder or under any other Loan Document, in each case without the
written consent of each Lender directly affected thereby;

 

(iii)     reduce the principal of, or the rate of interest specified herein on,
any Loan or Letter of Credit Borrowing, or reduce any fees or other amounts
payable hereunder or under any other Loan Document, without the written consent
of each Lender directly affected thereby; provided, however, that only the
consent of the Required Lenders shall be necessary (A) to amend the definition
of “Default Rate” (so long as such amendment does not result in the Default Rate
being lower than the interest rate then applicable to Base Rate Loans or LIBOR
Loans, as applicable) or to waive any obligation of the Borrowers to pay
interest or Letter of Credit Fees at the Default Rate or (B) to amend any
financial covenant hereunder (or any defined term used therein);

 

(iv)     change Section 2.13 or Section 9.03 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender directly affected thereby;

 

(v)     change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;

 

 
112

--------------------------------------------------------------------------------

 

  

(vi)     except as provided in Section 2.18, increase the Aggregate Revolving
Credit Commitments without the written Consent of each Revolving Credit Lender;

 

(vii)     release any material Borrower or any material Guarantor from this
Agreement or any material Security Instrument to which it is a party without the
written consent of each Lender, except to the extent such Borrower or Guarantor
is the subject of a Disposition permitted by Section 8.05 (in which case such
release may be made by the Administrative Agent acting alone);

 

(viii)     release all or a material part of the Collateral without the written
consent of each Lender except (A) with respect to Dispositions and releases of
Collateral permitted or required hereunder or under the Security Agreement or
(B) to the extent required pursuant to the terms of the Floor Plan Intercreditor
Agreement, the Frost Bank Subordination Agreement or the IBS Intercreditor
Agreement (in which case such release may be made by the Administrative Agent
acting alone);

 

(ix)     subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any other Lien on
such property without the written consent of each Lender, except with respect to
(A) subordination of such Liens to Liens permitted pursuant to Section 8.02(i),
8.02(j) or 8.02(o) and (B) subordination of such Liens to other Liens on
Collateral (other than Parts Inventory and Company Vehicles);

 

(x)     without the prior written consent of each Lender, amend the definition
of “Borrowing Base” or any defined term used therein in a manner that would
increase availability; provided, that the foregoing shall not limit the
discretion of the Administrative Agent to change, establish or eliminate any
Reserves or to determine eligibility of Parts Inventory or Company Vehicles in
accordance with such terms; or

 

(xi)     without the prior written consent of each Lender, increase any advance
rate;

 

(xii)     impose any greater restriction on the ability of any Lender to assign
any of its rights or obligations hereunder without the written consent of the
Required Lenders; or

 

(xiii)     adversely affect the rights of any Credit Product Provider under any
Loan Document such that such Credit Product Provider is treated differently than
the Lenders without the written consent of such Credit Product Provider or an
Affiliate of such Credit Product Provider that is a Lender.

 

(b)     In addition to the foregoing, (i) no amendment, waiver or consent shall,
unless in writing and signed by the Letter of Credit Issuer in addition to the
Lenders required above, affect the rights or duties of the Letter of Credit
Issuer under this Agreement or any Issuer Document relating to any Letter of
Credit issued or to be issued by it; (ii) no amendment, waiver or consent shall,
unless in writing and signed by the Swing Line Lender in addition to the Lenders
required above, affect the rights or duties of the Swing Line Lender under this
Agreement; (iii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document; (iv) the Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the respective
parties thereto; (v) no amendment, waiver or consent which has the effect of
enabling the Borrowers to satisfy any condition to a Borrowing contained in
Section 5.02 hereof which, but for such amendment, waiver or consent would not
be satisfied, shall be effective to require the Revolving Credit Lenders, the
Swing Line Lender or the Letter of Credit Issuer to make any additional
Revolving Credit Loan or Swing Line Loan, or to issue any additional or renew
any existing Letter of Credit, unless and until the Required Lenders (or, if
applicable, all Revolving Credit Lenders) shall have approved such amendment,
waiver or consent and (vi) the Administrative Agent and the Borrowers shall be
permitted to amend any provision of the Loan Documents (and such amendment shall
become effective without any further action or consent of any other party to any
Loan Document) if the Administrative Agent and the Borrower shall have jointly
identified an obvious error or any error or omission of a technical or
immaterial nature in any such provision. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Revolving Credit Commitment of any
Defaulting Lender may not be increased or extended without the consent of such
Lender and (y) any waiver, amendment or modification requiring the consent of
all Lenders or each affected Lender that by its terms affects any Defaulting
Lender more adversely than other affected Lenders shall require the consent of
such Defaulting Lender.

 

 
113

--------------------------------------------------------------------------------

 

  

(c)     If any Lender does not consent (a “Non-Consenting Lender”) to a proposed
amendment, waiver, consent or release with respect to any Loan Document that
requires the consent of each Lender and that has been approved by the Required
Lenders, the Borrower may replace such Non-consenting Lender in accordance with
Section 11.13; provided that such amendment, waiver, consent or release can be
effected as a result of the assignment contemplated by such Section (together
with all other such assignments required by the Borrower to be made pursuant to
this paragraph).

 

(d)     No Loan Party will, directly or indirectly, pay any remuneration or
other thing of value, whether by way of additional interest, fee or otherwise,
to any Lender or its Affiliates as consideration for agreement by such Lender to
any amendment, waiver, consent or release with respect to any Loan Document,
unless such remuneration or value is concurrently paid, on the same terms, on a
ratable basis to all Lenders providing their agreement. Notwithstanding the
terms of this Agreement or any amendment, waiver, consent or release with
respect to any Loan Document, Non-Consenting Lenders shall not be entitled to
receive any fees or other compensation paid to the Lenders in connection with
any amendment, waiver, consent or release approved in accordance with the terms
of this Agreement by the Required Lenders.

 

(e)     IN NO EVENT SHALL THE REQUIRED LENDERS, WITHOUT THE PRIOR WRITTEN
CONSENT OF EACH LENDER, DIRECT THE ADMINISTRATIVE AGENT TO ACCELERATE AND DEMAND
PAYMENT OF THE LOANS HELD BY ONE LENDER WITHOUT ACCELERATING AND DEMANDING
PAYMENT OF ALL OTHER LOANS OR TO TERMINATE THE COMMITMENTS OF ONE OR MORE
LENDERS WITHOUT TERMINATING THE COMMITMENTS OF ALL LENDERS. EACH LENDER AGREES
THAT, EXCEPT AS OTHERWISE PROVIDED IN ANY OF THE LOAN DOCUMENTS AND WITHOUT THE
PRIOR WRITTEN CONSENT OF THE REQUIRED LENDERS, IT WILL NOT TAKE ANY LEGAL ACTION
OR INSTITUTE ANY ACTION OR PROCEEDING AGAINST ANY LOAN PARTY WITH RESPECT TO ANY
OF THE OBLIGATIONS OR COLLATERAL, OR ACCELERATE OR OTHERWISE ENFORCE ITS PORTION
OF THE OBLIGATIONS. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, NO LENDER
MAY EXERCISE ANY RIGHT THAT IT MIGHT OTHERWISE HAVE UNDER APPLICABLE LAW TO
CREDIT BID AT FORECLOSURE SALES, UNIFORM COMMERCIAL CODE SALES OR OTHER SIMILAR
SALES OR DISPOSITIONS OF ANY OF THE COLLATERAL EXCEPT AS AUTHORIZED BY THE
REQUIRED LENDERS. NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH IN THIS
SECTION OR ELSEWHERE HEREIN, EACH LENDER SHALL BE AUTHORIZED TO TAKE SUCH ACTION
TO PRESERVE OR ENFORCE ITS RIGHTS AGAINST ANY LOAN PARTY WHERE A DEADLINE OR
LIMITATION PERIOD IS OTHERWISE APPLICABLE AND WOULD, ABSENT THE TAKING OF
SPECIFIED ACTION, BAR THE ENFORCEMENT OF OBLIGATIONS HELD BY SUCH LENDER AGAINST
SUCH LOAN PARTY, INCLUDING THE FILING OF PROOFS OF CLAIM IN ANY INSOLVENCY
PROCEEDING.

 

 
114

--------------------------------------------------------------------------------

 

  

11.02     Notices; Effectiveness; Electronic Communication.

 

(a)     Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone or in the case of
notices otherwise expressly provided herein (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

 

(i)     if to a Loan Party, the Administrative Agent, the Letter of Credit
Issuer or the Swing Line Lender, to the address, telecopier number, electronic
mail address or telephone number specified for such Person below, as changed
pursuant to subsection (d) below: 

 

 

(A)

If to Administrative Agent, Swing Line Lender or Letter of Credit Issuer:

BMO Harris Bank N.A.
111 West Monroe Street, 20th Floor
Chicago, Illinois 60603
Attention: Jason M. Hoefler and William Tefft
Facsimile No.: (312) 293-8532

       

With a copy to:

King & Spalding LLP

1180 Peachtree Street, NE

Atlanta, GA 30309
Attention: Chris D. Molen

Facsimile No.: (404) 572-5135

      (B)

If to a Loan Party:

Rush Enterprises, Inc.,

as Borrower Agent

555 IH 35 South, Suite 500

New Braunfels, Texas 78130
Attention: Steven Keller, Chief Financial Officer

Facsimile No.: (830) 626-5307

       

With a copy to:

Rush Enterprises, Inc.

555 IH 35 South, Suite 500

New Braunfels, Texas 78130
Attention: Derrek Weaver, General Counsel

Facsimile No.: (830) 626-5307

 

and

 

Norton Rose Fulbright US LLP

300 Convent Street, Suite 2100

San Antonio, Texas 78205-3792
Attention: Daryl Lansdale

Facsimile No.: (210) 270-7205

 

 

(ii)     if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire,
as changed pursuant to subsection (d) below (including, as appropriate, notices
delivered solely to the Person designated by a Lender on its Administrative
Questionnaire then in effect for the delivery of notices that may contain
material non-public information relating to the Borrowers).

 

 
115

--------------------------------------------------------------------------------

 

  

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)     Electronic Communications. Notices and other communications to the
Lenders and the Letter of Credit Issuer hereunder may be delivered or furnished
by electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the Letter of Credit
Issuer pursuant to Article II if such Lender or the Letter of Credit Issuer, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent or the Borrowers may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)     The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Persons (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, the Letter of
Credit Issuer or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of a
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to any Borrower, any Lender, the Letter
of Credit Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

 

 
116

--------------------------------------------------------------------------------

 

  

(d)     Change of Address, Etc. Each of the Borrowers, the Administrative Agent,
the Letter of Credit Issuer and the Swing Line Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Borrower Agent, the Administrative Agent, the Letter of Credit
Issuer and the Swing Line Lender. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.

 

(e)     Reliance by Administrative Agent, Letter of Credit Issuer and Lenders.
The Administrative Agent, the Letter of Credit Issuer and the Lenders shall be
entitled to rely and act upon any notices (including telephonic Committed Loan
Notices and Swing Line Loan Notices) purportedly given by or on behalf of the
Borrowers even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrowers shall indemnify the
Administrative Agent, the Letter of Credit Issuer, each Lender and the Related
Persons of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrowers. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

11.03     No Waiver; Cumulative Remedies. No failure by any Lender, the Letter
of Credit Issuer or the Administrative Agent to exercise, and no delay by any
such Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrowers or any other Loan Party or any of
them (including enforcement action with respect to any Collateral) shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Credit Parties; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) the Letter of Credit Issuer
from exercising the rights and remedies that inure to its benefit (solely in its
capacity as Letter of Credit Issuer) hereunder and under the other Loan
Documents, (c) any Lender from exercising setoff rights in accordance with
Section 11.08 (subject to the terms of Section 2.14), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Borrower under any Debtor
Relief Law but only to the extent the Administrative Agent shall have failed to
do so within a reasonable time after notice; and provided further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 9.02 and (ii)
in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.14, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

 

 
117

--------------------------------------------------------------------------------

 

  

11.04     Expenses; Indemnity; Damage Waiver.

 

(a)       Costs and Expenses. The Borrowers shall pay all reasonable
out-of-pocket expenses (including any Extraordinary Expenses) incurred by (i)
the Administrative Agent, the Arranger and their Affiliates in connection with
(A) this Agreement and the other Loan Documents (including without limitation
the reasonable fees, charges and disbursements of (w) one counsel for the
Administrative Agent, the Arranger and their Affiliates and, if there exists a
conflict of interest among such Persons, one additional counsel to each group of
similarly situated affected Persons, (x) appraisers and (y) field examiners),
(B) the syndication of the credit facilities provided for herein, (C) the
preparation, negotiation, administration, management, execution and delivery of
this Agreement and the other Loan Documents and any amendments, modifications or
waivers of the provisions thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (D) the enforcement or protection of
their rights in connection with this Agreement and the other Loan Documents and
efforts to preserve, protect, collect, or enforce the Collateral and (E) any
workout, restructuring or negotiations in respect of any Obligations (including
without limitation the reasonable fees, charges and disbursements of outside
consultants for the Administrative Agent); (ii) the Letter of Credit Issuer and
its Affiliates in connection with the issuance, amendment, renewal or extension
of any Letter of Credit or any demand for payment thereunder (including without
limitation the reasonable fees, charges and disbursements of one counsel for the
Letter of Credit Issuer and its Affiliates and, if there exists a conflict of
interest among such Persons, one additional counsel to each group of similarly
situated affected Persons); and (iii) the Credit Parties (other than the
Administrative Agent, the Arranger, the Letter of Credit Issuer and any
Affiliate of any of them), after the occurrence and during the continuance of an
Event of Default (including without limitation the reasonable fees, charges and
disbursements of one counsel for all Credit Parties (other than the
Administrative Agent, the Arranger, the Letter of Credit Issuer and any
Affiliate of any of them) and, if there exists a conflict of interest among such
Persons, one additional counsel to each group of similarly situated affected
Persons).

 

(b)       Indemnification by the Borrowers. Each Loan Party shall indemnify the
Administrative Agent (and any sub-agent thereof), each other Credit Party and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold harmless each Indemnitee from, any and
all losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of one counsel for all Indemnitees
and, if there exists a conflict of interest among such Persons, one additional
counsel to each group of similarly situated affected Persons), incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by the
Borrowers or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Persons only, the administration of this Agreement and the other Loan
Documents (including in respect of any matters addressed in Section 4.01), (ii)
any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the Letter of Credit Issuer to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by any Loan Party or any of
its Subsidiaries, or any Environmental Liability related in any way to any Loan
Party or any of its Subsidiaries, (iv) any claims of, or amounts paid by any
Credit Party to, a Controlled Account Bank or other Person which has entered
into a control agreement with any Credit Party hereunder or (v) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrowers or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee.
Without limiting the generality of the foregoing, the indemnity obligations of
the Loan Parties, as set forth in this Section 11.04 shall apply in respect of
any special, indirect, incidental, consequential, exemplary or punitive damages
that may be awarded against any Indemnitee in connection with a claim by a third
party unaffiliated with such Indemnitee.

 

 
118

--------------------------------------------------------------------------------

 

  

(c)       Indemnification of Administrative Agent by Lenders. To the extent that
(i) the Loan Parties for any reason fail to indefeasibly pay any amount required
under subsection (a) or (b) of this Section to be paid by any of them, or (ii)
any liabilities, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever are be imposed on,
incurred by, or asserted against, the Administrative Agent, the Letter of Credit
Issuer or a Related Party (an “Agent Indemnitee”) in any way relating to or
arising out of this Agreement or any other Loan Document or any action taken or
omitted to be taken by any Agent Indemnitee in connection therewith
(collectively, “Agent Indemnitee Liabilities”), then each Lender severally
agrees to pay to the Administrative Agent for the benefit of such Agent
Indemnitee, such Lender’s Ratable Share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such Agent
Indemnified Liabilities, so long as the Agent Indemnitee Liabilities were
incurred by or asserted against the Administrative Agent (or any such sub-agent)
or the Letter of Credit Issuer in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or Letter of Credit Issuer in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).   In no event shall any Lender have any
obligation hereunder to indemnify or hold harmless an Agent Indemnitee with
respect to any Agent Indemnitee Liabilities that are determined in a final,
non-appealable judgment by a court of competent jurisdiction to result from the
gross negligence or willful misconduct of such Agent Indemnitee. In the
Administrative Agent’s discretion, it may reserve for any Agent Indemnitee
Liabilities of an Agent Indemnitee, and may satisfy any judgment, order or
settlement relating thereto, from proceeds of Collateral prior to making any
distribution of Collateral proceeds to the Credit Parties. If the Administrative
Agent is sued by any creditor representative, debtor-in-possession or other
Person for any alleged preference or fraudulent transfer, then any monies paid
by the Administrative Agent in settlement or satisfaction of such proceeding,
together with all interest, costs and expenses (including attorneys’ fees)
incurred in the defense of same, shall be promptly reimbursed to the
Administrative Agent by each Lender to the extent of its Ratable Share thereof,
but not in excess of an amount equal to the sum of (A) the amount of such
allegedly preferential or fraudulent payment that was actually received by such
Lender plus (B) such lender’s Ratable Share of such interest, costs and
expenses.

 

(d)       Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable Law, neither the Loan Parties, any Indemnitee nor any Agent
Indemnitee shall assert, and each Loan Party, Indemnitee and Agent Indemnitee
hereby waives, any claim against any Loan Party, Indemnitee or Agent Indemnitee,
as applicable, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

 

(e)       Payments. All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.

 

(f)        Survival. The agreements in this Section shall survive the
resignation of the Administrative Agent, the Letter of Credit Issuer and the
Swing Line Lender, the replacement of any Lender and the occurrence of the
Facility Termination Date.

 

 
119

--------------------------------------------------------------------------------

 

  

11.05     Marshalling; Payments Set Aside. None of the Administrative Agent or
Lenders shall be under any obligation to marshal any assets in favor of any Loan
Party or against any Obligations. To the extent that any payment by or on behalf
of any Loan Party is made to a Credit Party, or a Credit Party exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by such
Credit Party in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the Letter of Credit Issuer severally
agrees to pay to the Administrative Agent upon demand its applicable share
(without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the applicable Overnight
Rate, in the applicable currency of such recovery or payment. The obligations of
the Lenders and the Letter of Credit Issuer under clause (b) of the preceding
sentence shall survive the occurrence of the Facility Termination Date.

 

11.06     Successors and Assigns.

 

(a)       Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Loan Party
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of subsection (b) of this Section, (ii) by way of participation in accordance
with the provisions of subsection (d) of this Section, or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of subsection
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Persons of each of the Credit Parties) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

 

(b)       Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this Section 11.06(b), participations in Letter of
Credit Obligations and in Swing Line Loans) at the time owing to it); provided
that any such assignment shall be subject to the following conditions:

 

(i)     Minimum Amounts. Except in the case of (A) an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Loans at the time
owing to it or (B) an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, the aggregate amount of the Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the Commitment is not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $5,000,000, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower Agent otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.

 

 
120

--------------------------------------------------------------------------------

 

  

(ii)     Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans.

 

(iii)     Required Consents. No consent shall be required for any assignment to
an Eligible Assignee except to the extent required by subsection (b)(i)(B) of
this Section; provided that the Borrower Agent shall be deemed to have given the
consent required in the definition of “Eligible Assignee” to such assignment if
Borrower Agent has not, on behalf of all Borrowers, responded in writing within
ten (10) Business Days of a request for consent.

 

(iv)     Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

 

(v)     No Assignment to Certain Persons. No such assignment shall be made (A)
to the Borrowers or any of a Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person.

 

(vi)     Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower Agent and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swing Line Loans in accordance with
its Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

(vii)     Subject to acceptance and recording thereof by the Administrative
Agent pursuant to subsection (c) of this Section, from and after the effective
date specified in each Assignment and Assumption, the assignee thereunder shall
be a party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment). Upon request, the Borrower (at its expense) shall execute and
deliver a Revolving Credit Loan Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 11.06(d).

 

 
121

--------------------------------------------------------------------------------

 

  

(c)     Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for tax purposes) (in such
capacity, subject to Section 11.17), shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans and Loan Obligations owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrowers, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender. The Register shall be available for inspection by
the Borrower Agent and any Lender at any reasonable time and from time to time
upon reasonable prior notice. In addition, at any time that a request for a
consent for a material or substantive change to the Loan Documents is pending,
any Lender may request and receive from the Administrative Agent a copy of the
Register.

 

(d)     Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or a Borrower or any of
the Borrowers’ Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and/or the Loans
(including such Lender’s participations in Letter of Credit Obligations and/or
Swing Line Loans) owing to it); provided that (i) such Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) the Borrowers, the Administrative Agent, the Lenders and
the Letter of Credit Issuer shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrowers agree that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.

 

If any Lender (or any Assignee thereof) sells a participation, such Lender (or
such assignee) shall, acting solely for this purpose as an agent of the
Borrowers, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender (nor any
assignee thereof) shall have any obligation to disclose all or any portion of
the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender (or any Assignee thereof) shall treat each Person whose name is
recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary. For the
avoidance of doubt, the Administrative Agent (in its capacity as Administrative
Agent) shall have no responsibility for maintaining a Participant Register.

 

 
122

--------------------------------------------------------------------------------

 

  

(e)     Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower Agent’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower Agent is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Borrowers, to comply with Section 3.01(e) as though it were a
Lender.

 

(f)     Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Revolving Credit Loan Note, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

(g)     Resignation as Letter of Credit Issuer and/or Swing Line Lender after
Assignment. Notwithstanding anything to the contrary contained herein, if at any
time BMO assigns all of its Revolving Credit Commitment and Revolving Credit
Loans pursuant to subsection (b) above, it may, (i) upon 30 days’ notice to the
Borrower Agent and the Lenders, resign as Letter of Credit Issuer and/or (ii)
upon 30 days’ notice to the Borrower Agent, resign as Swing Line Lender. In the
event of any such resignation as Letter of Credit Issuer or Swing Line Lender,
the Borrower Agent shall be entitled to appoint from among the Lenders willing
to serve in such capacity a successor Letter of Credit Issuer or Swing Line
Lender hereunder, as the case may be; provided, however, that no failure by the
Borrower Agent to appoint any such successor shall affect the resignation of BMO
as Letter of Credit Issuer or Swing Line Lender, as the case may be. If BMO
resigns as Letter of Credit Issuer, it shall retain all the rights, powers,
privileges and duties of the Letter of Credit Issuer hereunder with respect to
all Letters of Credit outstanding as of the effective date of its resignation as
Letter of Credit Issuer and all Letter of Credit Obligations with respect
thereto (including the right to require the Lenders to make Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)). If BMO
resigns as Swing Line Lender, it shall retain all the rights of the Swing Line
Lender provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Loans or fund risk participations in outstanding
Swing Line Loans pursuant to Section 2.04(c). Upon the appointment of a
successor Letter of Credit Issuer and/or Swing Line Lender, (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring Letter of Credit Issuer or Swing Line Lender, as the
case may be, and (b) the successor Letter of Credit Issuer shall issue letters
of credit in substitution for the Letters of Credit, if any, outstanding at the
time of such successor or make other arrangements satisfactory to the retiring
Letter of Credit Issuer to effectively assume the obligations of such Letter of
Credit Issuer with respect to such Letters of Credit.

 

11.07     Treatment of Certain Information; Confidentiality. Each of the Credit
Parties agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, trustees, officers,
employees, agents, advisors and representatives (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or Credit
Product Arrangement or any action or proceeding relating to this Agreement or
any other Loan Document or Credit Product Arrangement or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrowers and their obligations, (g) with the consent of the Borrower Agent
or (h) to the extent such Information (x) becomes publicly available other than
as a result of a breach of this Section or (y) becomes available to the Credit
Parties or any of their respective Affiliates on a nonconfidential basis from a
source other than the Loan Parties.

 

 
123

--------------------------------------------------------------------------------

 

  

For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary relating to a Loan Party or any Subsidiary or
any of their respective businesses, other than any such information that is
available to any Credit Party on a nonconfidential basis prior to disclosure by
a Loan Party or any Subsidiary, provided that, in the case of information
received from a Loan Party or any Subsidiary after the date hereof, any
information not marked “PUBLIC” at the time of delivery will be deemed to be
confidential; provided that any information marked “PUBLIC may also be marked
“Confidential”. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

Each of the Credit Parties acknowledges that (a) the Information may include
material non-public information concerning a Loan Party or a Subsidiary, as the
case may be, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including federal and state
securities Laws.

 

Each of the Loan Parties hereby authorizes the Administrative Agent to publish
the name of any Loan Party and the amount of the credit facility provided
hereunder in any “tombstone” or comparable advertisement which the
Administrative Agent elects to publish. The Administrative Agent reserves the
right to provide to industry trade organizations information necessary and
customary for inclusion in league table measurements.

 

11.08     Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the Letter of Credit Issuer and each of their
respective Affiliates is hereby authorized at any time and from time to time,
only after obtaining the prior written consent of the Administrative Agent, to
the fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the Letter of Credit Issuer or any such Affiliate to
or for the credit or the account of the Borrowers against any and all of the
obligations of the Borrowers now or hereafter existing under this Agreement or
any other Loan Document to such Lender or the Letter of Credit Issuer,
irrespective of whether or not such Lender or the Letter of Credit Issuer shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrowers may be contingent or unmatured or are
owed to a branch or office of such Lender or the Letter of Credit Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender or any
Affiliate thereof shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.17 and, pending such
payment, shall be segregated by such Defaulting Lender or its Affiliate (as
applicable) from its other funds and deemed held in trust for the benefit of the
Administrative Agent and the Lenders, and (y) the Defaulting Lender or its
Affiliate shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
or its Affiliates as to which such right of setoff was exercised. The rights of
each Lender, the Letter of Credit Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the Letter of Credit Issuer or their
respective Affiliates may have. Each Lender and the Letter of Credit Issuer
agrees to notify the Borrower Agent and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.

 

 
124

--------------------------------------------------------------------------------

 

  

11.09     Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrowers. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Loan Obligations hereunder.

 

11.10     Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 5.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.

 

11.11     Survival. All representations and warranties made hereunder and in any
other Loan Document or other document delivered pursuant hereto or thereto or in
connection herewith or therewith shall survive the execution and delivery hereof
and thereof. Such representations and warranties have been or will be relied
upon by the Credit Parties, regardless of any investigation made by any Credit
Party or on their behalf and notwithstanding that any Credit Party may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other Loan
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

 

Further, the provisions of Sections 3.01, 3.04, 3.05 and 11.04 and Article X
shall survive and remain in full force and effect regardless of the repayment of
the Obligations, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof. In
connection with the termination of this Agreement and the release and
termination of the security interests in the Collateral, the Administrative
Agent may require such indemnities and collateral security as it shall
reasonably deem necessary or appropriate to protect the Credit Parties against
(x) loss on account of credits previously applied to the Obligations that may
subsequently be reversed or revoked, and (y) any obligations that could
reasonably be expected to thereafter arise with respect to Credit Product
Obligations.

 

 
125

--------------------------------------------------------------------------------

 

  

11.12     Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
11.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the Letter of Credit
Issuer or the Swing Line Lender, as applicable, then such provisions shall be
deemed to be in effect only to the extent not so limited.

 

11.13     Replacement of Lenders. If any Lender requests compensation under
Section 3.04, if the Borrowers are required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, if any Lender is a Defaulting Lender, or if any Lender fails to
approve any amendment, waiver or consent requested by Borrower Agent pursuant to
Section 11.01 that has received the written approval of not less than the
Required Lenders but also requires the approval of such Lender, then in each
such case the Borrower Agent may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.06), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

 

(a)     the Borrower Agent shall have paid to the Administrative Agent the
assignment fee specified in Section 11.06(b);

 

(b)     such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and Letter of Credit Advances, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents (including any amounts under Section 3.05) from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Borrower Agent (in the case of all other amounts);

 

(c)     in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(d)     in the case of any such assignment resulting from the refusal of a
Lender to approve a requested amendment, waiver or consent, the Person to whom
such assignment is being made has agreed to approve such requested amendment,
waiver or consent; and

 

(e)     such assignment does not conflict with applicable Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

 

11.14     Governing Law; Jurisdiction; Etc.

 

(a)     THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK.

 

 
126

--------------------------------------------------------------------------------

 

  

(b)     EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE LETTER OF CREDIT ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWERS OR THEIR PROPERTIES IN THE COURTS
OF ANY JURISDICTION.

 

(c)     EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT. EACH PARTY HERETO HEREBY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY
LAW, ANY RIGHT THAT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LEGAL ACTION OR
PROCEEDING REFERRED TO IN THIS SECTION 11.14 ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES.

 

(d)     EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.

 

11.15     Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

 
127

--------------------------------------------------------------------------------

 

  

11.16     Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

 

11.17     USA PATRIOT Act Notice. Each Lender that is subject to the PATRIOT Act
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrowers that pursuant to the requirements of the PATRIOT Act, it
is required to obtain, verify and record information that identifies the
Borrowers, which information includes the name and address of the Borrowers and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrowers in accordance with the PATRIOT Act.

 

11.18     No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Loan Party acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Credit Parties are arm’s-length
commercial transactions between each Loan Party, on the one hand, and the Credit
Parties, on the other hand, (B) each Loan Party has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) each Loan Party is capable of evaluating, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents, (ii) (A) each Credit Party is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for any Loan Party or any of its Affiliates or any other Person and
(B) no Credit Party has any obligation to any Loan Party or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents, (iii)
the Credit Parties may be engaged in a broad range of transactions that involve
interests that differ from those of the Loan Parties and their Affiliates, and
no Credit Party has any obligation to disclose any of such interests to any Loan
Party or its Affiliates and (iv) the Credit Parties have not provided and will
not provide any legal, accounting, regulatory or tax advice with respect to any
of the transactions contemplated hereby (including any amendment, waiver or
other modification hereof or of any other Loan Document) and each of the Loan
Parties has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate. To the fullest extent permitted by law,
each Loan Party hereby waives and releases any claims that it may have against
any Credit Party with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

 

11.19     Attachments. The exhibits, schedules and annexes attached to this
Agreement are incorporated herein and shall be considered a part of this
Agreement for the purposes stated herein; except, that, in the event of any
conflict between any of the provisions of such exhibits and the provisions of
this Agreement, the provisions of this Agreement shall prevail.

 

 
128

--------------------------------------------------------------------------------

 

  

11.20     Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

(a)     the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)     the effects of any Bail-in Action on any such liability, including, if
applicable:

 

(i)     a reduction in full or in part or cancellation of any such liability;

 

(ii)     a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)     the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

 

ARTICLE XII
CONTINUING GUARANTY

 

12.01     Guarantee of the Obligations. Each Guarantor hereby absolutely and
unconditionally guarantees, as a guaranty of payment and performance and not
merely as a guaranty of collection, prompt payment when due, whether at stated
maturity, by required prepayment, upon acceleration, demand or otherwise, and at
all times thereafter, of any and all of the Obligations (other than Excluded
Swap Obligations), whether for principal, interest, premiums, fees, indemnities,
damages, costs, expenses or otherwise, of the Borrowers to the Credit Parties,
arising hereunder or under any other Loan Document (including all renewals,
extensions, amendments, refinancings and other modifications thereof and all
costs, attorneys’ fees and expenses incurred by the Credit Parties in connection
with the collection or enforcement thereof) (the “Guaranteed Obligations”). The
Administrative Agent’s books and records showing the amount of the Guaranteed
Obligations shall be admissible in evidence in any action or proceeding, and
shall be binding upon each Guarantor absent manifest error, and conclusive for
the purpose of establishing the amount of the Guaranteed Obligations absent
manifest error. This Guarantee shall not be affected by the genuineness,
validity, regularity or enforceability of the Guaranteed Obligations or any
instrument or agreement evidencing any Guaranteed Obligations, or by the
existence, validity, enforceability, perfection, non-perfection or extent of any
collateral therefor, or by any fact or circumstance relating to the Guaranteed
Obligations which might otherwise constitute a defense to the obligations of any
Guarantor under this Guarantee, and each Guarantor hereby irrevocably waives any
defenses it may now have or hereafter acquire in any way relating to any or all
of the foregoing.

 

12.02     Rights of Lenders. Each Guarantor consents and agrees that the Credit
Parties may, at any time and from time to time, without notice or demand, and
without affecting the enforceability or continuing effectiveness hereof: (a)
amend, extend, renew, compromise, discharge, accelerate or otherwise change the
time for payment or the terms of the Guaranteed Obligations or any part thereof;
(b) take, hold, exchange, enforce, waive, release, fail to perfect, sell, or
otherwise dispose of any security for the payment of this Guarantee or any
Guaranteed Obligations; (c) apply such security and direct the order or manner
of sale thereof as the Administrative Agent, the Letter of Credit Issuer and the
Lenders in their sole discretion may determine; and (d) release or substitute
one or more of any endorsers or other guarantors of any of the Guaranteed
Obligations. Without limiting the generality of the foregoing, each Guarantor
consents to the taking of, or failure to take, any action which might in any
manner or to any extent vary the risks of any Guarantor under this Guarantee or
which, but for this provision, might operate as a discharge of any Guarantor.

 

 
129

--------------------------------------------------------------------------------

 

  

12.03     Certain Waivers. Each Guarantor waives (a) any defense arising by
reason of any disability or other defense of the Borrowers or any other
guarantor, or the cessation from any cause whatsoever (including any act or
omission of any Credit Party) of the liability of the Borrowers; (b) any defense
based on any claim that any Guarantor’s obligations exceed or are more
burdensome than those of the Borrowers; (c) the benefit of any statute of
limitations affecting any Guarantor’s liability hereunder; (d) any right to
proceed against the Borrowers, proceed against or exhaust any security for the
Guaranteed Obligations, or pursue any other remedy in the power of any Credit
Party whatsoever; (e) any benefit of and any right to participate in any
security now or hereafter held by any Credit Party; and (f) to the fullest
extent permitted by law, any and all other defenses or benefits that may be
derived from or afforded by applicable Law limiting the liability of or
exonerating guarantors or sureties. Each Guarantor expressly waives all setoffs
and counterclaims and all presentments, demands for payment or performance,
notices of nonpayment or nonperformance, protests, notices of protest, notices
of dishonor and all other notices or demands of any kind or nature whatsoever
with respect to the Guaranteed Obligations, and all notices of acceptance of
this Guarantee or of the existence, creation or incurrence of new or additional
Guaranteed Obligations.

 

12.04     Obligations Independent. The obligations of each Guarantor hereunder
are those of primary obligor, and not merely as surety, and are independent of
the Guaranteed Obligations and the obligations of any other guarantor, and a
separate action may be brought against each Guarantor to enforce this Guarantee
whether or not any Borrower or any other person or entity is joined as a party.

 

12.05     Subrogation. No Guarantor shall exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guarantee until the Facility Termination Date. If
any amounts are paid to any Guarantor in violation of the foregoing limitation,
then such amounts shall be held in trust for the benefit of the Credit Parties
and shall forthwith be paid to the Credit Parties to reduce the amount of the
Obligations, whether matured or unmatured.

 

12.06     Termination; Reinstatement. This Guarantee is a continuing and
irrevocable guaranty of all Guaranteed Obligations now or hereafter existing and
shall remain in full force and effect until the Facility Termination Date.
Notwithstanding the foregoing, this Guarantee shall continue in full force and
effect or be revived, as the case may be, if any payment by or on behalf of the
Borrower or any Guarantor is made, or any of the Credit Parties exercises its
right of setoff, in respect of the Guaranteed Obligations and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by any of the Credit Parties in their
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, all as
if such payment had not been made or such setoff had not occurred and whether or
not the Credit Parties are in possession of or have released this Guarantee and
regardless of any prior revocation, rescission, termination or reduction. The
obligations of each Guarantor under this paragraph shall survive termination of
this Guarantee.

 

12.07     Subordination. Each Guarantor hereby subordinates the payment of all
obligations and indebtedness of the Borrowers owing to each Guarantor, whether
now existing or hereafter arising, including but not limited to any obligation
of the Borrowers to any Guarantor as subrogee of the Credit Parties or resulting
from any Guarantor’s performance under this Guarantee, to the Payment in Full of
all Guaranteed Obligations. If the Credit Parties so request, any such
obligation or indebtedness of the Borrowers to any Guarantor shall be enforced
and performance received by any Guarantor as trustee for the Credit Parties and
the proceeds thereof shall be paid over to the Credit Parties on account of the
Guaranteed Obligations, but without reducing or affecting in any manner the
liability of any Guarantor under this Guarantee.

 

 
130

--------------------------------------------------------------------------------

 

  

12.08     Stay of Acceleration. If acceleration of the time for payment of any
of the Guaranteed Obligations is stayed, in connection with any case commenced
by or against any Guarantor or the Borrowers under any Debtor Relief Laws, or
otherwise, all such amounts shall nonetheless be payable by each Guarantor
immediately upon demand by the Credit Parties.

 

12.09     Condition of Borrowers. Each Guarantor acknowledges and agrees that it
has the sole responsibility for, and has adequate means of, obtaining from the
Borrowers and any other guarantor such information concerning the financial
condition, business and operations of the Borrowers and any such other guarantor
as each Guarantor requires, and that none of the Credit Parties has any duty,
and no Guarantor is relying on the Credit Parties at any time, to disclose to
any Guarantor any information relating to the business, operations or financial
condition of the Borrowers or any other guarantor (each Guarantor waiving any
duty on the part of the Credit Parties to disclose such information and any
defense relating to the failure to provide the same).

 

12.10     Keepwell. Each Guarantor that is a Qualified ECP Guarantor hereby
jointly and severally absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
other Loan Party to honor all of its obligations under this Guarantee in respect
of Swap Obligations (provided, however, that each Qualified ECP Guarantor shall
only be liable under this Section 12.10 for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this Section
12.10, or otherwise under this Guarantee, voidable under applicable law relating
to fraudulent conveyance or fraudulent transfer, and not for any greater
amount). The obligations of each Guarantor that is a Qualified ECP Guarantor
under this Section shall remain in full force and effect until the Guaranteed
Obligations have been paid in full in cash. Each Guarantor that is a Qualified
ECP Guarantor intends that this Section 12.10 constitute, and this Section 12.10
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

 

12.11     Limitation. Notwithstanding any provision herein contained to the
contrary, each Guarantor’s liability under this Article 12 shall be limited to
an amount not to exceed as of any date of determination the amount that could be
claimed by the Administrative Agent and the Credit Parties from such Guarantor
under this Article 12 without rendering such claim voidable or avoidable under
Section 548 of Chapter 11 of the Bankruptcy Code or under any applicable state
Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or similar
statute or common law.

 

[Remainder of page is intentionally left blank; signature pages follow.]

 

 
131

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

BORROWERS:

 

        RUSH TRUCK CENTERS OF ALABAMA, INC.     RUSH TRUCK CENTERS OF ARIZONA,
INC.     RUSH TRUCK CENTERS OF CALIFORNIA, INC.     RUSH MEDIUM DUTY TRUCK
CENTERS OF COLORADO, INC.     RUSH TRUCK CENTERS OF COLORADO, INC.     RUSH
TRUCK CENTERS OF FLORIDA, INC.     RUSH TRUCK CENTERS OF GEORGIA, INC.     RUSH
TRUCK CENTERS OF NEW MEXICO, INC.     RUSH TRUCK CENTERS OF OKLAHOMA, INC.    
RUSH TRUCK CENTERS OF TENNESSEE, INC.     RUSH TRUCK CENTERS OF NORTH CAROLINA,
INC.     RUSH TRUCK CENTERS OF IDAHO, INC.     RUSH TRUCK CENTERS OF UTAH, INC.
    RUSH TRUCK CENTERS OF OHIO, INC.     RUSH TRUCK CENTERS OF KANSAS, INC.    
RUSH TRUCK CENTERS OF MISSOURI, INC.     RUSH TRUCK CENTERS OF VIRGINIA INC.    
RUSH TRUCK CENTERS OF INDIANA INC.     RUSH TRUCK CENTERS OF ILLINOIS INC.    
RUSH TRUCK CENTERS OF NEVADA, INC.     RUSH TRUCK CENTERS OF KENTUCKY, INC.    
RIG TOUGH, INC.     LOS CUERNOS, INC.     AIRUSH, INC.     RUSH TRUCK LEASING,
INC.     RUSH ADMINISTRATIVE SERVICES, INC.  

 

 

 

 

 

 

 

 

 

By:

/s/ W.M. “Rusty” Rush

 

 

Name:

W.M. “Rusty” Rush

 

 

Title:

President and Chief Executive Officer of each of the foregoing entities

 

                  RUSH TRUCK CENTERS OF TEXAS, L.P.           By: Rushtex, Inc.,
a Delaware corporation                     By: /s/ W.M. “Rusty” Rush     Name:
W.M. “Rusty” Rush     Title: President and Chief Executive Officer  

 



 
[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

HOLDINGS:

 

        RUSH ENTERPRISES, INC.,     as Borrower Agent and a Guarantor  

 

 

 

 

 

 

 

 

 

By:

/s/ W.M. “Rusty” Rush

 

 

Name:

W.M. “Rusty” Rush

 

 

Title:

President and Chief Executive Officer

 

 

 
[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

 

  

 

ADMINISTRATIVE AGENT:

 

        BMO HARRIS BANK N.A.,     as Administrative Agent  

 

 

 

 

 

 

 

 

 

By:

/s/ Jason Hoefler

 

 

Name:

Jason Hoefler

 

 

Title:

Managing Director

 

 



 
[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

LENDERS:

 

        BMO HARRIS BANK N.A.,     as a Lender, Letter of Credit Issuer and    
Swing Line Lender  

 

 

 

 

 

 

 

 

 

By:

/s/ Jason Hoefler

 

 

Name:

Jason Hoefler

 

 

Title:

Managing Director

 

 



 
[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

BANK OF AMERICA, N.A.,

 

  as a Lender  

 

 

 

 

 

 

 

 

 

By:

/s/ Susan S. Jarboe

 

 

Name:

Susan S. Jarboe

 

 

Title:

Senior Vice President

 

 



 
[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

MASSMUTUAL ASSET FINANCE LLC,

 

  as a Lender  

 

 

 

 

 

 

 

 

 

By:

/s/ David Coutu

 

 

Name:

David Coutu

 

 

Title:

President

 





 



 
[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

NYCB SPECIALTY FINANCE COMPANY, LLC, A WHOLLY OWNED SUBSIDIARY OF NEW YORK
COMMUNITY BANK,

 

  as a Lender  

 

 

 

 

 

 

 

 

 

By:

/s/ Mark C. Mazmanian

 

 

Name:

Mark C. Mazmanian

 

 

Title:

Senior Vice President

 

 



 
[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

WELLS FARGO BANK, N.A.,

 

  as a Lender  

 

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey Brouillard

 

 

Name:

Jeffrey Brouillard

 

 

Title:

Senior Vice President

 





 



 
[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

FROST BANK,

 

  as a Lender  

 

 

 

 

 

 

 

 

 

By:

/s/ Lane Allen

 

 

Name:

Lane Allen

 

 

Title:

Senior Vice President

 

 

 

 

[Signature Page to Credit Agreement]